Exhibit 10.1

EXECUTION VERSION

FIFTH AMENDED AND RESTATED REVOLVING LOAN AGREEMENT

Dated as of May 9, 2012

among

VIASAT, INC.

THE LENDERS HEREIN NAMED

UNION BANK, N.A.,

as Administrative Agent

BANK OF AMERICA, N.A. and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents

JPMORGAN CHASE BANK, N.A and

COMPASS BANK

as Co-Documentation Agents

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and MORGAN

STANLEY MUFG LOAN PARTNERS, LLC,

as Joint Lead Arrangers and Joint Book Runners

and

UNION BANK, N.A.,

as Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS

     1   

1.1

  Defined Terms      1   

1.2

  Use of Defined Terms      38   

1.3

  Accounting Terms      39   

1.4

  Rounding      39   

1.5

  Exhibits and Schedules      40   

1.6

  References to “Borrower and its Subsidiaries”      40   

1.7

  Miscellaneous Terms      40   

ARTICLE 2 LOANS AND LETTERS OF CREDIT

     40   

2.1

  Loans – General      40   

2.2

  Alternate Base Rate Loans      41   

2.3

  Eurodollar Rate Loans      41   

2.4

  Letters of Credit      42   

2.5

  Termination or Reduction of Revolving Commitment      47   

2.6

  Administrative Agent’s Right to Assume Funds Available for Advances      48   

2.7

  Collateral      48   

2.8

  Increase of Commitment      48   

2.9

  Swing Line Advances      51   

2.10

  Defaulting Lender      54   

2.11

  Cash Collateral      57   

2.12

  Request for Extended Facilities      58   

ARTICLE 3 PAYMENTS AND FEES

     60   

3.1

  Principal and Interest      60   

3.2

  Closing Date Fees      62   

3.3

  Commitment Fee      62   

3.4

  Letter of Credit Fees      62   

3.5

  Increased Commitment Costs      63   

3.6

  Eurodollar Costs and Related Matters      64   

3.7

  Late Payments      67   

3.8

  Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     67   

3.9

  Non-Banking Days      68   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

3.10

  Manner and Treatment of Payments      68   

3.11

  Taxes      68   

3.12

  Funding Sources      72   

3.13

  Failure to Charge Not Subsequent Waiver      72   

3.14

  Administrative Agent’s Right to Assume Payments Will be Made      72   

3.15

  Fee Determination Detail      73   

3.16

  Survivability      73   

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

     73   

4.1

  Existence and Qualification; Power; Compliance With Laws      73   

4.2

  Authority; Compliance With Other Agreements and Instruments and Government
Regulations      74   

4.3

  No Governmental Approvals Required      74   

4.4

  Subsidiaries      74   

4.5

  Financial Statements      75   

4.6

  No Other Liabilities; No Material Adverse Changes      75   

4.7

  Intentionally Deleted      75   

4.8

  Intangible Assets      76   

4.9

  Intentionally Deleted      76   

4.10

  Litigation      76   

4.11

  Binding Obligations      76   

4.12

  Intentionally Omitted      76   

4.13

  ERISA      76   

4.14

  Regulation U; Investment Company Act      77   

4.15

  Disclosure      77   

4.16

  Tax Liability      77   

4.17

  Projections      78   

4.18

  Hazardous Materials      78   

4.19

  Security Interests      78   

4.20

  Solvency      78   

4.21

  OFAC      78   

4.22

  Patriot Act      79   

4.23

  Communications Licenses      79   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 5 AFFIRMATIVE COVENANTS

     79   

5.1

  Payment of Taxes and Other Potential Liens      80   

5.2

  Preservation of Existence      80   

5.3

  Maintenance of Properties      80   

5.4

  Maintenance of Insurance      80   

5.5

  Compliance With Laws      82   

5.6

  Inspection Rights      82   

5.7

  Keeping of Records and Books of Account      82   

5.8

  Compliance With Agreements      83   

5.9

  Use of Proceeds      83   

5.10

  Hazardous Materials Laws      83   

5.11

  Syndication Process      83   

5.12

  Future Subsidiaries; Additional Security Documentation      83   

ARTICLE 6 NEGATIVE COVENANTS

     84   

6.1

  Payment of Subordinated Obligations      84   

6.2

  Disposition of Property      84   

6.3

  Mergers      85   

6.4

  Hostile Acquisitions      85   

6.5

  Acquisitions      85   

6.6

  Distributions      86   

6.7

  ERISA      86   

6.8

  Change in Nature of Business      86   

6.9

  Liens      86   

6.10

  Indebtedness and Guaranty Obligations      87   

6.11

  Transactions with Affiliates      89   

6.12

  Negative Pledges      89   

6.13

  Total Leverage Ratio      90   

6.14

  Interest Coverage Ratio      90   

6.15

  Sales and Lease-Backs      90   

6.16

  Investments      90   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

6.17

  Capital Expenditures      92   

6.18

  Amendments to Subordinated Obligations      92   

6.19

  Changes in Officers, Name, Location of Chief Executive Offices, Etc      92   

6.20

  Hedging Agreements      93   

ARTICLE 7 INFORMATION AND REPORTING REQUIREMENTS

     93   

7.1

  Financial and Business Information      93   

7.2

  Intentionally Omitted      95   

7.3

  Compliance Certificates      95   

7.4

  Electronic Communications/Platform      95   

ARTICLE 8 CONDITIONS

     97   

8.1

  Initial Credit Issuance      97   

8.2

  Any Advance      99   

ARTICLE 9 EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT

     100   

9.1

  Events of Default      100   

9.2

  Remedies Upon Event of Default      102   

ARTICLE 10 THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

     105   

10.1

  Appointment and Authority      105   

10.2

  Rights as a Lender      105   

10.3

  Exculpatory Provisions      106   

10.4

  Reliance by Administrative Agent      107   

10.5

  Delegation of Duties      107   

10.6

  Resignation of Administrative Agent      107   

10.7

  Non-Reliance on Administrative Agent and Other Lenders      109   

10.8

  No Other Duties, etc      109   

10.9

  Administrative Agent May File Proofs of Claim      109   

10.10

  Collateral and Guaranty Matters      110   

10.11

  Secured Hedging Agreements; Bank Products      110   

ARTICLE 11 MISCELLANEOUS

     111   

11.1

  Cumulative Remedies; No Waiver      111   

11.2

  Amendments; Consents      111   

11.3

  Costs and Expenses      113   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

11.4

  Nature of Lenders’ Obligations      114   

11.5

  Survival of Representations and Warranties      114   

11.6

  Notices      114   

11.7

  Execution of Loan Documents      115   

11.8

  Binding Effect; Assignment      115   

11.9

  Right of Setoff      118   

11.10

  Sharing of Setoffs      118   

11.11

  Indemnity by Borrower      119   

11.12

  Nonliability of the Lenders      120   

11.13

  No Third Parties Benefited      121   

11.14

  Confidentiality      122   

11.15

  Further Assurances      122   

11.16

  Integration      122   

11.17

  GOVERNING LAW; VENUE      123   

11.19

  Severability of Provisions      124   

11.20

  Headings      124   

11.21

  Time of the Essence      124   

11.22

  Hazardous Material Indemnity      124   

11.23

  DISPUTES      125   

11.24

  Purported Oral Amendments      125   

11.25

  Patriot Act      126   

11.26

  Effect of Amendment and Restatement      126   

11.27

  Replacement of Non-Consenting Lenders      126   

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibits

 

               Page A    —    Form of Assignment and Acceptance    B    —     
Form of Compliance Certificate    C    —      Form of Pricing Certificate    D
   —      Form of Request for Loan    E-1    —      Form of Revolving Note   
E-2    —      Form of Swing Line Note    F-1    —      Form of Affiliate
Subordination Agreement    F-2    —      Form of Subordination Agreement    G   
—      Intercreditor Terms    H    —      Form of Increased Commitment Letter   
I    —      Form of Joinder Agreement    J    —      Form of New Term Facility
Supplement    K    —      Form of Extended Revolving Credit Facility Agreement
   L    —      Form of Extended Term Facility Agreement    M    —      Form of
Secured Party Designation Notice    N-1    —      Form of U.S. Tax Compliance
Certificate    N-2    —      Form of U.S. Tax Compliance Certificate    N-3   
—      Form of U.S. Tax Compliance Certificate    N-4    —      Form of U.S. Tax
Compliance Certificate   

Schedules

 

1.1    Lender Commitments 2.4    Existing Letters of Credit 4.4    Subsidiaries
4.8    Trade Names 4.10    Material Litigation 4.18    Hazardous Materials
Matters 5.4    Insurance 6.9    Existing Liens 6.10    Existing Indebtedness and
Guaranty Obligations 6.16    Existing Investments

 

vi



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED REVOLVING LOAN AGREEMENT

Dated as of May 9, 2012

THIS FIFTH AMENDED AND RESTATED REVOLVING LOAN AGREEMENT is entered into by and
among ViaSat, Inc., a Delaware corporation (“Borrower”), each Lender (as
hereafter defined), UNION BANK, N.A., as Administrative Agent (as hereafter
defined), and UNION BANK, N.A., as Collateral Agent (as hereafter defined), with
reference to the following facts:

RECITALS

A. Borrower, Union Bank (formerly known as Union Bank of California, N.A.),
JPMorgan Chase Bank, N.A., Bank of the West, California Bank & Trust, Comerica
Bank, Compass Bank, Credit Suisse AG, Cayman Islands Branch, Wells Fargo Bank,
National Association and Bank of America, N.A. (collectively, the “Existing
Lenders”), as lenders, Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Union Bank, as Joint Lead Arrangers and Joint Book Runners, Union Bank, as
Administrative Agent and Collateral Agent, JPMorgan Chase Bank, N.A., Compass
Bank and Wells Fargo Bank, National Association, as Co-Documentation Agents, and
Bank of America, N.A. as Syndication Agent, are parties to that certain Fourth
Amended and Restated Revolving Loan Agreement dated as of July 1, 2009, as
amended (collectively, the “Existing Loan Agreement”), pursuant to which the
Existing Lenders provided Borrower with various credit facilities.

B. Borrower, the Lenders, the Administrative Agent and the Collateral Agent wish
to enter into this Agreement, which shall amend, restate, replace and supersede
(but shall not constitute a novation of) the Existing Loan Agreement and which
hereinafter shall govern the credit facilities provided to Borrower by Union
Bank and the other Lenders which now or hereafter are parties to this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereby agree to amend and restate the Existing Loan
Agreement on the terms and conditions set forth herein:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
respective meanings se t forth below:

“2009 Senior Notes” means the $275,000,000 in aggregate principal amount of
8.875% senior unsecured notes due 2016 issued by Borrower on October 22, 2009
and any Exchange Notes issued in exchange therefor, and includes the associated
Guaranty Obligations of the Subsidiary Guarantors in respect thereof.

 

1



--------------------------------------------------------------------------------

“2012 Senior Notes” means the $275,000,000 in aggregate principal amount of
6.875% senior unsecured notes due 2020 issued by Borrower on February 27, 2012
and any Exchange Notes issued in exchange therefor, and includes the associated
Guaranty Obligations of the Subsidiary Guarantors in respect thereof.

“Acceptable Exclusions” means:

(1) war, invasion or hostile or warlike action in time of peace or war,
including action in hindering, combating or defending against an actual,
impending or expected attack by:

 

  (a) any government or sovereign power (de jure or de facto),

 

  (b) any authority maintaining or using a military, naval or air force,

 

  (c) a military, naval or air force, or

 

  (d) any agent of any such government, power, authority or force;

(2) any anti-satellite device, or device employing atomic or nuclear fission
and/or fusion, or device employing laser or directed energy beams;

(3) insurrection, strikes, labor disturbances, riots, civil commotion,
rebellion, revolution, civil war, usurpation, or action taken by a government
authority in hindering, combating or defending against such an occurrence,
whether there be declaration of war or not;

(4) confiscation, nationalization, seizure, restraint, detention, appropriation,
requisition for title or use by or under the order of any government or
governmental authority or agent (whether secret or otherwise or whether civil,
military or de facto) or public or local authority or agency (whether secret or
otherwise);

(5) nuclear reaction, nuclear radiation, or radioactive contamination of any
nature, whether such loss or damage be direct or indirect, except for radiation
naturally occurring in the space environment;

(6) electromagnetic or radio frequency interference, except for physical damage
to the Covered Satellite directly resulting from such interference;

(7) willful or intentional acts of the named insured designed to cause loss or
failure of the Covered Satellite;

(8) any act of one or more Persons, whether or not agents of a sovereign power,
for political or terrorist purposes and whether the loss, damage or failure
resulting therefrom is accidental or intentional;

(9) any unlawful seizure or wrongful exercise of control of the Covered
Satellite and/or launch vehicle made by any Person or Persons acting for
political or terrorist purposes;

(10) loss of income or revenue, incidental damages or indirect and/or
consequential loss;

 

2



--------------------------------------------------------------------------------

(11) extra expenses, except to the extent this exclusion conflicts with the
insuring agreements’ provisions for corrective measures;

(12) third party liability;

(13) loss of a redundant component(s) that does not cause a transponder or beam
failure; and

(14) such other similar exclusions or modifications to the foregoing exclusions
as either may be customary for policies of such type as of the date of issuance
or renewal of such coverage or may be otherwise reasonably acceptable to
Borrower.

“Acquisition” means any transaction, or any series of related transactions,
consummated after the Closing Date, by which Borrower and/or any of its
Subsidiaries directly or indirectly (a) acquires any ongoing business or all or
substantially all of the assets of any Person, whether through a purchase of
assets, a merger or otherwise, (b) acquires control of securities of a Person
representing more than 50% of the ordinary voting power for the election of
directors or other governing body if the business affairs of such Person are
managed by a board of directors or other governing body or (c) acquires control
of more than 50% of the ownership interest in any partnership, joint venture,
limited liability company, business trust or other Person that is not managed by
a board of directors or other governing body.

“Administrative Agent” means Union Bank, N.A. when acting in its capacity as the
Administrative Agent under any of the Loan Documents, or any successor
Administrative Agent.

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth on the signature pages of this Agreement, or such other address as the
Administrative Agent hereafter may designate by written notice to Borrower and
the Lenders.

“Advance” means any advance made or to be made by any Lender to Borrower as
provided in Article 2 or pursuant to the terms of any New Term Facility
Supplement or Extended Facility Agreement, and includes each Alternate Base Rate
Advance and Eurodollar Rate Advance.

“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (and the correlative terms,
“controlled by” and “under common control with”) shall mean possession, directly
or indirectly, of power to direct or cause the direction of management or
policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise); provided that, in any event, any
Person that owns, directly or indirectly, 10% or more of the securities having
ordinary voting power for the election of directors or other governing body of a
corporation that has more than 100 record holders of such securities, or 10% or
more of the partnership or other ownership interests of any other Person that
has more than 100 record holders of such interests, will be deemed to be an
Affiliate of such corporation, partnership or other Person.

 

3



--------------------------------------------------------------------------------

“Affiliate Subordination Agreement” means a subordination agreement between the
Borrower or a Subsidiary Guarantor, as applicable, as the borrower thereunder
and a Subsidiary that is not a Subsidiary Guarantor, as the lender thereunder
substantially in the form attached hereto as Exhibit F-1 with such
modifications, if any, subject to the Administrative Agent’s reasonable
approval.

“Aggregate Effective Amount” means, as of any date of determination and with
respect to all Letters of Credit then outstanding, the sum of (a) the aggregate
effective face amounts of all such Letters of Credit not then paid by the
Issuing Lender plus (b) the aggregate amounts paid by the Issuing Lender under
such Letters of Credit not then reimbursed to the Issuing Lender by Borrower
pursuant to Section 2.4(d) and not the subject of Advances made pursuant to
Section 2.4(e).

“Aggregate In-Orbit Insurance Amount” means 75% of the aggregate net book value
of all in-orbit Covered Satellites other than Excluded Satellites. For the
purposes of this definition, aggregate net book value with respect to a Covered
Satellite shall exclude any liability of a satellite purchaser to pay the
satellite manufacturer any satellite performance incentive payments and any
liability of a satellite manufacturer to pay the satellite purchaser any
satellite performance warranty paybacks.

“Agreement” means this Fifth Amended And Restated Revolving Loan Agreement.

“Alternate Base Rate” means, as of any date of determination, the rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to the highest of
(a) the Prime Rate in effect on such date, (b) the Federal Funds Rate in effect
on such date plus 1/2 of 1% (50 basis points) or (c) the Eurodollar Rate in
effect on such date plus 1% (100 basis points).

“Alternate Base Rate Advance” means an Advance under the Commitment made
hereunder, under a New Term Facility Supplement or an Extended Facility
Agreement and specified to be an Alternate Base Rate Advance (including a Swing
Line Advance) in accordance with Article 2 or under such New Term Facility
Supplement or an Extended Facility Agreement, as applicable.

“Alternate Base Rate Loan” means a Loan made hereunder, under a New Term
Facility Supplement or an Extended Facility Agreement and specified to be an
Alternate Base Rate Loan, or a Swing Line Advance; in each case, in accordance
with Article 2 or pursuant to the terms of such New Term Facility Supplement or
an Extended Facility Agreement, as applicable.

“Applicable Alternate Base Rate Margin” means, for each Pricing Period, the
interest rate margin set forth below (expressed in basis points per annum)
opposite the Applicable Pricing Level for that Pricing Period:

 

Applicable Pricing Level   Margin

I

  100 bps

II

  125 bps

III

  150 bps

IV

  175 bps

V

  200 bps

 

4



--------------------------------------------------------------------------------

“Applicable Commitment Fee Rate” means, for each Pricing Period, the rate set
forth below (expressed in basis points per annum) opposite the Applicable
Pricing Level for that Pricing Period:

 

Applicable Pricing Level    Margin

I

   30 bps

II

   35 bps

III

   40 bps

IV

   45 bps

V

   50 bps

“Applicable Eurodollar Rate Margin” means, for each Pricing Period, the interest
rate margin set forth below (expressed in basis points per annum) opposite the
Applicable Pricing Level for that Pricing Period:

 

Applicable Pricing Level    Margin

I

   200 bps

II

   225 bps

III

   250 bps

IV

   275 bps

V

   300 bps

“Applicable Pricing Level” means, for each Pricing Period, the pricing level set
forth below opposite the Total Leverage Ratio as of the last day of the Fiscal
Quarter most recently ended prior to the commencement of that Pricing Period:

 

Pricing Level    Total Leverage Ratio

I

   Less than 1.50 to 1.00

II

  

Greater than or equal to 1.50 to

1.00, but less than 2.00 to 1.00

III

  

Greater than or equal to 2.00 to

1.00, but less than 2.50 to 1.00

IV

  

Greater than or equal to 2.50 to

1.00, but less than 3.00 to 1.00

V

   Greater than or equal to 3.00 to 1.00

 

5



--------------------------------------------------------------------------------

provided that (i) in the event that Borrower does not deliver a Pricing
Certificate with respect to any Pricing Period prior to the commencement of such
Pricing Period, then until such Pricing Certificate is delivered, the Applicable
Pricing Level for that Pricing Period shall be Pricing Level V, but once
Borrower has delivered a Pricing Certificate with respect to such Pricing
Period, then any resulting change in the Applicable Pricing Level shall be made
retroactively to the beginning of such Pricing Period, and (ii) the
determination of the Applicable Pricing Level for any period shall be subject to
the provisions of Section 3.8(b).

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and Morgan
Stanley MUFG Loan Partners, LLC, in their capacity as Joint Lead Arrangers.

“Assignment and Acceptance” means an Assignment and Acceptance substantially in
the form of Exhibit A.

“Bank Product Lender” means any Lender or any Affiliate of a Lender providing
Bank Products.

“Bank Products” means any one or more of the following types of services or
facilities extended to Borrower or any Subsidiary Guarantor by any Lender or any
Affiliate of a Lender: (i) credit cards; (ii) automated clearing house transfer
or funds; (iii) overdrafts; (iv) interest rate swap transactions; and
(v) foreign exchange contracts.

“Banking Day” means any Monday, Tuesday, Wednesday, Thursday or Friday, other
than a day on which banks are authorized or required to be closed in California
or New York.

“Bankruptcy Event” means, with respect to any Person, (i) a court or
governmental agency having jurisdiction in the premises shall enter a decree or
order for relief in respect of such Person in an involuntary case under any
Debtor Relief Law now or hereafter in effect, or appoint a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of such Person or
for any substantial part of its property or ordering the winding up or
liquidation of its affairs, (ii) an involuntary case under any applicable Debtor
Relief Law now or hereafter in effect is commenced against such Person and such
petition remains unstayed and in effect for a period of 60 consecutive days,
(iii) such Person shall commence a voluntary case under any applicable Debtor
Relief Law now or hereafter in effect, or consent to the entry of an order for
relief in an involuntary case under any such law, or consent to the appointment
or taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official of such Person or any substantial part of its
property or make any general assignment for the benefit of creditors or
(iv) such Person shall admit in writing its inability to pay its debts generally
as they become due or any action shall be taken by such Person in furtherance of
any of the aforesaid purposes.

 

6



--------------------------------------------------------------------------------

“Basel III” means, collectively, the consultative papers issued by the Basel
Committee on Banking Supervision in December 2009 entitled “Strengthening the
resilience of the banking sector” and “International framework for liquidity
risk measurement, standards and monitoring,” in each case, together with any
amendments thereto or any other requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities which implements Basel III.

“Borrower” shall have the meaning provided in the introductory paragraph to this
Agreement.

“Borrower Pledge Agreement” means the Amended and Restated Pledge Agreement,
dated as of the date hereof, between Borrower and the Collateral Agent.

“Borrower Security Agreement” means the Amended and Restated Security Agreement,
dated as of the date hereof, between Borrower and the Collateral Agent.

“Capital Expenditure” means any expenditure by Borrower or any of its
Subsidiaries for or related to fixed assets or purchased intangibles that is
treated as a capital expenditure under GAAP, including any amount which is
required to be treated as an asset subject to a Capital Lease Obligation. The
amount of Capital Expenditures in respect of fixed assets purchased or
constructed by Borrower or any of its Subsidiaries in any fiscal period
(a) shall be net of (i) any net sales proceeds received during such fiscal
period by Borrower or such Subsidiary for fixed assets sold by Borrower or such
Subsidiary and (ii) any casualty insurance proceeds received during such fiscal
period by Borrower or such Subsidiary for casualties to fixed assets and applied
to the repair or replacement thereof and (b) shall not include Permitted
Acquisitions.

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any property (whether real, personal or
mixed) by such Person as lessee that has been or is required to be accounted for
as a capital lease on a balance sheet of such Person prepared in accordance with
GAAP; provided that, “Capital Lease” shall not include any satellite capacity or
bandwidth arrangements with a third party satellite operator to the extent
required to be classified and accounted for as a capitalized lease for financial
reporting purposes in accordance with GAAP that either (i) have a term of five
(5) years or less, or (ii) have a term of more than five (5) years and for which
such Person has a commitment in place from an unaffiliated customer to use such
capacity or bandwidth for a substantially commensurate period.

“Capital Lease Obligations” means all monetary obligations of a Person under any
Capital Lease.

“Cash” means, when used in connection with any Person, all monetary and
non-monetary items owned by that Person that are treated as cash in accordance
with GAAP, consistently applied.

“Cash Equivalents” means money-market instruments of the type described in
Borrower’s Investment Policy, a copy of which has been previously provided to
the Administrative Agent.

 

7



--------------------------------------------------------------------------------

“Cash Interest Expense” means Interest Expense that is paid or currently payable
in Cash.

“Certificate” means a certificate signed by a Senior Officer or Responsible
Official (as applicable) of the Person providing the certificate.

“Change in Control” means (a) any transaction or series of related transactions
in which any Unrelated Person or two or more Unrelated Persons acting in concert
acquire beneficial ownership (within the meaning of Rule 13d-3(a)(l) under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of 35% or
more of the outstanding Common Stock, (b) Borrower conveys, transfers or leases
all or substantially all of its and its Subsidiaries’ properties and assets,
taken as a whole, to any Person, (c) Borrower consolidates with or merges into
another Person or any Person consolidates with or merges into Borrower, in
either event pursuant to a transaction in which the outstanding Common Stock is
changed into or exchanged for cash, securities or other property, with the
effect that any Unrelated Person becomes the beneficial owner, directly or
indirectly, of 35% or more of Common Stock, or (d) during any period of 24
consecutive months, individuals who at the beginning of such period constituted
the board of directors of Borrower (together with any new or replacement
directors whose election by the board of directors, or whose nomination for
election, was approved by a vote of at least a majority of the directors then
still in office who were either directors at the beginning of such period or
whose election or nomination for reelection was previously so approved) cease
for any reason to constitute a majority of the directors then in office. For
purposes of the foregoing, the term “Unrelated Person” means any Person other
than (i) a Subsidiary of Borrower or (ii) an employee stock ownership plan or
other employee benefit plan covering the employees of Borrower and its
Subsidiaries.

“Claim” has the meaning given in Section 11.23.

“Closing Date” means the time and Banking Day on which the conditions set forth
in Section 8.1 are satisfied or waived. The Administrative Agent shall notify
Borrower, the Lenders and the Collateral Agent of the date that is the Closing
Date.

“Code” means the Internal Revenue Code of 1986, as amended or replaced and as in
effect from time to time.

“Collateral” means all of the collateral covered by the Security Agreements.

“Collateral Agent” means Union Bank, N.A. when acting in its capacity as the
Collateral Agent under any of the Loan Documents, or any successor Collateral
Agent.

“Commercial Letter of Credit” means each Letter of Credit issued to support the
purchase of goods by Borrower which is determined to be a commercial letter of
credit by the Issuing Lender.

“Commitment” means, with respect to any Lender, such Lender’s Revolving
Commitment, Extended Revolving Commitment, New Term Loan Commitment and Extended
Term Loan Commitment.

“Commitment Increase Notice” has the meaning given in Section 2.8(a).

 

8



--------------------------------------------------------------------------------

“Commodity Agreement” means any commodity futures contract, commodity swap,
commodity option or other similar agreement or arrangement entered into by
Borrower or any of its Subsidiary designed or intended to protect Borrower or
any of its Subsidiaries against fluctuations in the price of commodities
actually used in the ordinary course of business of Borrower and/or its
Subsidiaries.

“Common Stock” means the common stock of Borrower or its successor.

“Communications Act” means the Communications Act of 1934, as amended, and any
successor federal statute, and the rules and regulations and published policies
of the FCC promulgated thereunder.

“Communications Laws” means all Laws issued or promulgated by a Governmental
Agency relating to the use of radiofrequency spectrum, the launch, orbit and
control of space stations, earth stations, or other communications facilities,
or the offering or provision of communications, telecommunications or
information services.

“Communications License” means any license, authorization, approval, order,
consent or permit issued or granted by any Governmental Agency to Borrower or
any of its Subsidiaries or assigned or transferred to Borrower or any of its
Subsidiaries pursuant to any consent pursuant to Communications Laws, including
the Communications Licenses listed on Schedule 4.23.

“Compliance Certificate” means a certificate in the form of Exhibit B, properly
completed and signed by a Senior Officer of Borrower.

“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of Borrower and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP, as shown on the most recent balance
sheet of Borrower.

“Contractual Obligation” means, as to any Person, any material provision of any
outstanding security issued by that Person or of any material agreement,
instrument or undertaking to which that Person is a party or by which it or any
of its Property is bound.

“Covered Satellite” means any Satellite or a portion of a Satellite, as
applicable, with respect to which Borrower or any of its Subsidiaries owns or
retains risk of loss.

“Credit Issuance” means the making of an Advance or the issuance of a Letter of
Credit.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract or option contract with respect to foreign exchange
rates or currency values, or other similar agreement entered into by Borrower or
any of its Subsidiaries.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
as amended from time to time, and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief Laws from time to time in
effect affecting the rights of creditors generally.

 

9



--------------------------------------------------------------------------------

“Default” means any event that, with the giving of any applicable notice or
passage of time specified in Section 9.1, or both, would be an Event of Default.

“Default Rate” has the meaning given in Section 3.1(d).

“Defaulting Lender” means, subject to Section 2.10(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Banking Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and Borrower in writing that such failure is
the result of such Lender’s determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Banking Days of the date when due, (b) has notified
Borrower, the Administrative Agent, the Issuing Lender or the Swing Line Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Banking Days after
written request by the Administrative Agent or Borrower, to confirm in writing
to the Administrative Agent and Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and Borrower), or (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Agency so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Agency) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.10(b)) upon delivery of written notice of such determination to
Borrower, the Issuing Lender, the Swing Line Lender and each Lender.

“Designated Deposit Account” means a deposit account to be maintained by
Borrower with Union Bank or one of its Affiliates, as from time to time
designated by Borrower by written notification to the Administrative Agent.

 

10



--------------------------------------------------------------------------------

“Designated Eurodollar Market” means, with respect to any Eurodollar Rate Loan,
the London Eurodollar Market.

“Disposition” means the sale, transfer or other disposition in any single
transaction or series of related transactions of any asset, or group of related
assets, of Borrower or any of its Subsidiaries the aggregate fair market value
(as reasonably determined in good faith by Borrower’s senior management) of
which is more than $25,000,000; provided that none of the following shall
constitute a Disposition: (i) inventory or other assets sold, transferred or
otherwise disposed of in the ordinary course of business of Borrower or its
Subsidiaries, (ii) equipment sold, transferred or otherwise disposed of where
substantially similar equipment in replacement thereof has theretofore been
acquired, or thereafter within 90 days is acquired, by Borrower or any of its
Subsidiaries, (iii) assets sold, transferred or otherwise disposed of that are
(x) obsolete, surplus, damaged or worn out or (y) are no longer useful in the
business of Borrower and its Subsidiaries, (iv) dispositions in the form of
licensing or sublicensing of intellectual property or other general intangibles
or licenses, leases or subleases of other property in the ordinary course of
business and (v) leases of satellite capacity or bandwidth in the ordinary
course of business.

“Disqualified Stock” means any Equity Interests (but excluding any debt security
which is convertible, or exchangeable, for capital stock), which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable
at the option of the holder thereof, in whole or in part, on or prior to the
date that is 91 days after the latest applicable Maturity Date.

“Distribution” means, with respect to Equity Interests of any Person, (a) any
payment in Cash or Property for the retirement, redemption, purchase or other
acquisition by such Person of any such Equity Interest (but, for the avoidance
of doubt, excluding (i) any amount that represents all or a portion of the
exercise or exchange price deemed paid by such Person upon an exercise or
exchange of warrants, options or other rights to purchase or acquire any Equity
Interests, (ii) any amount deemed paid by such Person with respect to
withholding taxes or (iii) any amount paid in lieu of issuance of fractional
shares), (b) the declaration or (without duplication) payment by such Person of
any dividend in Cash or in Property on or with respect to any such Equity
Interest, (c) any Investment by such Person in the holder of 5% or more of any
such Equity Interests if a purpose of such Investment is to avoid
characterization of the transaction as a Distribution and (d) any other payment
in Cash or Property by such Person constituting a distribution under applicable
Laws with respect to such Equity Interests.

“Dodd-Frank” means, the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith.

“Dollars” or “$” means United States of America dollars.

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

“Earlier Revolving Commitment Maturity Date” has the meaning given in
Section 2.4(l).

 

11



--------------------------------------------------------------------------------

“EBITDA” means, for any period, the sum of (a) Net Income plus (b) without
duplication and to the extent deducted in determining Net Income for such
period:

(i) Interest Expense,

(ii) expense for taxes paid or accrued,

(iii) depreciation,

(iv) amortization,

(v) non-cash losses as a result of the disposition of customer premises
equipment,

(vi) any extraordinary non-cash or nonrecurring non-cash losses,

(vii) any non-cash charges arising from compensation expense as a result of the
adoption of Financial Accounting Standards Board Statement 123 (Revised 2004),
“Share-Based Payment”, which requires certain stock-based compensation to be
recorded as expense within Borrower’s consolidated statement of operations,

(viii) non-recurring expenses for professional services, regulatory clearances
and filings, transfer fees, severance payments and other similar closing costs
(to the extent such expenses are not capitalized by Borrower) incurred in
connection with Permitted Acquisitions, whether or not consummated,

(ix) with respect to the operating costs related to the ViaSat-1 Project, (A) up
to $300,000 incurred during Borrower’s Fiscal Quarter ended April 1, 2011,
(B) up to $5,650,000 incurred during Borrower’s Fiscal Quarter ended July 1,
2011, (C) up to $5,650,000 incurred during Borrower’s Fiscal Quarter ended
September 30, 2011 and (D) up to $7,500,000 incurred during Borrower’s Fiscal
Quarter ended December 30, 2011,

(x) any expenses that have been reimbursed by third parties during such period,
including third party insurers, to the extent such reimbursements are not
included in determining Net Income,

(xi) fees, costs, expenses, commissions and original issue discounts paid,
deducted or accrued by Borrower in connection with the transactions contemplated
by this Agreement and the offer, sale and issuance of the 2012 Senior Notes,

(xii) reasonable fees, costs, expenses, original issue discounts and commissions
incurred or deducted in connection with any actual or proposed permitted
issuance or refinancing of Indebtedness or permitted issuance of Equity
Interests or any actual or proposed permitted Disposition and all reasonable
fees, costs and expenses associated with the actual or proposed registration or
exchange of any permitted debt or equity securities, in each case, whether or
not consummated,

(xiii) reasonable fees, costs and expenses incurred in connection with any
amendment, supplement or modification to Indebtedness (or any agreement,
indenture or other instrument relating thereto) permitted hereby, in each case,
whether or not consummated,

(xiv) any non-cash loss attributable to the mark-to-market movement in the
valuation of Hedging Agreements nor prohibited under Article 6 pursuant to FASB
Accounting Standards Codification 815 — “Derivatives and Hedging”,

(xv) proceeds from any business interruption insurance received during such
period to the extent such proceeds are not already included in Net Income,

(xvi) losses from discontinued operations in accordance with GAAP,

(xvii) cash and non-cash charges resulting from the application of FASB
Accounting Standards Codification 805 – “Business Combinations” (including with
respect to earn-outs in connection with any Permitted Acquisition),

 

12



--------------------------------------------------------------------------------

(xviii) subject to Administrative Agent’s reasonable approval, the amount of
cost savings and other operating improvements or synergies (net of the amount of
actual benefits realized during such period) projected by Borrower in good faith
to be realized during the next four consecutive Fiscal Quarters (which cost
savings shall be added to EBITDA as so projected until fully realized and
calculated on a Pro Forma Basis as though such cost savings, operating
improvements and synergies had been realized on the first day of such period) as
a result of an EBITDA Event, so long as (A) such cost savings are reasonably
identifiable and factually supportable, (B) the actions causing such cost
savings in connection with any EBITDA Event are taken within 12 months of any
such EBITDA Event and the Administrative Agent shall have received a certificate
of a Responsible Official that such actions have been taken within such time
period and (C) the cost savings described in this clause (xviii) shall only be
added back until the date that is 24 months from the date of the applicable
EBITDA Event,

(xix) subject to Administrative Agent’s reasonable approval, transition,
business optimization or restructuring charges and integration costs, accruals
or reserves related to any EBITDA Event and other unusual or non-recurring
charges (including charges directly related to implementation of cost-savings
initiatives), including, those related to severance, relocation, signing costs,
signing, retention or completion bonuses, opening and
closing/consolidation/integration of facilities and curtailments or
modifications to employee benefits plans,

(xx) any other non-cash charges (other than the write-down of current assets)
for such period, including goodwill and other intangible assets, impairment
charges or write-offs, stock compensation and non-cash income or expense on
benefit plan obligations;

minus (c) to the extent included in Net Income, (i) any non-cash gains, (ii) the
amount of any subsequent cash payments in respect of any non-cash charges
described in the preceding clause (b)(vii), (iii) Interest income, (iv) income
or gains from discontinued operations in accordance with GAAP and (v) other
non-cash income for such period; all calculated for Borrower and its
Subsidiaries on a consolidated basis.

“EBITDA Event” means any Permitted Acquisition.

“EchoBlue” means EchoBlue Rural Broadband, LLC, a joint venture between ViaSat
Holding and EchoStar Broadband II L.L.C., in which ViaSat Holding owns a fifty
percent (50%) interest.

“Eligible Assignee” means (a) another Lender, (b) with respect to any Lender,
any Affiliate of that Lender, (c) any commercial bank having total assets of
$1,000,000,000 or more, (d) any (i) savings bank, savings and loan association
or similar financial institution or (ii) insurance company engaged in the
business of writing insurance which, in either case (A) has total assets of
$1,000,000,000 or more, (B) is engaged in the business of lending money and
extending credit under credit facilities substantially similar to those emended
under this Agreement and (C) is operationally and procedurally able to meet the
obligations of a Lender hereunder to the same degree as a commercial bank and
(e) any other financial institution (including a mutual fund or other fund)
having total assets of $1,000,000,000 or more which meets the requirements set
forth in subclauses (B) and (C) of clause (d) above; provided that each Eligible
Assignee must either be organized under the Laws of the United States of
America, any State thereof or the District of Columbia or be organized under the
Laws of the Cayman

 

13



--------------------------------------------------------------------------------

Islands or any country which is a member of the Organization for Economic
Cooperation and Development, or a political subdivision of such a country, and
(i) act hereunder through a branch, agency or funding office located in the
United States of America and (ii) be exempt from withholding of tax on interest
and deliver the documents related thereto pursuant to Section 3.11(g).

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equivalent equity or ownership interests in any Person, and any
option, warrant or other right entitling the holder thereof to purchase or
otherwise acquire any such equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations or rulings issued pursuant thereto, as amended or replaced and as in
effect from time to time.

“ERISA Affiliate” means each Person (whether or not incorporated) which is
required to be aggregated with Borrower pursuant to Section 414 of the Code.

“Eurodollar Banking Day” means any Banking Day on which dealings in Dollar
deposits are conducted by and among banks in the Designated Eurodollar Market.

“Eurodollar Lending Office” means, as to each Lender, its office or branch so
designated by written notice to Borrower and the Administrative Agent as its
Eurodollar Lending Office. If no Eurodollar Lending Office is designated by a
Lender, its Eurodollar Lending Office shall be its office at its address for
purposes of notices hereunder.

“Eurodollar Market” means a regular established market located outside the
United States of America by and among banks for the solicitation, offer and
acceptance of Dollar deposits in such banks.

“Eurodollar Obligations” means eurocurrency liabilities, as defined in
Regulation D or any comparable regulation of any Governmental Agency having
jurisdiction over any Lender.

“Eurodollar Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date specified by Borrower pursuant to Section 2.1(c) and
ending 1, 2, 3 or, if available, 6 months (or, with the written consent of all
of the Lenders, any other period) thereafter, as specified by Borrower in the
applicable Request for Loan; provided that:

(a) The first day of any Eurodollar Period shall be a Eurodollar Banking Day;

(b) Any Eurodollar Period that would otherwise end on a day that is not a
Eurodollar Banking Day shall be extended to the immediately succeeding
Eurodollar Banking Day unless such Eurodollar Banking Day falls in another
calendar month, in which case such Eurodollar Period shall end on the
immediately preceding Eurodollar Banking Day; and

(c) No Eurodollar Period shall extend beyond the applicable Scheduled Revolving
Loan Maturity Date.

 

14



--------------------------------------------------------------------------------

“Eurodollar Rate” means, with respect to any Alternate Base Rate Loan or any
Eurodollar Rate Loan, the average of the interest rates per annum (rounded
upward, if necessary, to the next 1/100 of 1%) at which deposits in Dollars are
offered to the Administrative Agent in the Designated Eurodollar Market at or
about 11:00 a.m. local time in the Designated Eurodollar Market, two
(2) Eurodollar Banking Days before the first day of the applicable Eurodollar
Period in an aggregate amount approximately equal to the amount of the Advance
to be made by the Administrative Agent with respect to such Alternate Base Rate
Loan or Eurodollar Rate Loan and for a period of time comparable to the number
of days in the applicable Eurodollar Period; provided that for any Alternate
Base Rate Loan the applicable Eurodollar Period shall be deemed to be 1 month.

“Eurodollar Rate Advance” means an Advance made hereunder and specified to be a
Eurodollar Rate Advance in accordance with Article 2.

“Eurodollar Rate Loan” means a Loan made hereunder and specified to be a
Eurodollar Rate Loan in accordance with Article 2.

“Event of Default” shall have the meaning provided in Section 9.1.

“Exchange Notes” means any registered secured or unsecured senior notes issued
in exchange for unregistered secured or unsecured senior notes, which exchange
notes are substantially identical in all material respects to such unregistered
senior notes, except for the modification or elimination of provisions related
to transfer restrictions and additional interest for a registration default.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.11, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.11(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Excluded Satellite” means any (a) Covered Satellite that has a book value of
less than $50.0 million, (b) Covered Satellite that is not expected or intended,
in the good faith determination of Borrower, to earn revenue from the operation
of such Covered Satellite in excess of $75.0 million for the immediately
succeeding 12-month calendar period, (c) Covered Satellite with one year or less
of in-orbit life remaining (it being understood and agreed that such Covered
Satellite shall be deemed to have “in-orbit life” only for so long as it is
maintained in

 

15



--------------------------------------------------------------------------------

station kept orbit in a manner consistent with applicable governmental and ITU
requirements), (d) Covered Satellite for which the procurement of In-Orbit
Insurance in the amounts and on the terms required herein would not be available
at a premium amount that is, and on other terms and conditions that are,
commercially reasonable despite commercially reasonable efforts to obtain such
coverage (including efforts to minimize the exclusions and insurance
deductibles, subject to usual and customary exclusions consistent with the
operating status of the Covered Satellite) and (e) Covered Satellite designated
as an Excluded Satellite by Borrower if Borrower determines in good faith that
(i)(A) such Covered Satellite’s performance and/or operating status has been
adversely affected by anomalies or component exclusions and Borrower and its
Subsidiaries are unlikely to receive insurance proceeds from a future failure
thereof or (B) there are systemic failures or anomalies applicable to satellites
of the same model or using the same components and (ii) Borrower and its
Subsidiaries are unlikely to obtain usual and customary coverage in the
satellite insurance market for the Covered Satellite at a premium amount that
is, and on other terms and conditions that are, commercially reasonable despite
commercially reasonable efforts to obtain such coverage (including efforts to
minimize the exclusions and insurance deductibles, subject to usual and
customary exclusions consistent with the anomalies and/or operating status of
the Covered Satellite).

“Existing Letters of Credit” means the letters of credit, if any, outstanding on
the Closing Date and listed on Schedule 2.4.

“Existing Loan Agreement” shall have the meaning provided in the recitals to
this Agreement.

“Extended Commitments” means the Extended Term Loan Commitments and the Extended
Revolving Commitments.

“Extended Loans” means the Extended Term Loans and the Extended Revolving Loans.

“Extended Facility” means any additional tranche reflecting an extension of the
maturity and, if applicable, amortization schedule of any Facility established
pursuant to Section 2.12.

“Extended Facility Agreement” means an Extended Revolving Credit Facility
Agreement or an Extended Term Facility Agreement, as the context may require.

“Extended Facility Closing Date” means, with regard to an Extended Facility, the
first date all the conditions precedent set forth in the respective Extended
Facility Agreement are satisfied or waived in accordance with Section 11.2.

“Extended Facility Lender” means, at any time, with regard to an Extended
Facility, any Lender that holds Extended Facility Loans or Commitments under
such Extended Facility at such time.

“Extended Facility Loan” means, with regard to an Extended Facility, an advance
made by an Extended Facility Lender under such Extended Facility.

“Extended Facility Note” means, with regard to an Extended Facility, a
promissory note made by Borrower in favor of an Extended Facility Lender under
such Extended Facility, evidencing Extended Facility Loans made by such Extended
Facility Lender under such Extended Facility, substantially in the form of
Exhibit A to the respective Extended Facility Agreement.

 

16



--------------------------------------------------------------------------------

“Extended Loans” means the Extended Term Loans and the Extended Revolving Loans.

“Extended New Term Loans” means New Term Loans the Maturity Date for which has
been extended pursuant to Section 2.12.

“Extended Revolving Commitments” shall have the meaning provided in
Section 2.12.

“Extended Revolving Credit Facility” means an Extended Facility designated as an
“Extended Revolving Credit Facility” by Borrower and established pursuant to an
Extended Revolving Credit Facility Agreement.

“Extended Revolving Credit Facility Agreement” means an agreement in
substantially the form of Exhibit K hereto duly completed such that such
agreement shall set forth the terms and conditions relating to an Extended
Revolving Credit Facility.

“Extended Term Facility” means an Extended Facility designated as an “Extended
Term Facility” by Borrower and established pursuant to an Extended Term Facility
Agreement.

“Extended Term Facility Agreement” means an agreement in substantially the form
of Exhibit L hereto duly completed such that such agreement shall set forth the
terms and conditions relating to an Extended Term Facility.

“Extended Term Loan Commitment” means the commitment of any Lender, established
pursuant to Section 2.12, to make Extended Term Loans to Borrower.

“Extended Term Loans” shall have the meaning provided in Section 2.12.

“Extending Revolving Lender” shall have the meaning provided in Section 2.12.

“Extending Term Loan Lender” shall have the meaning provided in Section 2.12.

“Extension Offer” shall have the meaning provided in Section 2.12.

“Facility” means the Revolving Credit Facility, a New Term Facility, an Extended
Revolving Credit Facility or an Extended Term Facility as the context may
require.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“FCC” shall mean the Federal Communications Commission, or any successor entity.

 

17



--------------------------------------------------------------------------------

“Federal Funds Rate” means, as of any date of determination, the rate set forth
in the weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such date opposite the caption “Federal Funds
(Effective).” If for any relevant date such rate is not yet published in
H.15(519), the rate for such date will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Lender of New York (including any such successor, the “Composite 3:30
p.m. Quotation”) for such date under the caption “Federal Funds Effective Rate.”
If on any relevant date the appropriate rate for such date is not yet published
in either H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such
date will be the arithmetic mean of the rates for the last transaction in
overnight Federal funds arranged prior to 9:00 a.m. (New York City time) on that
date by each of three leading brokers of Federal funds transactions in New York
City selected by the Administrative Agent. For purposes of this Agreement, any
change in the Alternate Base Rate due to a change in the Federal Funds Rate
shall be effective as of the opening of business on the effective date of such
change.

“First Year” has the meaning given in Section 7.1(d).

“Fiscal Quarter” means the fiscal quarter of Borrower consistent with Borrower’s
SEC filings.

“Fiscal Year” means the fiscal year of Borrower ending on the last day of the
first Fiscal Quarter of each calendar year.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means a Subsidiary of Borrower that is organized under the
Laws of a country (or political subdivision thereof) other than the United
States of America.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations with respect to Letters of Credit issued by the
Issuing Lender other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Pro Rata Share of outstanding Swing
Line Advances made by the Swing Line Lender other than Swing Line Advances as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders.

“GAAP” means, as of any date of determination, accounting principles (a) set
forth as generally accepted in then currently effective Opinions of the
Accounting Principles Board of the American Institute of Certified Public
Accountants, (b) set forth as generally accepted in then currently effective
Statements of the Financial Accounting Standards Board or (c) that are then
approved by such other entity as may be approved by a significant segment of the
accounting profession in the United States of America. The term “consistently
applied,” as used in connection therewith, means that the accounting principles
applied are consistent in all material respects with those applied at prior
dates or for prior periods.

 

18



--------------------------------------------------------------------------------

“Government Securities” means readily marketable (a) direct full faith and
credit obligations of the United States of America or obligations guaranteed by
the full faith and credit of the United States of America and (b) obligations of
an agency or instrumentality of, or corporation owned, controlled or sponsored
by, the United States of America that are generally considered in the securities
industry to be implicit obligations of the United States of America.

“Governmental Agency” means (a) any international, foreign, federal, state,
county or municipal government, or political subdivision thereof, (b) any
governmental or quasi-governmental agency (including, but not limited to, the
FCC), authority, board, bureau, commission, department, instrumentality or
public body (including, but not limited to, the International Telecommunication
Union (ITU))or (c) any court or administrative tribunal of competent
jurisdiction.

“Guaranty Obligation” means, as to any Person, any (a) guarantee by that Person
of Indebtedness of, or other obligation performable by, any other Person or
(b) assurance given by that Person to an obligee of any other Person with
respect to the performance of an obligation by, or the financial condition of,
such other Person, whether direct, indirect or contingent, including any
purchase or repurchase agreement covering such obligation or any collateral
security therefor, any agreement to provide funds (by means of loans, capital
contributions or otherwise) to such other Person, any agreement to support the
solvency or level of any balance sheet item of such other Person or any
“keep-well” or other arrangement of whatever nature given for the purpose of
assuring or holding harmless such obligee against loss with respect to any
obligation of such other Person; provided, however, that the term Guaranty
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guaranty
Obligation in respect of Indebtedness shall be deemed to be an amount equal to
the stated or determinable amount of the related Indebtedness (unless the
Guaranty Obligation is limited by its terms to a lesser amount, in which case to
the extent of such amount) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the Person
in good faith. The amount of any other Guaranty Obligation shall be deemed to be
zero unless and until the amount thereof has been (or in accordance with
Financial Accounting Standards Board Statement No. 5 should be) quantified and
reflected or disclosed in the consolidated financial statements (or notes
thereto) of Borrower.

“Hazardous Materials” means substances defined as “hazardous substances”
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. § 9601 et seq., or as “hazardous”, “toxic” or “pollutant”
substances or as “solid waste” pursuant to the Hazardous Materials
Transportation Act, 49 U.S.C. § 1801, et seq., the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901, et seq., or as “friable asbestos” pursuant to
the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq. or any other
applicable Hazardous Materials Law, in each case as such Laws are amended from
time to time.

“Hazardous Materials Laws” means all Laws governing the treatment,
transportation or disposal of Hazardous Materials applicable to any of the Real
Property.

“Hedge Bank” any Person in its capacity as a party to a Hedging Agreement that
(a) at the time it enters into a Hedging Agreement, is a Lender or an Affiliate
of a Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a
party to a Hedging Agreement, in its capacity as a

 

19



--------------------------------------------------------------------------------

party to such Hedging Agreement (even if such Person ceases to be a Lender or
such Person’s Affiliate ceased to be a Lender); provided, in the case of a
Secured Hedging Agreement with a Person who is no longer a Lender (or Affiliate
of a Lender), such Person shall be considered a Hedge Bank only through the
stated termination date (without extension or renewal) of such Secured Hedging
Agreement and provided further that for any of the foregoing to be included as a
“Secured Hedging Agreement” on any date of determination by the Administrative
Agent, the applicable Hedge Bank (other than the Administrative Agent or an
Affiliate of the Administrative Agent) must have delivered a Secured Party
Designation Notice to the Administrative Agent prior to such date of
determination.

“Hedge Termination Value” means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).

“Hedging Agreements” means Interest Rate Protection Agreements, Commodity
Agreements and Currency Agreements.

“In-Orbit Insurance” means, with respect to any Covered Satellite, insurance or
other contractual arrangement providing for coverage against the risk of loss of
or damage to such Covered Satellite attaching upon the expiration of the launch
insurance therefor (or, if launch insurance is not procured, upon the initial
completion of in-orbit testing) and attaching, during the commercial in-orbit
service of such Covered Satellite, upon the expiration of the immediately
preceding corresponding policy or other contractual arrangement, as the case may
be, subject to the terms and conditions set forth in this Agreement.

“In-Orbit Spare Capacity” means a satellite or the payload of a satellite that:

(a) is available in the event of a Covered Satellite loss or failure in order to
restore service on the Covered Satellite;

(b) meets or exceeds the contractual performance specifications for the payload
being protected; and

(c) may be provided directly by Borrower or a Subsidiary or by another satellite
operator pursuant to a contractual arrangement.

“Increased Amount Date” has the meaning given in Section 2.8(a).

“Indebtedness” means, as to any Person (without duplication), (a) indebtedness
of such Person for borrowed money or for the deferred purchase price of Property
(excluding (i) trade and other accounts payable accrued in the ordinary course
of business and not past due for more than sixty (60) days after the date on
which such trade account was created) and (ii) contingent in-orbit incentive
payments or other contingent deferred payments earned by a manufacturer

 

20



--------------------------------------------------------------------------------

during the life of a satellite under any satellite manufacturing contract),
including any Guaranty Obligation for any such indebtedness, (b) indebtedness or
Guaranty Obligations of such Person of the nature described in clause (a) that
is non-recourse to the credit of such Person but is secured by assets of such
Person, to the extent of the fair market value of such assets as determined in
good faith by such Person, (c) Capital Lease Obligations of such Person,
(d) indebtedness of such Person arising under bankers’ acceptance facilities,
(e) any direct or contingent obligations of such Person under letters of credit
issued for the account of such Person and (f) any net obligations of such Person
under any Hedging Agreement. The amount of any net obligation under any Hedging
Agreement on any date shall be deemed to be the Hedge Termination Value thereof
as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
or any Subsidiary Guarantor under any Loan Document and (b) to the extent not
otherwise described in clause (a), Other Taxes.

“Indemnitees” has the meaning given in Section 11.11.

“Intangible Assets” means assets that are considered intangible assets under
GAAP, including customer lists, goodwill, covenants not to compete, copyrights,
trade names, trademarks, licenses and patents.

“Intercreditor Agreement” means an intercreditor agreement based on the terms
contained in Exhibit G attached hereto with such modifications, if any, subject
to the Administrative Agent’s reasonable approval.

“Interest Coverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of (a) EBITDA for the fiscal period consisting of the four (4) Fiscal
Quarters ended on such date to (b) Cash Interest Expense of Borrower and its
Subsidiaries for such fiscal period.

“Interest Expense” means, with respect to any Person and as of the last day of
any fiscal period, the sum of (a) all interest, fees, charges and related
expenses (in each case as such expenses are calculated according to GAAP) paid
or payable (without duplication) for that fiscal period by that Person to a
lender in connection with borrowed money (including any obligations for fees,
charges and related expenses payable to the issuer of any letter of credit) or
the deferred purchase price of assets that are considered “interest expense”
under GAAP plus (b) the portion of rent paid or payable (without duplication)
for that fiscal period by that Person under Capital Lease Obligations that
should be treated as interest in accordance with Financial Accounting Standards
Board Statement No. 13.

“Interest Rate Protection Agreement” means a written agreement between Borrower
or any of its Subsidiaries and one or more financial institutions providing for
“swap,” “cap,” “collar” or other interest rate protection with respect to any
Indebtedness.

“Investment” means, when used in connection with any Person, any investment by
or of that Person, whether by means of purchase or other acquisition of Equity
Interests or other securities of any other Person or by means of a loan, advance
creating a debt, capital

 

21



--------------------------------------------------------------------------------

contribution, guaranty or other debt or equity participation or interest in any
other Person; provided that expenditures by Borrower or the Subsidiaries with
respect to customer premises equipment shall not be deemed to be an Investment.
The amount of any Investment shall be the amount actually invested (minus any
return of capital with respect to such Investment which has actually been
received in Cash or has been converted into Cash), without adjustment for
subsequent increases or decreases in the value of such Investment.

“Issuing Lender” means Union Bank or any other Lender capable of issuing
Commercial Letters of Credit or Standby Letters of Credit.

“Joint Venture” means any direct or indirect Investment by Borrower in any
Person that is not a Wholly-Owned Subsidiary of Borrower, which Person is
engaged in the same or a similar line of business as Borrower or any of its
Subsidiaries.

“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Loan.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 2.4(k).

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents of any Governmental Agency.

“Lender” means each lender whose name is set forth in the signature pages of
this Agreement and each lender which may hereafter become a party to this
Agreement pursuant to Section 2.8, Section 11.8 or pursuant to a New Term
Facility Supplement or an Extended Facility Agreement.

“Letter of Credit Sublimit” means an amount equal to $50,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“Letters of Credit” means (a) the Existing Letters of Credit and (b) any of the
Commercial Letters of Credit or Standby Letters of Credit issued by the Issuing
Lender pursuant to Section 2.4.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, lien or charge of any kind, whether
voluntarily incurred or arising by operation of Law or otherwise, affecting any
Property, including any conditional sale or other title retention agreement, any
lease in the nature of a security interest, and/or the filing of any financing
statement (other than a precautionary financing statement with respect to a
lease that is not in the nature of a security interest) under the Uniform
Commercial Code or comparable Law of any jurisdiction with respect to any
Property.

 

22



--------------------------------------------------------------------------------

“Liquidity” means, as of any date of determination, the sum of (x) all domestic
Cash and Cash Equivalents held by Borrower and its Domestic Subsidiaries plus
(y) the maximum aggregate borrowing availability under the Revolving Commitment.

“Loan” means, as the context may require, the amount of a particular Advance
made or to be made, or the aggregate of the Advances made at any one time by the
Lenders pursuant to Section 2.1 or pursuant to the terms of any New Term
Facility Supplement or Extended Facility Agreement.

“Loan Documents” means, collectively, this Agreement, the Notes, the Subsidiary
Guaranty, the Security Agreements, each New Term Facility Supplement, each
Extended Facility Agreement and any other agreements of any type or nature
hereafter executed and delivered by Borrower or any of the Subsidiary Guarantors
to the Administrative Agent, the Collateral Agent or to any Lender in any way
relating to or in furtherance of this Agreement (but specifically excluding any
Secured Hedging Agreement).

“Margin Stock” means “margin stock” as such term is defined in Regulation U.

“Material Adverse Effect” means any set of circumstances or events which (a) has
had or would reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of any Loan Document, (b) has
been or would reasonably be expected to be material and adverse to the business
or condition (financial or otherwise) of Borrower and its Subsidiaries, taken as
a whole or (c) has had a material adverse effect or would reasonably be expected
to have a material adverse effect on the ability of Borrower to perform the
Obligations.

“Maturity Date” means (a) with respect to any tranche of Term Loans (including
any New Term Loans or Extended Term Loans), the maturity dates specified
therefor in the applicable New Term Facility Supplement or Extended Facility
Agreement and (b) with respect to the Revolving Commitments, the applicable
Revolving Loan Maturity Date.

“Minimum Collateral Amount” means, at any time, (a) with respect to cash
collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to 103% of the Fronting Exposure of the
Issuing Lender with respect to Letters of Credit issued and outstanding at such
time, (b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.11(a)(i),
(a)(ii), (a)(iii) or (a)(iv), an amount equal to 103% of the Outstanding Amount
of all L/C Obligations, and (c) otherwise, an amount determined by the
Administrative Agent and the Issuing Lender in their sole discretion.

“Monthly Payment Date” means the first day of each calendar month.

 

23



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which Borrower or any of its ERISA Affiliates
contributes or is obligated to contribute.

“Net Cash Sales Proceeds” means, with respect to any Disposition, the sum of
(a) the Cash proceeds received by or for the account of Borrower and its
Subsidiaries from such Disposition plus (b) the amount of Cash received by or
for the account of Borrower and its Subsidiaries upon the sale, collection or
other liquidation of any proceeds that are not Cash from such Disposition, in
each case net of (i) any amount required to be paid to any Person owning an
interest in the assets disposed of, (ii) any amount applied to the repayment of
Indebtedness secured by a Lien permitted under Section 6.9 on the asset disposed
of, (iii) any transfer, income or other taxes payable as a result of such
Disposition, (iv) professional fees and expenses, fees due to any Governmental
Agency, broker’s commissions and other out-of-pocket costs of sale actually paid
to any Person that is not an Affiliate of Borrower attributable to such
Disposition and (v) any reserves established in accordance with GAAP in
connection with such Disposition.

“Net Income” means, with respect to any fiscal period, the consolidated net
income of Borrower and its Subsidiaries for that period, determined in
accordance with GAAP, consistently applied.

“New Commitments” has the meaning given in Section 2.8(a).

“New Revolving Loan” has the meaning given in Section 2.8(b).

“New Revolving Loan Lender” has the meaning given in Section 2.8(a).

“New Term Commitment” has the meaning given in Section 2.8(c).

“New Term Facility” means any additional tranche of term commitments and loans
established pursuant to a New Term Facility Supplement.

“New Term Facility Note” means, with regard to a New Term Facility, a promissory
note made by Borrower in favor of a New Term Facility Lender under such New Term
Facility, evidencing New Term Facility Loans made by such New Term Facility
Lender under such New Term Facility, substantially in the form of Exhibit A to
the respective New Term Facility Supplement.

“New Term Facility Supplement” means a supplement to this Agreement in
substantially the form of Exhibit J hereto duly completed such that such
supplement shall set forth the terms and conditions relating to a New Term
Facility.

“New Term Loan” has the meaning given in Section 2.8(c).

“New Term Loan Lender” has the meaning given in Section 2.8(a).

“Non-Consenting Lender” has the meaning given in Section 11.27.

 

24



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means any of the Revolving Notes, the Swing Line Notes, the New Term
Facility Notes, if any, or the Extended Facility Notes, if any, and “Notes”
means all of the Revolving Notes, all of the Swing Line Notes, all of the New
Term Facility Notes, if any, and all of the Extended Facility Notes, if any.

“Obligations” means all present and future obligations of every kind or nature
of Borrower or any of the Subsidiary Guarantors at any time and from time to
time owed to the Administrative Agent, the Collateral Agent or the Lenders or
any one or more of them, under any one or more of the Loan Documents, whether
due or to become due, matured or unmatured, liquidated or unliquidated, or
contingent or noncontingent, including obligations of performance as well as
obligations of payment, and including interest that accrues after the
commencement of any proceeding under any Debtor Relief Law by or against
Borrower or any of the Subsidiary Guarantors.

“Opinions of Counsel” means the favorable written legal opinions of Latham &
Watkins LLP and Snell & Wilmer L.L.P., counsel to Borrower and the Subsidiary
Guarantors, as to such matters as the Administrative Agent may reasonably
request, in form and substance satisfactory to the Administrative Agent.

“Other Satellite Project” means any Satellite Activities performed or undertaken
in connection with or with respect to any Other Satellite System.

“Other Satellite System” means (i) a Satellite (other than the ViaSat-1
Satellite) manufactured by, on behalf of or in consultation with or otherwise
acquired by Borrower or any of its Subsidiaries and (ii) any gateway facilities,
earth stations and other ground infrastructure (including user terminals and hub
equipment).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Outstanding Amount” means (a) with respect to Revolving Loans, Swing Line Loans
and Term Loans (if any) on any date, the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
Revolving Loans, Swing Line Loans and Term Loans, as the case may be, occurring
on such date; and (b) with respect to any

 

25



--------------------------------------------------------------------------------

L/C Obligations on any date, the amount of such L/C Obligations on such date
after giving effect to any issuance of Letters of Credit occurring on such date
and any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by Borrower of unreimbursed
amounts.

“Participant Register” has the meaning given in Section 11.8(e).

“Party” means any Person other than the Administrative Agent, the Collateral
Agent, the Arrangers and the Lenders, which now or hereafter is a party to any
of the Loan Documents.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereof
established under ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, which is
subject to Title IV of ERISA and is maintained by Borrower or to which Borrower
contributes or has an obligation to contribute.

“Permitted Acquisition” means any Acquisition of another Person that is engaged
in, or of assets relating to, a line of business that is the same as, or similar
to, that of Borrower or any of its Subsidiaries provided that: (i) no Default or
Event of Default shall exist at the time of such Acquisition or occur after
giving effect to such Acquisition; (ii) if the total consideration (whether such
consideration is in the form of Equity Interests, cash or otherwise) for such
Acquisition exceeds $20,000,000 (as determined by Borrower in good faith and
certified on behalf of Borrower by a Responsible Official in writing), the
pro-forma balance sheets and combining projections (including pro-forma
financial covenant ratios) provided by Borrower to the Administrative Agent
shall have demonstrated that, after giving effect to such Acquisition on a Pro
Forma Basis, (a) Borrower would have been in compliance with the financial
covenants set forth in Sections 6.13 and 6.14 of this Agreement throughout the
period of the four (4) Fiscal Quarters most recently ended prior to the date of
such Acquisition and (b) Borrower would remain in compliance with such financial
covenants for the period of four (4) Fiscal Quarters immediately following the
date of such Acquisition; (iii) if the total consideration (whether such
consideration is in the form of Equity Interests, cash or otherwise) for such
Acquisition exceeds $20,000,000 (as determined by Borrower in good faith and
certified on behalf of Borrower by a Responsible Official in writing), Borrower
shall have Liquidity of at least $20,000,000 after giving effect to such
Acquisition; (iv) the terms and conditions of any and all seller purchase-money
financing provided to Borrower or its Subsidiaries in connection with such
Acquisition shall be subject to the Administrative Agent’s reasonable approval
and (v) Borrower shall use commercially reasonable efforts to provide the
Administrative Agent with at least one (1) week prior written notice of such
Acquisition, together with at least one (1) year (or such shorter period in
which the target has been in existence) of historical financial information
relating to the target (if available) and such other documentation pertaining to
the Acquisition, including quarterly projections prepared on a Pro Forma Basis,
as the Administrative Agent may reasonably request; provided further that if
(x) the Senior Secured Leverage Ratio is greater than 2.50 to 1.00 or
(y) Liquidity is less than $50,000,000, in either case, immediately before or
after giving effect to any such Acquisition on a Pro Forma Basis, such
Acquisition shall not be a Permitted Acquisition hereunder unless (A) the total
consideration for such Acquisition is equal

 

26



--------------------------------------------------------------------------------

to or less than $50,000,000 (as determined by Borrower in good faith and
certified on behalf of Borrower by a Responsible Official in writing) and (B) at
the time of such Acquisition, the total consideration for all Permitted
Acquisitions, including such Acquisition, is equal to or less than $150,000,000
in the aggregate from and after the Closing Date.

“Permitted Additional Senior Indebtedness” means, collectively, (i) senior
unsecured or senior secured Indebtedness of Borrower issued under an indenture
under the Trust Indenture Act of 1939; provided that, in the event such
Indebtedness is secured, (a) the maturity date under the indenture for such
Indebtedness shall in no event occur before the Maturity Date hereunder, (b) the
indenture for such Indebtedness shall not contain any covenants that require
Borrower to maintain certain specified levels of earnings, leverage or similar
financial tests (provided that the foregoing shall not preclude such indenture
from containing any such tests as a condition to entering into and/or
consummating certain transactions, such as the incurrence of other indebtedness,
making of investments or payments of dividends and other restricted payments;
provided the same are on market terms and conditions (as determined in the
reasonable discretion of the Requisite Lenders)), (c) such Indebtedness shall
not be secured by Collateral that does not also secure the Secured Obligations,
nor guaranteed by more or different obligors than those guaranteeing the Secured
Obligations, and any documents evidencing such security and/or such guaranties
shall be substantially the same as, and no more burdensome to the obligors than,
the Security Agreements covering the same Collateral and/or the guaranties
covering the Guaranty Obligations and (d) the terms and conditions of such
Indebtedness pursuant to any indenture or other agreement executed in connection
therewith shall not impose restrictions that prevent any obligor under the Loan
Documents from complying with the Loan Documents to which such obligor is a
party; (ii) Indebtedness of the Subsidiary Guarantors under any Guaranty
Obligations in respect thereof; and (iii) any Permitted Refinancing Indebtedness
in respect thereof; provided that the same shall (to the extent secured) be
subject to the terms and conditions of an Intercreditor Agreement. For the
avoidance of doubt, the 2009 Senior Notes and the 2012 Senior Notes do not
constitute Permitted Additional Senior Indebtedness.

“Permitted Business” means: (a) the study, research, development, testing, and
support of “off-the-shelf,” semi-custom and custom communication and satellite
systems, products and components (including without limitation terrestrial,
airborne and space systems); (b) the design, manufacture, production, sale,
distribution and operation of satellite and other wireless or wired networks and
networking systems, products and services to government and commercial customers
and consumers (including without limitation terrestrial, airborne and space
systems); (c) the management and provision of network satellite and other
communication and information services; (d) the design, development, sale,
provision and distribution of fixed and mobile broadband services offered
through any satellite, (e) the business of Borrower and its Subsidiaries as
historically and currently conducted and (f) any and all business and other
activities related to, in furtherance of, or ancillary to the foregoing.

“Permitted Encumbrances” means, with respect to Borrower and its Subsidiaries:

(a) inchoate Liens incident to construction on or maintenance of Property; or
Liens incident to construction on or maintenance of Property now or hereafter
filed of record for which adequate reserves have been set aside (or deposits
made pursuant to applicable Law) and which are being contested in good faith by
appropriate proceedings and have not proceeded to judgment, provided that, by
reason of nonpayment of the obligations secured by such Liens, no such Property
is subject to a material impending risk of loss or forfeiture;

 

27



--------------------------------------------------------------------------------

(b) Liens for taxes and assessments on Property which are not yet past due; or
Liens for taxes and assessments on Property for which adequate reserves have
been set aside and are being contested in good faith by appropriate proceedings
and have not proceeded to judgment, provided that, by reason of nonpayment of
the obligations secured by such Liens, no such Property is subject to a material
impending risk of loss or forfeiture;

(c) defects and irregularities in title to any Property which in the aggregate
do not materially impair the fair market value or use of the Property for the
purposes for which it is or may reasonably be expected to be held;

(d) easements, exceptions, reservations, or other agreements for the purpose of
pipelines, conduits, cables, wire communication lines, power lines and
substations, streets, trails, walkways, drainage, irrigation, water, and
sewerage purposes, dikes, canals, ditches, the removal of oil, gas, coal, or
other minerals, and other like purposes affecting Property which in the
aggregate do not materially burden or impair the fair market value or use of
such Property for the purposes for which it is or may reasonably be expected to
be held;

(e) easements, exceptions, reservations, or other agreements for the purpose of
facilitating the joint or common use of Property in or adjacent to a shopping
center or similar project affecting Property which in the aggregate do not
materially burden or impair the fair market value or use of such Property for
the purposes for which it is or may reasonably be expected to be held;

(f) rights reserved to or vested in any Governmental Agency to control or
regulate, or obligations or duties to any Governmental Agency with respect to,
the use of any Property;

(g) rights reserved to or vested in any Governmental Agency to control or
regulate, or obligations or duties to any Governmental Agency with respect to,
any right, power, franchise, grant, license, or permit;

(h) present or future zoning laws and ordinances or other laws and ordinances
restricting the occupancy, use, or enjoyment of Property;

(i) statutory Liens, other than those described in clauses (a) or (b) above,
arising in the ordinary course of business with respect to obligations which are
not delinquent or are being contested in good faith, provided that, if
delinquent, adequate reserves have been set aside with respect thereto and, by
reason of nonpayment, no Property is subject to a material impending risk of
loss or forfeiture;

(j) covenants, conditions, and restrictions affecting the use of Property which
in the aggregate do not materially impair the fair market value or use of the
Property for the purposes for which it is or may reasonably be expected to be
held;

 

28



--------------------------------------------------------------------------------

(k) rights of tenants under leases and rental agreements covering Property
entered into in the ordinary course of business of the Person owning such
Property;

(l) Liens consisting of pledges or deposits to secure obligations under workers’
compensation laws or similar legislation, including Liens of judgments
thereunder which are not currently dischargeable;

(m) Liens consisting of pledges or deposits of Property to secure performance in
connection with operating leases made in the ordinary course of business;

(n) Liens consisting of deposits of Property to secure bids made with respect
to, or performance of, contracts (other than contracts creating or evidencing an
extension of credit to the depositor);

(o) Liens consisting of any right of offset, or statutory bankers’ lien, on bank
deposit accounts maintained in the ordinary course of business so long as such
bank deposit accounts are not established or maintained for the purpose of
providing such right of offset or bankers’ lien;

(p) Liens consisting of deposits of Property to secure statutory obligations of
Borrower and its Subsidiaries;

(q) Liens consisting of deposits of Property to secure (or in lieu of) surety,
appeal or customs bonds;

(r) Liens created by or resulting from any litigation or legal proceeding in the
ordinary course of business which is currently being contested in good faith by
appropriate proceedings, provided that, adequate reserves have been set aside
and no material Property is subject to a material impending risk of loss or
forfeiture;

(s) other non-consensual Liens incurred in the ordinary course of business but
not in connection with the incurrence of any Indebtedness, which do not in the
aggregate, when taken together with all other Liens, materially impair the fair
market value or use of the Property for the purposes for which it is or may
reasonably be expected to be held; and

(t) Liens securing Permitted Additional Senior Indebtedness (to the extent
secured); provided that such Liens are junior in priority to the Liens securing
the Secured Obligations, pursuant to the terms and conditions of an
Intercreditor Agreement.

“Permitted Refinancing Indebtedness” shall mean Indebtedness issued or incurred
to refinance, refund, extend, renew or replace all or a portion of Permitted
Additional Senior Indebtedness or Subordinated Obligations, as the case may be
(“Refinanced Indebtedness”); provided that (i) the principal amount of such
refinancing, refunding, extending, renewing or replacing Indebtedness is not
greater than the principal amount of such Refinanced Indebtedness (except by an
amount equal to reasonable unpaid accrued interest and premium thereon plus
reasonable upfront fees, expenses and original issue discount on such
exchanging, extending, renewing, replacing or refinancing Indebtedness),
(ii) such refinancing, refunding, extending, renewing or replacing Indebtedness
has a final maturity that is no earlier than such Refinanced

 

29



--------------------------------------------------------------------------------

Indebtedness, (iii) if such Refinanced Indebtedness or any Guaranty Obligations
thereof are subordinated to the Secured Obligations, such refinancing,
refunding, extending, renewing or replacing Indebtedness and any Guaranty
Obligations thereof remain so subordinated on terms, when taken as a whole, no
less favorable to the Lenders, (iv) such Indebtedness, if secured, is not
secured by a Lien on any assets other than the collateral securing the
Refinanced Indebtedness (including, for the avoidance of doubt, after acquired
collateral that would have secured such Refinanced Indebtedness pursuant to the
terms of such Refinanced Indebtedness), and (v) in the case of Permitted
Refinancing Indebtedness or Permitted Additional Senior Indebtedness that

will be secured by the Collateral, the relevant holders of such refinancing,
refunding, extending, renewing or replacing Indebtedness become party to an
Intercreditor Agreement.

“Permitted Right of Others” means a Right of Others consisting of (a) an
interest (other than a legal or equitable co-ownership interest, an option or
right to acquire a legal or equitable co-ownership interest and any interest of
a ground lessor under a ground lease), that does not materially impair the fair
market value or use of Property for the purposes for which it is or may
reasonably be expected to be held, (b) an option or right to acquire a Lien that
would be a Permitted Encumbrance, (c) the subordination of a lease or sublease
in favor of a financing entity and (d) a license, or similar right, of or to
Intangible Assets granted in the ordinary course of business.

“Person” means any individual or entity, including a trustee, corporation,
limited liability company, general partnership, limited partnership, joint stock
company, trust, estate, unincorporated organization, business association, firm,
joint venture, Governmental Agency, or other entity.

“Pricing Certificate” means a certificate in the form of Exhibit C, properly
completed and signed by a Senior Officer or his or her designated representative
of Borrower.

“Pricing Period” means (a) the period commencing on the Closing Date and ending
on June 1, 2012, and (b) thereafter, the period commencing on each
September 2, December 2, March 2, and June 2, and ending on the next following
December 1, March 1, June 1, or September 1, respectively.

“Prime Rate” means the rate of interest publicly announced from time to time by
the Administrative Agent in San Francisco, California (or other headquarters
city of the Administrative Agent), as its “reference rate.” The “reference rate”
is one of several base rates used by the Administrative Agent and serves as the
basis upon which effective rates of interest are calculated for loans and other
credits making reference thereto. The “reference rate” is not necessarily the
lowest base interest rate used by the Administrative Agent. The “reference rate”
is evidenced by the recording thereof after its announcement in such internal
publication or publications as the Administrative Agent may designate. Any
change in the Prime Rate announced by the Administrative Agent shall take effect
at the opening of business on the day specified in the public announcement of
such change.

 

30



--------------------------------------------------------------------------------

“Pro Forma Basis” means, with respect to compliance with any financial test or
ratio or preparation and delivery of pro forma financial information hereunder
(including any incurrence test), compliance with such financial test or ratio or
preparation and delivery of such financial information after giving effect to
(a) any EBITDA Event or (b) any Disposition of a Subsidiary or operating entity
for which historical financial statements for the relevant period are available
that occurred during the relevant testing period for which such financial test
or ratio is being calculated, including pro forma adjustments arising out of
events which are directly attributable to the proposed EBITDA Event or
Disposition, are factually supportable and are expected to have a continuing
impact, and such other adjustments as are determined in accordance with the
definition of EBITDA, in each case as determined by Borrower in good faith and
certified on behalf of Borrower by a Responsible Official in writing, using, for
purposes of determining such compliance with a financial test or ratio
(including any incurrence test), the historical financial statements of all
entities, divisions or lines or assets so acquired or sold and the consolidated
financial statements of Borrower and/or any of its Subsidiaries, calculated as
if such EBITDA Event or Disposition, and all other EBITDA Events or Dispositions
that have been consummated during the relevant period, and any Indebtedness
incurred or repaid in connection therewith, had been consummated and incurred or
repaid at the beginning of such period, and any interest thereon shall be deemed
to have accrued from such day on such Indebtedness at the applicable rates
provided therefor (and in the case of interest that does or would accrue at
formula or floating rate, at the rate in effect at the time of determination)
and shall be included in the results of Borrower and its Subsidiaries for such
period; provided that (i) interest accrued during such period on, and the
principal of, any Indebtedness repaid or to be repaid or refinanced in such
transaction shall be excluded from the results of Borrower and its Subsidiaries
for such period.

“Projections” means the projected financial information to be prepared by
Borrower and furnished to the Lenders hereunder.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Pro Rata Outstandings” of any Lender at any time, means (a) in the case of any
New Term Loan Commitments or Extended Term Loan Commitments that have been
terminated, the outstanding principal amount of the Term Loans owing to such
Lender and (b) in the case of any Revolving Commitments or Extended Revolving
Commitments that have been terminated, the sum of (i) the outstanding principal
amount of Revolving Loans owing to such Lender and (ii) the amount of the
participation of such Lender in outstanding Letters of Credit.

“Pro Rata Share” means, with respect to any Lender at any time, the percentage
obtained by dividing (a) the sum of the Commitments (or, if any such Commitments
are terminated, the Pro Rata Outstandings thereof) of such Lender then in effect
by (b) the sum of the Commitments (or, if such Commitments are terminated, the
Pro Rata Outstandings thereof) of all Lenders then in effect, as such percentage
may be increased or decreased pursuant to Section 2.8 and/or an Assignment and
Acceptance executed in accordance with Section 11.8.

“Quarterly Payment Date” means each April 1, July 1, October 1 and January 1,
commencing with July 1, 2012.

“Real Property” means, as of any date of determination, all real property then
or theretofore owned, leased or occupied by any of Borrower or its Subsidiaries.

 

31



--------------------------------------------------------------------------------

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Lender, as applicable.

“Refunded Swing Line Advances” has the meaning given in Section 2.9(c).

“Register” has the meaning given in Section 11.8(d).

“Regulation D” means Regulation D, as at any time amended, of the Board of
Governors of the Federal Reserve System, or any other regulation in substance
substituted therefor.

“Regulation U” means Regulation U, as at any time amended, of the Board of
Governors of the Federal Reserve System, or any other regulation in substance
substituted therefor.

“Request for Letter of Credit” means a written request for a Letter of Credit on
the Issuing Lender’s then-current form of Application and Agreement for Standby
Letter of Credit or Application and Agreement for Commercial Letter of Credit,
as applicable, signed by a Responsible Official of Borrower and properly
completed to provide all information required to be included therein.

“Request for Loan” means a written request for a Loan substantially in the form
of Exhibit D, signed by a Responsible Official of Borrower, on behalf of
Borrower, and properly completed to provide all information required to be
included therein.

“Requirement of Law” means, as to any Person, the articles or certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any Law, or judgment, award, decree, writ or determination of a
Governmental Agency, in each case applicable to or binding upon such Person or
any of its Property or to which such Person or any of its Property is subject.

“Requisite Lenders” means, at any time, Lenders having at such time in excess of
50% of the sum of (i) the aggregate Revolving Commitments (or, if such Revolving
Commitments are terminated, the sum of the amounts of the participations in
Swing Line Advances, the principal amount of unparticipated portions of the
Swing Line Advances and the Pro Rata Outstandings thereof) and (ii) any other
Commitments under any other facility provided hereunder (or, if such Commitments
are terminated, the Pro Rata Outstandings under such facilities) then in effect,
ignoring, in such calculation, the amounts held by any Defaulting Lender.

“Responsible Official” means (a) any Senior Officer of Borrower and (b) any
other responsible official of Borrower so designated in a written notice thereof
from a Senior Officer to the Administrative Agent. The Lenders shall be entitled
to conclusively rely upon any document or certificate that is signed or executed
by a Responsible Official of Borrower or any of its Subsidiaries as having been
authorized by all necessary corporate, partnership and/or other action on the
part of Borrower or such Subsidiary.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Lenders Revolving Commitments at such time.

 

32



--------------------------------------------------------------------------------

“Revolving Commitment” means, subject to Sections 2.5 and 2.8, $325,000,000. The
respective Pro Rata Shares of the Lenders with respect to the Revolving
Commitment are, subject to Sections 2.5, 2.8 and 11.8, set forth in Schedule
1.1.

“Revolving Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

“Revolving Lender” means a Lender with a Revolving Commitment.

“Revolving Loan” means a Loan (other than a Swing Line Advance) made under the
Revolving Commitment. Unless the context shall otherwise require, the term
“Revolving Loan” shall include any Extended Revolving Loans.

“Revolving Loan Maturity Date” means the earliest of (a) the latest Scheduled
Revolving Loan Maturity Date, (b) the date of termination of the Revolving
Commitments pursuant to Section 2.5 or 9.2 and (c) the date on which the
Obligations become due and payable pursuant to Section 9.2.

“Revolving Note” means any of the promissory notes made by Borrower to a Lender
evidencing Advances (other than the Swing Line Advances) under that Lender’s Pro
Rata Share of the Revolving Commitment, substantially in the form of
Exhibit E-1.

“Right of Others” means, as to any Property in which a Person has an interest,
any legal or equitable right, title or other interest (other than a Lien) held
by any other Person in that Property, and any option or right held by any other
Person to acquire any such right, title or other interest in that Property,
including any option or right to acquire a Lien; provided, however, that (a) no
covenant restricting the use or disposition of Property of such Person contained
in any Contractual Obligation of such Person and (b) no provision contained in a
contract creating a right of payment or performance in favor of a Person that
conditions, limits, restricts, diminishes, transfers or terminates such right
shall be deemed to constitute a Right of Others.

“Sale and Leaseback Transaction” means, with respect to Borrower or any of its
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
Borrower or such Subsidiary shall sell or transfer any property used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred.

“Satellite” means any satellite owned by Borrower or any of its Subsidiaries
(whether now owned or hereafter acquired) and any satellite purchased by
Borrower or any of its Subsidiaries pursuant to the terms of a satellite
purchase agreement with the prime contractor and manufacturer of such Satellite
relating to the manufacture, testing and delivery of such satellite, whether
such satellite is in the process of manufacture, has been delivered for launch
or is in orbit (whether or not in operational service).

 

33



--------------------------------------------------------------------------------

“Satellite Activities” means any of the following: (a) designing, developing,
procuring, constructing, managing, launching, testing, operating, insuring and
commercializing one or more Satellites; (b) procuring, leasing, managing and
operating capacity or bandwidth on one or more satellites; (c) designing,
developing, procuring, constructing, manufacturing, managing, testing,
operating, maintaining, insuring, leasing and commercializing gateway
facilities, earth stations and other ground infrastructure (including user
terminals and hub equipment) for satellites; (d) procuring, making, holding and
maintaining licenses, authorizations, approvals, permits, filings,
registrations, consents, agreements and other instruments with respect to any of
the foregoing and any payments associated therewith; and (e) pursuing such other
lawful business activities as may be related, ancillary or complementary to any
of the foregoing or a reasonable extension or expansion thereof.

“Satellite Project” means the ViaSat-1 Project and any Other Satellite Project.

“Scheduled Revolving Loan Maturity Date” means (a) with respect to the Revolving
Commitments of the Revolving Lenders (other than any portion constituting an
Extended Facility), May 9, 2017 and (b) with respect to any Extended Revolving
Commitments, the maturity dates specified therefor in the applicable Extended
Facility Agreement.

“SEC” means the Securities and Exchange Commission, or any Governmental Agency
succeeding to any of its principal functions.

“Secured Hedging Agreements” means any Hedging Agreement between Borrower or its
Subsidiaries and a Hedge Bank.

“Secured Obligations” means (a) all Obligations, (b) all debts, liabilities and
obligations now or hereafter owing from Borrower and any Subsidiary Guarantor to
any Lender or any Affiliate of a Lender under Secured Hedging Agreements or
arising from or related to Bank Products and (c) all costs and expenses incurred
in connection with enforcement and collection of the foregoing, including the
fees, charges and disbursements of counsel, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against Borrower or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“Secured Parties” has the meaning set forth in the Security Agreements.

“Secured Party Designation Notice” shall mean a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit M.

“Security Agreements” means the Borrower Pledge Agreement, the Borrower Security
Agreement, the Subsidiary Pledge Agreement, the Subsidiary Security Agreement
and each of the other collateral assignments, security agreements, pledge
agreements or other similar agreements, instruments or documents that creates or
purports to create a Lien in favor of the Collateral Agent.

“Senior Officer” means (a) the chief executive officer, (b) the president,
(c) any executive vice president, (d) the chief financial officer or (e) the
treasurer, in each case of Borrower.

 

34



--------------------------------------------------------------------------------

“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of (a) all secured Indebtedness of Borrower and its Subsidiaries on that
date to (b) EBITDA for the fiscal period consisting of the four (4) Fiscal
Quarters ended on that date.

“Series” has the meaning given in Section 2.8(a).

“Significant Domestic Subsidiary” means a Significant Subsidiary that is not a
Foreign Subsidiary.

“Significant Foreign Subsidiary” means a Foreign Subsidiary that is a
Significant Subsidiary.

“Significant Subsidiary” means a Subsidiary that either (i) had EBITDA for the
Fiscal Year then most recently ended in excess of 5% of EBITDA for such Fiscal
Year, (ii) had net assets in excess of 5% of the total net assets of Borrower
and its Subsidiaries on a consolidated basis as at the end of the Fiscal Year
then most recently ended or (iii) owns a Satellite; provided that, for purposes
of this Agreement, Trellisware shall not be deemed to be a Significant
Subsidiary unless Trellisware (x) is a Wholly-Owned Subsidiary and (y) otherwise
satisfies either of the requirements set forth in clauses (i), (ii) or (iii) of
this definition.

“Solvent” means, as of any date of determination, and as to any Person, that on
such date: (a) the fair valuation of the assets of such Person is greater than
the fair valuation of such Person’s probable liability in respect of existing
debts; (b) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature; (c) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, which would leave such Person with assets
remaining which would constitute unreasonably small capital after giving effect
to the nature of the particular business or transaction; and (d) such Person is
generally paying its debts as they become due. For the purpose of the foregoing
(1) the “fair valuation” of any assets means the amount realizable within a
reasonable time, either through collection or sale, of such assets at their
regular market value, which is the amount obtainable by a capable and diligent
businessman from an interested buyer willing to purchase such assets within a
reasonable time under ordinary circumstances; and (2) the term “debts” includes
any legal liability whether matured or unmatured, liquidated or unliquidated,
absolute, fixed, or contingent.

“Special Eurodollar Circumstance” means the application or adoption after the
Closing Date of any Law or interpretation, or any change therein or thereof, or
any change in the interpretation or administration thereof by any Governmental
Agency, central bank or comparable authority charged with the interpretation or
administration thereof (including, without limitation, Dodd-Frank and Basel III,
regardless of the date enacted, adopted or issued), or compliance by any Lender
or its Eurodollar Lending Office with any request or directive (whether or not
having the force of Law) of any such Governmental Agency, central bank or
comparable authority.

“Standby Letter of Credit” means each Letter of Credit issued by the Issuing
Lender pursuant to Section 2.4 to support the payment or performance of an
obligation by Borrower.

 

35



--------------------------------------------------------------------------------

“Stockholders’ Equity” means, as of any date of determination and with respect
to any Person, the consolidated stockholders’ equity of the Person as of that
date determined in accordance with GAAP; provided that there shall be excluded
from Stockholders’ Equity any amount attributable to Disqualified Stock.

“Subordinated Obligations” means any Indebtedness of Borrower that (a) does not
have any scheduled principal payment, mandatory principal prepayment or sinking
fund payment due prior to the date that is one year after the latest applicable
Maturity Date (unless permitted under an Affiliate Subordination Agreement),
(b) is not secured by any Lien on any Property of Borrower or any of its
Subsidiaries, (c) is not guarantied by any Subsidiary of Borrower unless, if
such Subsidiary is a party to the Subsidiary Guaranty, such guaranty of such
Indebtedness is subordinated to the Subsidiary Guaranty pursuant to a
Subordination Agreement or an Affiliate Subordination Agreement, as applicable,
and (d) is subordinated pursuant to a Subordination Agreement or an Affiliate
Subordination Agreement, as applicable. For the avoidance of doubt, the 2009
Senior Notes and the 2012 Senior Notes do not constitute Subordinated
Obligations.

“Subordination Agreement” means a subordination agreement substantially in the
form attached hereto as Exhibit F-2 with such modifications, if any, subject to
the Administrative Agent’s reasonable approval.

“Subsidiary” means, as of any date of determination and with respect to any
Person, any corporation, limited liability company or partnership (whether or
not, in any case, characterized as such or as a “joint venture”), whether now
existing or hereafter organized or acquired: (a) in the case of a corporation or
limited liability company, of which a majority of the Equity Interests having
ordinary voting power for the election of directors or other governing body
(other than securities having such power only by reason of the happening of a
contingency) are at the time beneficially owned by such Person and/or one or
more Subsidiaries of such Person, or (b) in the case of a partnership, of which
a majority of the partnership or other ownership interests are at the time
beneficially owned by such Person and/or one or more of its Subsidiaries.
Notwithstanding the foregoing, except for purposes of Sections 6.11, 6.13, 6.14,
7.1(a) through (d), Section 7.3, Sections 9.1(g), (i) and (j), the definitions
of Indebtedness, Interest Expense and EBITDA, Trellisware shall not be deemed to
be a “Subsidiary,” and the representations and warranties set forth in Article
4, the covenants set forth in Article 5 and Article 6, and the Events of Default
set forth in Section 9.1 shall not apply to Trellisware unless it is a
Wholly-Owned Subsidiary.

“Subsidiary Guarantors” means all Significant Domestic Subsidiaries and each
other Subsidiary of Borrower that guarantees the Obligations pursuant to the
Subsidiary Guaranty.

“Subsidiary Guaranty” means the Amended and Restated Subsidiary Guaranty, dated
as of the date hereof, by and among the Subsidiary Guarantors and the Collateral
Agent.

“Subsidiary Pledge Agreement” means the Amended and Restated Subsidiary Pledge
Agreement, dated as of the date hereof, by and among the Subsidiary Guarantors
and the Collateral Agent.

 

36



--------------------------------------------------------------------------------

“Subsidiary Security Agreement” means the Amended and Restated Subsidiary
Security Agreement, dated as of the date hereof, by and among the Subsidiary
Guarantors and the Collateral Agent.

“Succeeding Years” has the meaning given in Section 7.1(d).

“Swing Line” means the revolving credit loans to be advanced to Borrower by the
Swing Line Lender pursuant to Section 2.9 hereof, in an aggregate amount
(subject to the terms hereof), not to exceed, at any one time outstanding, the
Swing Line Maximum Amount.

“Swing Line Advance” means a borrowing requested by Borrower and made by Swing
Line Lender pursuant to Section 2.9 hereof.

“Swing Line Lender” means Union Bank, N.A., in its capacity as lender of the
Swing Line under Section 2.9 of this Agreement, or its successor as subsequently
designated hereunder.

“Swing Line Maximum Amount” means Ten Million Dollars ($10,000,000).

“Swing Line Note” means any of the promissory notes made by Borrower to Swing
Line Lender evidencing Swing Line Advances substantially in the form of
Exhibit E-2.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Agency, including any interest, additions to tax or
penalties applicable thereto.

“Term Loan Commitment” means the New Term Loan Commitment and the Extended Term
Loan Commitment.

“Term Loan Lender” means each Lender that has a Term Loan Commitment or that
holds a Term Loan.

“Term Loans” means the New Term Loans and the Extended Term Loans.

“to the best knowledge of” means, when modifying a representation, warranty or
other statement of any Person, that the facts or situation described therein is
known by the Person (or, in the case of a Person other than a natural Person,
known by a Responsible Official of that Person) making the representation,
warranty or other statement, or with the exercise of reasonable due diligence
under the circumstances (in accordance with the standard of what a reasonable
Person in similar circumstances would have done) would have been known by the
Person (or, in the case of a Person other than a natural Person, would have been
known by a Responsible Official of that Person).

“Total Leverage Ratio” means, as of any date of determination, the ratio of
(a) all Indebtedness of Borrower and its Subsidiaries, on a Consolidated basis,
on that date minus the aggregate amount of all U.S. Cash and U.S. Cash
Equivalents in excess of $30,000,000 held by Borrower and each Domestic
Subsidiary on that date, to (b) Borrower’s consolidated trailing twelve month
EBITDA as of Borrower’s most recent Fiscal Quarter end.

 

37



--------------------------------------------------------------------------------

“Trellisware” means Trellisware Technologies, Inc., a Delaware corporation.

“type,” when used with respect to any Loan or Advance, means the designation of
whether such Loan or Advance is an Alternate Base Rate Loan or Advance, or a
Eurodollar Rate Loan or Advance.

“Union Bank” means Union Bank, N.A., a national banking association.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“ViaSat Holding” means ViaSat Holding, Inc. (f/k/a WildBlue Holding, Inc.), a
Delaware corporation.

“ViaSat-1 Project” means any Satellite Activities performed or undertaken in
connection with or with respect to the ViaSat-1 Satellite System.

“ViaSat-1 Satellite System” means (i) the ViaSat-1 Satellite manufactured by
Space Systems/Loral, Inc. and (ii) related gateway facilities, earth stations
and other ground infrastructure (including user terminals and hub equipment).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Weighted Average Yield” means with respect to any Loan, on any date of
determination, the weighted average yield to maturity, in each case, based on
the interest rate applicable to such Loan on such date and giving effect to all
upfront or similar fees or original issue discount payable with respect to such
Loan.

“Wholly-Owned Subsidiary” means a Subsidiary of Borrower, 100% of the Equity
Interests of which are owned, directly or indirectly, by Borrower, except for
director’s qualifying shares required by applicable Laws.

“Withholding Agent” means Borrower and the Administrative Agent.

1.2 Use of Defined Terms. Any defined term used in the plural shall refer to all
members of the relevant class, and any defined term used in the singular shall
refer to any one or more of the members of the relevant class. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
amended and restated, extended, renewed, supplemented or otherwise modified
(subject to any restrictions on

 

38



--------------------------------------------------------------------------------

such amendments, restatements, amendments and restatements, extensions,
renewals, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

1.3 Accounting Terms. All accounting terms not specifically defined in this
Agreement shall be construed in conformity with, and all financial data required
to be submitted by this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, except as otherwise specifically prescribed
herein. In the event that GAAP changes during the term of this Agreement such
that the covenants contained in Sections 6.13 and 6.14 would then be calculated
in a different manner or with different components, Borrower and the Lenders
agree to amend this Agreement in such respects as are necessary to conform those
covenants as criteria for evaluating Borrower’s financial condition to
substantially the same criteria as were effective prior to such change in GAAP
and Borrower shall be deemed to be in compliance with the covenants contained in
the aforesaid Sections if and to the extent that Borrower would have been in
compliance therewith under GAAP as in effect immediately prior to such change,
but shall have the obligation to deliver each of the materials described in
Article 7 to the Administrative Agent and the Lenders, on the dates therein
specified, with financial data presented in a manner which conforms with GAAP as
in effect immediately prior to such change. However, notwithstanding any change
in GAAP after the Closing Date that would require lease obligations that would
be treated as operating leases as of the Closing Date to be classified and
accounted for as Capital Leases or otherwise reflected on Borrower’s
consolidated balance sheet, such obligations shall continue to be excluded from
the definition of Indebtedness. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein.

1.4 Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed in this Agreement and rounding
the result up or down to the nearest number (with a round-up if there is no
nearest number) to the number of places by which such ratio is expressed in this
Agreement.

 

39



--------------------------------------------------------------------------------

1.5 Exhibits and Schedules. All Exhibits and Schedules to this Agreement, either
as originally existing or as the same may from time to time be supplemented,
modified or amended, are incorporated herein by this reference. A matter
disclosed on any Schedule shall be deemed disclosed on all Schedules.

1.6 References to “Borrower and its Subsidiaries”. Any reference herein to
“Borrower and its Subsidiaries” or the like shall refer solely to Borrower
during such times, if any, as Borrower shall have no Subsidiaries.

1.7 Miscellaneous Terms. The term “or” is disjunctive; the term “and” is
conjunctive. The term “shall” is mandatory; the term “may” is permissive.
Masculine terms also apply to females; feminine terms also apply to males. The
term “including” is by way of example and not limitation.

ARTICLE 2

LOANS AND LETTERS OF CREDIT

2.1 Loans – General.

(a) Subject to the terms and conditions set forth in this Agreement, at any time
and from time to time from the Closing Date through the applicable Revolving
Loan Maturity Date, each Lender shall, pro rata according to that Lender’s Pro
Rata Share of the then applicable Revolving Commitment, make Advances to
Borrower under the Revolving Commitment in such amounts as Borrower may request
that do not result in the sum of (i) the Outstanding Amount of all Revolving
Loans, (ii) the Outstanding Amount of all Swing Line Advances and (iii) the
Aggregate Effective Amount of all outstanding Letters of Credit to exceed the
then applicable Revolving Commitment. Subject to the limitations set forth
herein, Borrower may borrow, repay and reborrow under the Revolving Commitment
without premium or penalty.

(b) Subject to the next sentence, each Loan shall be made pursuant to a Request
for Loan which shall specify the requested (i) date of such Loan, (ii) type of
Loan, (iii) amount of such Loan, and (iv) in the case of a Eurodollar Rate Loan,
the Eurodollar Period for such Loan. Unless the Administrative Agent has
notified, in its reasonable discretion, Borrower to the contrary, a Loan may be
requested by telephone by a Responsible Official of Borrower, in which case
Borrower shall confirm such request by promptly delivering a Request for Loan
(conforming to the preceding sentence) in person or by facsimile or electronic
communication to the Administrative Agent. The Administrative Agent shall incur
no liability whatsoever hereunder in acting upon any telephonic request for Loan
purportedly made by a Responsible Official of Borrower, and Borrower hereby
agrees to indemnify the Administrative Agent from any loss, cost, expense or
liability as a result of so acting.

(c) Promptly following receipt of a Request for Loan, the Administrative Agent
shall notify each Lender by telephone, facsimile (and if by telephone, promptly
confirmed by facsimile) of the date and type of the Loan, the applicable
Eurodollar Period, and that Lender’s Pro Rata Share of the Loan. Not later than
12:00 p.m., California time, on the date

 

40



--------------------------------------------------------------------------------

specified for any Loan (which must be a Banking Day), each Lender shall make its
Pro Rata Share of the Loan in immediately available funds available to the
Administrative Agent at the Administrative Agent’s Office. Upon satisfaction or
waiver of the applicable conditions set forth in Article 8 and, if applicable,
any New Term Facility Supplement and Extended Facility Agreement, all Advances
shall be credited on that date in immediately available funds to the Designated
Deposit Account.

(d) Unless the Requisite Lenders otherwise consent, each Loan which is an
Alternate Base Rate Loan shall be not less than $1,000,000 and in an integral
multiple of $500,000 and each Loan which is a Eurodollar Rate Loan shall be not
less than $5,000,000 and in an integral multiple of $1,000,000. Unless the Swing
Line Lender otherwise consents, each Swing Line Advance shall be not less than
$250,000 and in an integral multiple of $250,000.

(e) If requested by any Revolving Lender, the Advances made by each Lender under
the Revolving Commitment shall be evidenced by such Lender’s Revolving Note or
Swing Line Note, as applicable.

(f) A Request for Loan that is a Eurodollar Rate Loan shall become irrevocable
three Eurodollar Banking Days before the requested date of the Loan. A Request
for Loan that is an Alternate Base Rate Loan shall become irrevocable one
Banking Day before the requested date of the Loan.

(g) If no Request for Loan (or telephonic request for Loan referred to in the
second sentence of Section 2.1(c), if applicable) has been made within the
requisite notice periods set forth in Section 2.2 or 2.3 prior to the end of the
Eurodollar Period for any outstanding Eurodollar Rate Loan, then on the last day
of such Eurodollar Period, such Eurodollar Rate Loan shall be automatically
converted into an Alternate Base Rate Loan in the same amount.

All Loans, Swing Line Advances and Letters of Credit issued or outstanding, as
applicable, under the Existing Loan Agreement on the date hereof shall be deemed
made pursuant to and outstanding under this Agreement on the date hereof.

2.2 Alternate Base Rate Loans. Each request by Borrower for an Alternate Base
Rate Loan shall be made pursuant to a Request for Loan (or telephonic or other
request for loan referred to in the second sentence of Section 2.1(c), if
applicable) received by the Administrative Agent, at the Administrative Agent’s
Office, not later than 10:00 a.m. California time, on the date (which must be a
Banking Day) immediately prior to the date of the requested Alternate Base Rate
Loan. All Loans shall constitute Alternate Base Rate Loans unless properly
designated as a Eurodollar Rate Loan pursuant to Section 2.3.

2.3 Eurodollar Rate Loans.

(a) Each request by Borrower for a Eurodollar Rate Loan shall be made pursuant
to a Request for Loan (or telephonic or other request for Loan referred to in
the second sentence of Section 2.1(c), if applicable) received by the
Administrative Agent, at the Administrative Agent’s Office, not later than 9:00
a.m., California time, at least three (3) Eurodollar Banking Days before the
first day of the applicable Eurodollar Period.

 

41



--------------------------------------------------------------------------------

(b) On the date which is two (2) Eurodollar Banking Days before the first day of
the applicable Eurodollar Period, the Administrative Agent shall confirm its
determination of the applicable Eurodollar Rate (which determination shall be
conclusive in the absence of manifest error) and promptly shall give notice of
the same to Borrower and the Lenders by telephone or facsimile (and if by
telephone, promptly confirmed by facsimile).

(c) Unless the Administrative Agent and the Requisite Lenders otherwise consent,
no more than six (6) Eurodollar Rate Loans shall be outstanding at any one time.

(d) No Eurodollar Rate Loan may be requested during the continuation of a
Default or Event of Default.

(e) Nothing contained herein shall require any Lender to fund any Eurodollar
Rate Advance in the Designated Eurodollar Market.

2.4 Letters of Credit.

(a) The Existing Letters of Credit described in Schedule 2.4 shall be Letters of
Credit for all purposes under this Agreement.

(1) Subject to the terms and conditions hereof, at any time and from time to
time from the Closing Date through the Revolving Loan Maturity Date, the Issuing
Lender shall issue such Letters of Credit under the Revolving Commitment as
Borrower may request by a Request for Letter of Credit; provided that:

(i) giving effect to all such Letters of Credit, the sum of:

(A) the Outstanding Amount of all Revolving Loans; plus

(B) the Outstanding Amount of all Swing Line Advances; plus

(C) the Aggregate Effective Amount of all outstanding Letters of Credit, does
not exceed the then applicable Revolving Commitment; and

(ii) the Aggregate Effective Amount under all outstanding Letters of Credit does
not exceed $50,000,000.

(2) Each Letter of Credit shall be in a form reasonably acceptable to the
Issuing Lender.

 

42



--------------------------------------------------------------------------------

(3) Unless all the Lenders otherwise consent in a writing delivered to the
Administrative Agent, the term of any Letter of Credit (other than any Existing
Letters of Credit) shall not exceed twenty four (24) months.

(4) The term of any Letter of Credit shall not extend beyond the latest
Scheduled Revolving Loan Maturity Date unless all Revolving Lenders and the
Issuing Lender otherwise consent in a writing delivered to the Administrative
Agent and as a condition thereto Borrower either (a) provides to the Issuing
Lender on or prior to the latest Scheduled Revolving Loan Maturity Date cash
collateral, pursuant to such deposit pledge documentation as the Issuing Lender
may reasonably require, in the amount equal to 103% of the face amount of any
Letter of Credit that will remain outstanding after repayment in full of the
Obligations (or such lesser amount as shall then be available for drawing under
any Letter of Credit); or (b) provides to the Issuing Lender of a “back-up”
standby letter of credit in the full face amount of any Letter of Credit that
will remain outstanding after Revolving Loan Maturity Date (or such lesser
amount as shall then be available under the Requested Letter of Credit) issued
by a bank acceptable to the Issuing Lender in its reasonable discretion.

(b) Each Request for Letter of Credit shall be submitted to the Issuing Lender,
with a copy to the Administrative Agent, at least two (2) Banking Days prior to
the date upon which the related Letter of Credit is proposed to be issued. The
Administrative Agent shall promptly notify the Issuing Lender whether such
Request for Letter of Credit, and the issuance of a Letter of Credit pursuant
thereto, conforms to the requirements of this Agreement. Upon issuance of a
Letter of Credit, the Issuing Lender shall promptly notify the Administrative
Agent, and the Administrative Agent shall promptly notify the Revolving Lenders,
of the amount and terms thereof.

(c) Upon the issuance of a Letter of Credit, each Revolving Lender shall be
deemed to have purchased a pro rata participation in such Letter of Credit from
the Issuing Lender in an amount equal to that Lender’s Pro Rata Share of the
Revolving Commitment. Without limiting the scope and nature of each Revolving
Lender’s participation in any Letter of Credit, to the extent that the Issuing
Lender has not been reimbursed by Borrower for any payment required to be made
by the Issuing Lender under any Letter of Credit, each Revolving Lender shall,
pro rata according to its Pro Rata Share, reimburse the Issuing Lender through
the Administrative Agent promptly upon demand for the amount of such payment.
The obligation of each Revolving Lender to so reimburse the Issuing Lender shall
be absolute and unconditional and shall not be affected by the occurrence of an
Event of Default or any other occurrence or event. Any such reimbursement shall
not relieve or otherwise impair the obligation of Borrower to reimburse the
Issuing Lender for the amount of any payment made by the Issuing Lender under
any Letter of Credit together with interest as hereinafter provided.

(d) Borrower agrees to pay to the Issuing Lender through the Administrative
Agent an amount equal to any payment made by the Issuing Lender with respect to
each Letter of Credit within one (1) Banking Day after demand made by the
Issuing Lender therefor, together with interest on such amount from the date of
any payment made by the Issuing Lender at the rate applicable to Alternate Base
Rate Loans for two (2) Banking Days and thereafter at the Default Rate. The
principal amount of any such payment shall be used to reimburse the

 

43



--------------------------------------------------------------------------------

Issuing Lender for the payment made by it under the Letter of Credit and, to the
extent that the Revolving Lenders have not reimbursed the Issuing Lender
pursuant to Section 2.4(c), the interest amount of any such payment shall be for
the account of the Issuing Lender. Each Revolving Lender that has reimbursed the
Issuing Lender pursuant to Section 2.4(c) for its Pro Rata Share of any payment
made by the Issuing Lender under a Letter of Credit shall thereupon acquire a
pro rata participation, to the extent of such reimbursement, in the claim of the
Issuing Lender against Borrower for reimbursement of principal and interest
under this Section 2.4(d) and shall share, in accordance with that pro rata
participation, in any principal payment made by Borrower with respect to such
claim and in any interest payment made by Borrower (but only with respect to
periods subsequent to the date such Lender reimbursed the Issuing Lender) with
respect to such claim.

(e) Borrower may, pursuant to a Request for Loan, request that Advances made
under the Revolving Commitment be made pursuant to Section 2.1(a) to provide
funds for the payment required by Section 2.4(d) and, for this purpose, the
conditions precedent set forth in Article 8 shall not apply. The proceeds of
such Advances shall be paid directly to the Issuing Lender to reimburse it for
the payment made by it under the Letter of Credit.

(f) If Borrower fails to make the payment required by Section 2.4(d) within the
time period therein set forth, in lieu of the reimbursement to the Issuing
Lender under Section 2.4(c) the Issuing Lender may (but is not required to),
without notice to or the consent of Borrower, instruct the Administrative Agent
to cause Advances to be made by the Revolving Lenders under the Revolving
Commitment in an aggregate amount equal to the amount paid by the Issuing Lender
with respect to that Letter of Credit and, for this purpose, the conditions
precedent set forth in Article 8 shall not apply. The proceeds of such Advances
shall be paid directly to the Issuing Lender to reimburse it for the payment
made by it under the Letter of Credit.

(g) The issuance of any supplement, modification, amendment, renewal, or
extension to or of any Letter of Credit shall be treated in all respects the
same as the issuance of a new Letter of Credit.

(h) The obligation of Borrower to pay to the Issuing Lender the amount of any
payment made by the Issuing Lender under any Letter of Credit shall be absolute,
unconditional, and irrevocable, subject only to performance by the Issuing
Lender of its obligations to Borrower under Uniform Commercial Code
Section 5109. Without limiting the foregoing, Borrower’s obligations shall not
be affected by any of the following circumstances:

(i) any lack of validity or enforceability prior to its stated expiration date
of the Letter of Credit, this Agreement, or any other agreement or instrument
relating thereto;

(ii) any amendment or waiver of or any consent to departure from the Letter of
Credit, this Agreement, or any other agreement or instrument relating thereto,
with the consent of Borrower;

 

44



--------------------------------------------------------------------------------

(iii) the existence of any claim, setoff, defense, or other rights which
Borrower may have at any time against the Issuing Lender, the Administrative
Agent or any Lender, any beneficiary of the Letter of Credit (or any persons or
entities for whom any such beneficiary may be acting) or any other Person,
whether in connection with the Letter of Credit, this Agreement, or any other
agreement or instrument relating thereto, or any unrelated transactions;

(iv) any demand, statement, or any other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid, or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever so
long as any such document appeared substantially to comply with the terms of the
Letter of Credit;

(v) payment by the Issuing Lender in good faith under the Letter of Credit
against presentation of a draft or any accompanying document which does not
strictly comply with the terms of the Letter of Credit, unless the acceptance of
such draft or other accompanying document constituted gross negligence;

(vi) the existence, character, quality, quantity, condition, packing, value or
delivery of any Property purported to be represented by documents presented in
connection with any Letter of Credit or any difference between any such Property
and the character, quality, quantity, condition, or value of such Property as
described in such documents;

(vii) the time, place, manner, order or contents of shipments or deliveries of
Property as described in documents presented in connection with any Letter of
Credit or the existence, nature and extent of any insurance relative thereto;

(viii) the solvency or financial responsibility of any party issuing any
documents in connection with a Letter of Credit;

(ix) any failure or delay in notice of shipments or arrival of any Property;

(x) any error in the transmission of any message relating to a Letter of Credit
not caused by the Issuing Lender, or any delay or interruption in any such
message;

(xi) any error, neglect or default of any correspondent of the Issuing Lender in
connection with a Letter of Credit;

(xii) any consequence arising from acts of God, war, insurrection, civil unrest,
disturbances, labor disputes, emergency conditions or other causes beyond the
control of the Issuing Lender;

 

45



--------------------------------------------------------------------------------

(xiii) so long as the Issuing Lender in good faith determines that the contract
or document appears substantially to comply with the terms of the Letter of
Credit, the form, accuracy, genuineness or legal effect of any contract or
document referred to in any document submitted to the Issuing Lender in
connection with a Letter of Credit unless the Issuing Lender’s actions
constituted gross negligence; and

(xiv) where the Issuing Lender has acted in good faith and observed general
banking usage, any other circumstances whatsoever unless the Issuing Lender’s
actions constituted gross negligence.

(i) The Issuing Lender shall be entitled to the protection accorded to the
Administrative Agent pursuant to Section 10.6, with all necessary changes.

(j) The Uniform Customs and Practice for Documentary Credits, as published in
its most current version by the International Chamber of Commerce, shall be
deemed a part of this Section and shall apply to all Letters of Credit to the
extent not inconsistent with applicable Law.

(k) Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

(l) Extensions. If the Maturity Date in respect of any tranche of Revolving
Commitments occurs prior to the expiration of any Letter of Credit (such
maturity date, the “Earlier Revolving Commitment Maturity Date”), then (i) on
such Earlier Revolving Commitment Maturity Date, if one or more other tranches
of Revolving Commitments in respect of which the Maturity Date shall not have
occurred are then in effect such Letters of Credit shall automatically be deemed
to have been issued (including for purposes of the obligations of the Revolving
Lenders to purchase participations therein and to make Revolving Loans and
payments in respect thereof pursuant to Section 2.4(c)) under (and ratably
participated in by Revolving Lenders pursuant to) the Revolving Commitments in
respect of such non-terminating tranches up to an aggregate amount not to exceed
the aggregate principal amount of the unutilized Revolving Commitments
thereunder at such time (it being understood that no partial face amount of any
Letter of Credit may be so reallocated) and (ii) to the extent not reallocated
pursuant to the immediately preceding clause (i), Borrower shall cash
collateralize any such Letter of Credit in accordance with Section 2.4(a)(4).
Except to the extent of reallocations of participations pursuant to clause
(i) of the immediately preceding sentence, the occurrence of a Maturity Date
with respect to a given tranche of Revolving Commitments shall have no effect
upon (and shall not diminish) the percentage participations of the Revolving
Lenders in any Letter of Credit issued before such Maturity Date.

 

46



--------------------------------------------------------------------------------

(m) The Issuing Lender shall not issue any Letter of Credit if any Revolving
Lender is at that time a Defaulting Lender, unless the Issuing Lender has
entered into arrangements, including the delivery of cash collateral,
satisfactory to the Issuing Lender (in its sole discretion) with Borrower or
such Revolving Lender to eliminate the Issuing Lender’s actual or potential
Fronting Exposure (after giving effect to Section 2.11(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
Issuing Lender has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

2.5 Termination or Reduction of Revolving Commitment.

(a) Optional. Borrower shall have the right, at any time and from time to time,
without penalty or charge, upon at least five (5) Banking Days’ prior written
notice by a Responsible Official of Borrower to the Administrative Agent,
voluntarily to reduce, permanently and irrevocably, in aggregate principal
amounts in an integral multiple of $1,000,000 but not less than $10,000,000, or
to terminate, all or a portion of the then undisbursed portion of the Revolving
Commitment; provided Borrower shall not terminate or reduce (A) the Revolving
Commitment if, after giving effect thereto and to any concurrent prepayments
hereunder, the total Revolving Loans outstanding would exceed the Revolving
Commitment, or (B) Letter of Credit Sublimit if, after giving effect thereto,
the aggregate amount of Letters of Credit outstanding that is not fully cash
collateralized hereunder would exceed the Letter of Credit Sublimit; provided
further that (i) Borrower may terminate or reduce separately (I) any portion of
the Revolving Credit Facility not constituting an Extended Revolving Credit
Facility and (II) any Extended Revolving Credit Facility as specified in their
notice and (ii) no Extended Revolving Credit Facility may be terminated or
reduced pursuant to this Section 2.5(a) prior to the termination of each portion
of the Revolving Credit Facility with an earlier Scheduled Revolving Loan
Maturity Date without the prior written consent of each Revolving Credit Lender
under each such portion of the Revolving Credit Facility. The Administrative
Agent shall promptly notify the Lenders of any reduction or termination of the
Revolving Commitment under this Section.

(b) Mandatory. (i) Upon the occurrence of the Revolving Loan Maturity Date
applicable to any portion of the Revolving Credit Facility, the Revolving
Commitments applicable to such portion shall be automatically and permanently
reduced to zero on such date.

(ii) If after giving effect to any reduction or termination of Revolving
Commitments under this Section 2.05, the Letter of Credit Sublimit exceeds the
Revolving Commitment at such time, the Letter of Credit Sublimit shall be
automatically reduced by the amount of such excess.

(c) Application of Commitment Reductions. The Administrative Agent will promptly
notify the Lenders of any termination or reduction of the Letter of Credit
Sublimit or the Revolving Commitment under this Section 2.5. Upon any reduction
of the Revolving Commitments, unless otherwise permitted under this Section 2.5,
the Revolving Commitment of each Revolving Credit Lender shall be reduced by
such Lender’s Pro Rata Share of such reduction amount. All fees in respect of
the Revolving Credit Facility accrued until the effective

 

47



--------------------------------------------------------------------------------

date of any termination of the Revolving Credit Facility shall be paid on the
effective date of such termination. In connection with the termination or
reduction of any portion of the Revolving Credit Facility pursuant to this
Section 2.5, Borrower shall prepay the Revolving Credit Loans and L/C Advances
of the Revolving Credit Lenders whose Revolving Commitments have been so
terminated or reduced to the extent necessary such that the Revolving Credit
Loans and L/C Advances of each Revolving Credit Lender shall not exceed its Pro
Rata Share of the Revolving Credit Loans and L/C Advances after giving effect to
such termination or reduction.

2.6 Administrative Agent’s Right to Assume Funds Available for Advances. Unless
the Administrative Agent shall have been notified by any Lender no later than
10:00 a.m. on the Banking Day of the proposed funding by the Administrative
Agent of any Loan that such Lender does not intend to make available to the
Administrative Agent such Lender’s portion of the total amount of such Loan, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on the date of the Loan and the Administrative Agent
may, but shall not be obligated to, in reliance upon such assumption, make
available to Borrower a corresponding amount. If the Administrative Agent has
made funds available to Borrower based on such assumption and such corresponding
amount is not in fact made available to the Administrative Agent by such Lender,
the Administrative Agent shall be entitled to recover such corresponding amount
on demand from such Lender. If such Lender does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent promptly shall notify Borrower and Borrower shall pay such
corresponding amount to the Administrative Agent. The Administrative Agent also
shall be entitled to recover from such Lender interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to Borrower to the date such corresponding
amount is recovered by the Administrative Agent, at a rate per annum equal to
the daily Federal Funds Rate. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its share of the Revolving Commitments or
to prejudice any rights which the Administrative Agent or Borrower may have
against any Lender as a result of any default by such Lender hereunder.

2.7 Collateral. To the extent required in the Security Agreements, the
Obligations shall be secured by a first priority (subject to Liens permitted by
Section 6.9) perfected Lien on the Collateral pursuant to the Security
Agreement.

2.8 Increase of Commitment.

(a) Request for Increase. If no Default or Event of Default shall have occurred
and be continuing, Borrower may at any time prior to the applicable Maturity
Date request (i) increases of the Revolving Commitment (any such increase, the
“New Revolving Commitments”) and/or (ii) the establishment of one or more new
term loan commitments (the “New Term Loan Commitments” and, together with the
New Revolving Commitments, the “New Commitments”) by notice to the
Administrative Agent in writing of the amount of such proposed increase (such
notice, a “Commitment Increase Notice”) (which shall promptly notify

 

48



--------------------------------------------------------------------------------

the Lenders being requested); provided, however, that any such request pursuant
to a Commitment Increase Notice (x) shall be in the minimum amount of
$10,000,000 and the aggregate amount of New Commitments on and after the Closing
Date shall not exceed $100,000,000 and (y) may only be exercised three (3) times
by Borrower during the term of this Agreement. Each such notice shall specify
(A) the date (each, an “Increased Amount Date”) on which Borrower proposes that
the New Revolving Commitments or New Term Loan Commitments, as applicable, shall
be effective, which shall be a date not less than 10 Banking Days after the date
on which such notice is delivered to the Administrative Agent (or such lesser
period of time as may be agreed to by the Administrative Agent) and (B) the
identity of each Lender or other Person that is an Eligible Assignee (each, a
“New Revolving Loan Lender” or “New Term Loan Lender”, as applicable) to whom
Borrower proposes any portion of such New Revolving Commitments or New Term Loan
Commitments, as applicable, be allocated and the amounts of such allocations
(but no Lender is obligated to accept such allocation); provided that Borrower
may, in its sole discretion, offer to any existing Lender the opportunity to
participate in all or a portion of any such New Commitments and any such Lender
approached to provide all or a portion of the New Commitments may elect or
decline, in its sole discretion, to provide a New Commitment.

(b) New Revolving Commitments. Each requested existing Revolving Lender shall
notify the Administrative Agent in writing whether or not it agrees to increase
its Revolving Commitment and, if it so agrees, provide the Administrative Agent
prior to the Increased Amount Date with a copy of an increased commitment letter
executed by such Lender and Borrower, substantially in the form of Exhibit H
attached hereto. Each New Revolving Loan Lender that is not an existing
Revolving Lender shall become a Lender pursuant to a joinder agreement
substantially in the form attached as Exhibit I hereto or otherwise in form and
substance satisfactory to the Administrative Agent; provided that the commitment
of each such New Revolving Loan Lender shall be in a minimum amount of
$10,000,000. The terms and provisions of the New Revolving Loans shall be
identical to the Revolving Loans. The Administrative Agent shall promptly notify
Borrower and the Revolving Lenders, including each New Revolving Loan Lender, as
applicable, in writing of the final allocation of such increase and the
Increased Amount Date and shall provide to such parties a revised Schedule 1.1
reflecting the final allocation of such increase.

(c) New Term Loan Commitment. The New Term Loan Commitments shall be effected
pursuant to a New Term Facility Supplement executed and delivered by Borrower,
the New Term Loan Lender and Administrative Agent, each of which shall be
recorded in the Register, and upon the effectiveness of such New Term Facility
Supplement such New Term Loan Lender shall become a Lender for all purposes and
to the same extent as if originally a party hereto and shall be bound by and
entitled to the benefits of this Agreement. The terms and provisions of the New
Term Facility shall be set forth in the New Term Facility Supplement; provided
that (i) the applicable maturity date of each Series shall be no shorter than
the Revolving Loan Maturity Date and (ii) the Weighted Average Yield applicable
to the New Term Loans of each Series shall be determined by Borrower and the
applicable New Term Loan Lenders and shall be set forth in each applicable New
Term Facility Supplement; provided, however, that, with respect to any Series of
New Term Loans established on or prior to the first anniversary of the Closing
Date, the Weighted Average Yield applicable to the New Term Loans shall not be
greater than the applicable Weighted Average Yield payable pursuant to the terms
of

 

49



--------------------------------------------------------------------------------

this Agreement as amended through the date of such calculation with respect to
Revolving Loans plus 0.50% per annum unless the interest rate with respect to
the Revolving Loans is increased so as to cause the then applicable Weighted
Average Yield under this Agreement on the Revolving Loans to equal the Weighted
Average Yield then applicable to such Series of New Term Loans less 0.50% per
annum. Each New Term Facility Supplement may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Credit Documents
as may be necessary, in the opinion of Administrative Agent to effect the
provision of this Section 2.8 and the Lenders hereto further agree that the New
Term Lenders party to any New Term Facility Supplement may, from time to time,
make amendments to such New Term Facility Supplement without the consent of any
other Lenders so long as such New Term Facility Supplement, as amended, complies
with the terms set forth in this Section 2.8. Any New Term Loans made on an
Increased Amount Date shall be designated a separate series (a “Series”) of New
Term Loans for all purposes of this Agreement . On any Increased Amount Date on
which any New Term Loan Commitments of any Series are effective, subject to the
satisfaction of the terms and conditions set forth in this Section 2.8(c) and
Section 2.8(d), (i) each New Term Loan Lender of any Series shall make a loan to
Borrower (a “New Term Loan”) in an amount equal to its New Term Loan Commitment
of such Series, and (ii) each New Term Loan Lender of any Series shall become a
Lender hereunder with respect to the New Term Loan Commitment of such Series and
the New Term Loans of such Series made pursuant thereto.

(d) Conditions to Effectiveness of Increase. Such New Revolving Commitments or
New Term Loan Commitments shall become effective, as of such Increased Amount
Date; provided that (1) both before and after giving effect to the making of any
Series (as defined below) of New Term Loans or Revolving Loans with respect to
the New Revolving Commitments, each of the conditions set forth in Section 8.2
shall be satisfied and the Administrative Agent shall have received legal
opinions, board resolutions and other closing certificates reasonably requested
by the Administrative Agent and consistent with those delivered on the Closing
Date under Section 8.1 and such other conditions as the parties thereto shall
agree and (2) if, on the date of such increase, there are any Revolving Loans
outstanding, such Revolving Loans shall on effectiveness of such New Revolving
Commitment be prepaid from the proceeds of additional Loans made hereunder
(reflecting such increase in Commitments), which prepayment shall be accompanied
by accrued interest on the Loans being prepaid and any costs incurred by any
Lender in accordance with Section 3.6(e). On any date on which New Revolving
Commitments are increased, subject to the satisfaction of the foregoing terms
and conditions, (i) each of the existing Revolving Lenders shall assign to each
of the New Revolving Loan Lenders, if any, and each of the New Revolving Loan
Lenders shall purchase from each of the existing Revolving Lenders, at the
principal amount thereof (together with accrued interest), such interests in the
Revolving Loans outstanding on such date as shall be necessary in order that,
after giving effect to all such assignments, purchases, increases and decreases,
such Revolving Loans will be held by the Revolving Lenders ratably in accordance
with their Revolving Commitments after giving effect to such New Revolving
Commitments hereunder, (ii) each New Revolving Commitment shall be deemed for
all purposes a “Revolving Commitment” and each Revolving Loan made thereunder (a
“New Revolving Loan”) shall be deemed, for all purposes, a “Revolving Loan”,
(iii) each New Revolving Loan Lender shall become a “Lender” with respect to the
New Revolving Commitment and all matters relating thereto and (iv) and Borrower
shall compensate each existing Lender who shall have assigned any portion of any
Eurodollar Rate Loans previously held by such Lender compensation in the

 

50



--------------------------------------------------------------------------------

amount that would have been payable to such Lender under Section 3.6(e) hereof
had Borrower made a prepayment of such Eurodollar Rate Loans by an amount equal
to such assigned portion thereof. Upon any increase in the Revolving Commitment
pursuant to this Section 2.8, Schedule 1.1 shall be deemed amended to reflect
such new Revolving Commitment and Pro Rata Share of each Lender (including any
New Revolving Loan Lender), as thereby increased or decreased, as appropriate.

2.9 Swing Line Advances.

(a) Commitment. Subject to the terms and conditions set forth in this Agreement
(including without limitation the provisions of this Section 2.9), Swing Line
Lender agrees to make one or more Advances (each such advance being a “Swing
Line Advance”) to Borrower from time to time on any Banking Day during the
period from the Closing Date until (but excluding) the Revolving Loan Maturity
Date in an aggregate amount not to exceed at any one time outstanding the Swing
Line Maximum Amount. Subject to the terms set forth herein, advances, repayments
and readvances may be made under the Swing Line. Swing Line Advances requested
by Borrower not later than 10:00 a.m. California time on a Banking Day shall be
made by Swing Line Lender on such day. Swing Line Advances requested by Borrower
after 10:00 a.m. California time on a Banking Day shall be made by Swing Line
Lender as soon as possible, but no later than the following Banking Day.

(b) Accrual of Interest and Maturity; Evidence of Indebtedness.

(i) Swing Line Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of Borrower to Swing Line Lender
resulting from each Swing Line Advance from time to time, including the amount
and date of each Swing Line Advance, its Applicable Interest Rate, and the
amount and date of any repayment made on any Swing Line Advance from time to
time. The entries made in such account or accounts of Swing Line Lender shall be
prima facie evidence, absent manifest error, of the existence and amounts of the
obligations of Borrower therein recorded; provided, however, that the failure of
Swing Line Lender to maintain such account, as applicable, or any error therein,
shall not in any manner affect the obligation of Borrower to repay the Swing
Line Advances (and all other amounts owing with respect thereto) in accordance
with the terms of this Agreement. Solely for the purposes of this Section 2.9
with respect to Swing Line Advances, “Applicable Interest Rate” means, as of any
date of determination, the Alternate Base Rate plus the Applicable Alternate
Base Rate Margin.

(ii) Borrower agrees that, upon the written request of Swing Line Lender,
Borrower will execute and deliver to Swing Line Lender a Swing Line Note.

(iii) Borrower unconditionally promises to pay to the Swing Line Lender the then
unpaid principal amount of such Swing Line Advance (plus all accrued and unpaid
interest) on the Revolving Loan Maturity Date and on such other dates and in
such other amounts as may be required from time to time pursuant to this
Agreement. Subject to the terms and conditions hereof, each Swing Line Advance
shall, from time to time after the date of such Advance (until paid), bear
interest at its Applicable Interest Rate.

 

51



--------------------------------------------------------------------------------

(c) Refunding of or Participation Interest in Swing Line Advances.

(i) The Administrative Agent, at any time in its sole and absolute discretion,
may, in each case on behalf of Borrower (which hereby irrevocably directs the
Administrative Agent to act on their behalf) request each of the Revolving
Lenders (including the Swing Line Lender in its capacity as a Lender) to make an
Advance of the Revolving Loan to Borrower, in an amount equal to such Lender’s
Pro Rata Share of the Revolving Commitment of the aggregate principal amount of
the Swing Line Advances outstanding on the date such notice is given (the
“Refunded Swing Line Advances”). The applicable Revolving Loan Advances used to
refund any Swing Line Advances shall be Alternate Base Rate Advances. In
connection with the making of any such Refunded Swing Line Advances or the
purchase of a participation interest in Swing Line Advances under
Section 2.9(c)(ii) hereof, the Swing Line Lender shall retain its claim against
Borrower for any unpaid interest or fees in respect thereof accrued to the date
of such refunding. Unless any of the events described in Section 9.1(j) hereof
shall have occurred (in which event the procedures of Section 2.9(c)(ii) shall
apply) and regardless of whether the conditions precedent set forth in this
Agreement to the making of a Revolving Loan Advance are then satisfied (but
subject to Section 2.9(c)(iii)), each Revolving Lender shall make the proceeds
of its Revolving Loan Advance available to the Administrative Agent for the
benefit of the Swing Line Lender at the office of the Administrative Agent
specified in Section 2.1(c) hereof prior to 12:00 p.m. California time on the
Banking Day next succeeding the date such notice is given (which must be a
Banking Day), in immediately available funds. The proceeds of such Revolving
Loan Advances shall be immediately applied to repay the Refunded Swing Line
Advances.

(ii) If, prior to the making of an Advance of the Revolving Loan pursuant to
Section 2.9(c)(i) hereof, one of the events described in Section 9.1(j) hereof
shall have occurred, each Revolving Lender will, on the date such Advance of the
Revolving Loan was to have been made, purchase from the Swing Line Lender an
undivided participating interest in each Swing Line Advance that was to have
been refunded in an amount equal to its Pro Rata Share of the Revolving
Commitment of such Swing Line Advance. Each Revolving Lender within the time
periods specified in Section 2.9(c)(i) hereof, as applicable, shall immediately
transfer to the Administrative Agent, for the benefit of the Swing Line Lender,
in immediately available funds, an amount equal to its Pro Rata Share of the
Revolving Commitment of the aggregate principal amount of all Swing Line
Advances outstanding as of such date. Upon receipt thereof, the Administrative
Agent will deliver to such Lender documentation evidencing such participation.

 

52



--------------------------------------------------------------------------------

(iii) Each Revolving Lender’s obligation to make Revolving Loan Advances to
refund Swing Line Advances, and to purchase participation interests, in
accordance with Section 2.9(c)(i) and (ii), respectively, shall be absolute and
unconditional and shall not be affected by any circumstance, including, without
limitation, (A) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against Swing Line Lender, Borrower or any other
Person for any reason whatsoever; (B) the occurrence or continuance of any
Default or Event of Default; (C) any adverse change in the condition (financial
or otherwise) of Borrower or any other Person; (D) any breach of this Agreement
or any other Loan Document by Borrower or any other Person; (E) any inability of
Borrower to satisfy the conditions precedent to borrowing set forth in this
Agreement on the date upon which such Revolving Loan Advance is to be made or
such participating interest is to be purchased; (F) the termination of the
Revolving Commitment hereunder; or (G) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. If any
Revolving Lender does not make available to the Administrative Agent the amount
required pursuant to Section 2.9(c)(i) or (ii) hereof, as the case may be, the
Administrative Agent on behalf of the Swing Line Lender, shall be entitled to
recover such amount on demand from such Lender, together with interest thereon
for each day from the date of non-payment until such amount is paid in full
(x) for the first two (2) Banking Days such amount remains unpaid, at the
Federal Funds Effective Rate and (y) thereafter, at the rate of interest then
applicable to such Swing Line Advances. The obligation of any Revolving Lender
to make available its pro rata portion of the amounts required pursuant to
Section 2.9(c)(i) or (ii) hereof shall not be affected by the failure of any
other Lender to make such amounts available, and no Lender shall have any
liability to Borrower, any Subsidiary Guarantor, the Administrative Agent, the
Swing Line Lender, or any other Lender or any other party for another Lender’s
failure to make available the amounts required under Section 2.9(c)(i) or
(ii) hereof.

(iv) Notwithstanding the foregoing, no Revolving Lender shall be required to
make any Revolving Loan Advance to refund a Swing Line Advance or to purchase a
participation in a Swing Line Advance if at least two (2) Banking Days prior to
the making of such Swing Line Advance by the Swing Line Lender, the officers of
the Swing Line Lender immediately responsible for matters concerning this
Agreement shall have received written notice from Administrative Agent or any
Revolving Lender that Swing Line Advances should be suspended based on the
occurrence and continuance of a Default or Event of Default and stating that
such notice is a “notice of default”; provided, however, that the obligation of
the Revolving Lenders to make such Revolving Loan Advances (or purchase such
participations) shall be reinstated upon the date on which such Default or Event
of Default has been waived by the requisite Lenders. In the event that the Swing
Line Lender receives any such notice, the Swing Line Lender shall have no
obligation to fund any Swing Line Advances until such notice is withdrawn by the
Administrative Agent or such Lender or until the requisite Lenders have waived
such Default or Event of Default in accordance with the terms of this Agreement.

 

53



--------------------------------------------------------------------------------

(v) Notwithstanding anything to the contrary in this Section 2.9 or elsewhere in
this Agreement, the Swing Line Lender may terminate the Swing Line at any time
in its sole discretion.

(d) Extensions. If a Scheduled Revolving Loan Maturity Date shall have occurred
at a time when another tranche or tranches of Revolving Commitments is or are in
effect with a longer Maturity Date (the “Earlier Maturity Date”), then, on the
Earlier Maturity Date, all then outstanding Swing Line Advances shall be repaid
in full (and there shall be no adjustment to the participations in such Swing
Line Advances as a result of the occurrence of the Earlier Maturity Date);
provided, however, that if on the occurrence of the Earlier Maturity Date (after
giving effect to any repayments of Revolving Loans and any reallocation of
Letter of Credit participations as contemplated in Section 2.4(l)), there shall
exist sufficient undrawn amounts under the Extended Revolving Credit Facilities
in effect after the occurrence of the Earlier Maturity Date so that the
respective outstanding Swing Line Advances could be incurred pursuant to such
Extended Revolving Credit Facilities, then (1) there shall be an automatic
adjustment on the Earlier Maturity Date of the risk participations of the
Revolving Lenders under such Extended Revolving Credit Facilities pro rata
according to such Lender’s Pro Rata Share of the then applicable Commitments
under such Extended Revolving Credit Facilities and such outstanding Swing Line
Advances shall be deemed to have been incurred solely pursuant to the such
Commitments and (2) such Swing Line Advances shall not be required to be repaid
in full on the Earlier Maturity Date.

2.10 Defaulting Lender

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(1) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders.

(2) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 9 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.9 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender or Swing Line Lender hereunder;
third, to cash collateralize the Issuing Lender’s Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.11; fourth, as Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement or any New Term Facility
Supplement, as determined by the Administrative Agent; fifth, if so determined
by the Administrative Agent and Borrower, to be held in a deposit account and
released pro rata in order to (x)

 

54



--------------------------------------------------------------------------------

satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement or any New Term Facility Supplement and
(y) cash collateralize the Issuing Lender’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.11; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lender or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Lender or the Swing Line Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement or any New Term Facility Supplement; seventh,
so long as no Default or Event of Default exists, to the payment of any amounts
owing to Borrower as a result of any judgment of a court of competent
jurisdiction obtained by Borrower against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement or any
New Term Facility Supplement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Advances in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Sections 8.1 and 8.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Advances owed to, all Non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of, or L/C Advances owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments under the applicable Facility
without giving effect to Section 2.10(a)(4). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to this
Section 2.10(a)(2) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(3) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
commitment fee under Section 3.3 or under any New Term Facility Supplement for
any period during which that Lender is a Defaulting Lender (and Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Share of the stated amount of Letters of Credit
for which it has provided cash collateral pursuant to Section 2.11.

(C) With respect to any commitment fee payable under Section 3.3 or any New Term
Facility Supplement or Letter of Credit fees not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swing

 

55



--------------------------------------------------------------------------------

Line Advances that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to the Issuing Lender and Swing Line Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to the Issuing Lender’s or Swing Line Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

(4) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Advances shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Pro Rata Share (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Sections 8.1 and 8.2 are satisfied at the time of such reallocation
(and, unless Borrower shall have otherwise notified the Administrative Agent at
such time, Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(5) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected,
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lenders’ Fronting Exposure and (y) second, cash collateralize the
Issuing Lender’s Fronting Exposure in accordance with the procedures set forth
in Section 2.11.

(b) Defaulting Lender Cure. If Borrower, the Administrative Agent, the Swing
Line Lender and the Issuing Lender agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Facility (without giving effect to Section 2.10(a)(4),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

56



--------------------------------------------------------------------------------

(c) New Swing Line Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Loan and (ii) the Issuing Lender shall
not be required to issue, extend, renew or increase any Letter of Credit unless
it is satisfied that it will have no Fronting Exposure after giving effect
thereto.

2.11 Cash Collateral.

(a) Certain Credit Support Events. If (i) the Issuing Lender has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Revolving Loan Maturity Date, any
L/C Obligation for any reason remains outstanding, (iii) Borrower shall be
required to provide cash collateral pursuant to Section 9.2, or (iv) there shall
exist a Defaulting Lender, Borrower shall immediately (in the case of clause
(iii) above) or within one (1) Banking Day (in all other cases) following any
request by the Administrative Agent or the Issuing Lender, provide cash
collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of cash collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.10(a)(iv) and any cash collateral
provided by the Defaulting Lender).

(b) Grant of Security Interest. Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Administrative Agent, Issuing Lender and the
Lenders, and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such cash collateral may be applied
pursuant to clause (c) below. If at any time the Administrative Agent determines
that cash collateral is subject to any right or claim of any Person other than
the Administrative Agent or the Issuing Lender as herein provided, or that the
total amount of such cash collateral is less than the Minimum Collateral Amount,
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional cash collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any cash collateral
provided by the Defaulting Lender). All cash collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
accounts with respect to which the Collateral Agent has a perfected security
interest by control.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, cash collateral provided under this Section 2.11, Section 2.10 or
Section 9.2 in respect of Letters of Credit shall be held and applied to the
satisfaction of the specific L/C Obligations, obligations to fund participations
therein (including, as to cash collateral provided by a Revolving Lender that is
a Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the cash collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d) Termination of Requirement. Cash collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure or other obligations shall no
longer be required to be held as cash collateral following (i) the elimination
of the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Revolving Lender), or (ii) the determination by the Administrative Agent and the

 

57



--------------------------------------------------------------------------------

Issuing Lender that there exists excess cash collateral; provided that, subject
to Section 2.11 the Person providing cash collateral and the Issuing Lender may
agree that cash collateral shall be held to support future anticipated Fronting
Exposure or other obligations and provided further that to the extent that such
cash collateral was provided by Borrower, such cash collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

2.12 Request for Extended Facilities. Notwithstanding anything to the contrary
in this Agreement, pursuant to one or more offers (each, an “Extension Offer”)
made from time to time by Borrower to all Lenders of New Term Loans with a like
Maturity Date (as specified in the applicable New Term Facility Supplement
therefor), all Lenders with Revolving Commitments with a like Maturity Date, in
each case on a pro rata basis (based on the Outstanding Amount of the respective
Loans or the aggregate amount of the Commitments, as the case may be, with the
same maturity date) and on the same terms to each such Lender, Borrower may from
time to time offer (but no Lender is obligated to accept such offer) to extend
the maturity date, increase the interest rate or fees payable in respect of such
Loans and/or Commitments (and related outstandings) and/or modify the
amortization schedule in respect of such Lender’s New Term Loans for any New
Term Loans (each, an “Extension”, and each group of loans or commitments, as
applicable, in each case as so extended, as well as the original loans and
commitments (in each case not so extended), being a tranche; any Extended New
Term Loans shall constitute a separate tranche of term loans from the tranche of
term loans from which they were converted, and any Extended Revolving
Commitments shall constitute a separate tranche of Revolving Commitments from
the tranche of Revolving Commitments from which they were converted), all as set
forth in greater detail in an Extended Facility Agreement so long as the terms
set forth below are satisfied:

(i) (A) no Default or Event of Default shall have occurred and be continuing at
the time an Extension Offer is delivered to the Lenders or at the time of the
Extended Facility Closing Date and (B) except for (I) representations and
warranties which expressly speak as of a particular date or are no longer true
and correct as a result of a change which is permitted by this Agreement or
(II) as disclosed by Borrower and approved in writing by the Requisite Lenders,
the representations and warranties contained in Article 4 (other than Sections
4.6 (with respect to the last sentence only) and 4.17) shall be true and correct
in all material respects on and as of the date of the Extended Facility Closing
Date as though made on that date;

(ii) except as to interest rates, fees and final maturity, the Revolving
Commitment of any Lender (an “Extending Revolving Lender”) extended pursuant to
an Extension (an “Extended Revolving Commitment”), and the related outstandings,
shall be a Revolving Commitment (or related outstandings, as the case may be)
with the same terms as the original Revolving Commitments (and related
outstandings); provided that (x) subject to the provisions of Sections 2.9(d)
and 2.4(l) to the extent dealing with Letters of Credit and Swing Line Advances
which mature or expire after a maturity date when there exist Extended Revolving
Commitments with a longer maturity date, all Letters of Credit and Swing Line
Advances shall be participated in on a pro rata

 

58



--------------------------------------------------------------------------------

basis by all Lenders with Revolving Commitments in accordance with their pro
rata share of the aggregate Revolving Commitment (and except as provided in
Sections 2.9(d) and 2.4(l), without giving effect to changes thereto on an
earlier maturity date with respect to Swing Line Advances and Letters of Credit
theretofore incurred or issued) and all borrowings under Revolving Commitments
and repayments thereunder shall be made on a pro rata basis (except for
(A) payments of interest and fees at different rates on Extended Revolving
Commitments (and related outstandings) and (B) repayments required upon the
maturity date for the non-extending Revolving Commitments) and (y) at no time
shall there be Revolving Commitments hereunder (including Extended Revolving
Commitments and any original Revolving Commitments) which have more than five
(5) different maturity dates;

(iii) except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments, the Term
Loans of any Term Loan Lender (an “Extending Term Loan Lender”) extended
pursuant to any Extension (“Extended Term Loans”) shall have the same terms as
the tranche of Term Loans subject to such Extension Offer;

(iv) the final maturity date for any Extended Term Loans shall be no earlier
than the then latest maturity date hereunder or under any existing Extended
Facility Agreement and the amortization schedule applicable to such Extended
Term Loans for periods prior to the maturity date of the Term Loans extended
thereby may not be increased from any then existing amortization schedule
applicable to Term Loans;

(v) the Weighted Average Life to Maturity of any Extended Term Loans shall be no
shorter than the remaining Weighted Average Life to Maturity of the Term Loans
extended thereby;

(vi) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Extended Facility Agreement;

(vii) if the aggregate principal amount of applicable Term Loans (calculated on
the face amount thereof) or Revolving Commitments, as the case may be, in
respect of which applicable Term Loan Lenders or Revolving Lenders, as the case
may be, shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of applicable Term Loans or Revolving
Commitments, as the case may be, offered to be extended by Borrower pursuant to
such Extension Offer, then the applicable New Term Loans or Revolving Loans, as
the case may be, of the applicable Term Loan Lenders or Revolving Lenders, as
the case may be, shall be extended ratably up to such maximum amount based on
the respective principal amounts (but not to exceed actual holdings of record)
with respect to which such Term Loan Lenders or Revolving Lenders, as the case
may be, have accepted such Extension Offer;

 

59



--------------------------------------------------------------------------------

(viii) all documentation in respect of such Extension shall be consistent with
the foregoing;

(ix) any Extended Facility requested by Borrower shall be in a minimum amount of
$20,000,000; and

(x) the Administrative Agent and the lenders party thereto shall enter into an
Extended Revolving Credit Facility Agreement or an Extended Term Facility
Agreement, as the case may be, and satisfy the conditions precedent set forth
therein.

Subject to compliance with the terms of this Section 2.12, the Administrative
Agent, the Issuing Lender and the Lenders hereby consent to the Extensions and
the other transactions contemplated by this Section 2.12 (including, for the
avoidance of doubt, payment of any interest, fees or premium in respect of any
Extended Term Loans and/or Extended Revolving Commitments on such terms as may
be set forth in the relevant Extended Facility Agreement) and hereby waive the
requirements of any provision of this Agreement (including, without limitation,
Sections 3.10, 11.2, 11.10 or any other provisions regarding the sharing of
payments) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section 2.12. The
Lenders hereto agree that the Extended Facility Lenders party to any Extended
Facility Agreement may, from time to time, make amendments to such Extended
Facility Agreement without the consent of any other Lenders so long as such
Extended Facility Agreement, as amended, complies with the terms set forth in
this Section 2.12.

ARTICLE 3

PAYMENTS AND FEES

3.1 Principal and Interest.

(a) Interest shall be payable on the outstanding daily unpaid principal amount
of each Advance from the date thereof until payment in full is made and shall
accrue and be payable at the rates set forth or provided for herein before and
after Default, before and after maturity, before and after judgment, and before
and after the commencement of any proceeding under any Debtor Relief Law, with
interest on overdue interest at the Default Rate to the fullest extent permitted
by applicable Laws.

(b) Interest accrued on each Alternate Base Rate Loan shall be due and payable
on each Monthly Payment Date; provided that all accrued and unpaid interest on
any Swing Line Advance refunded pursuant to Section 2.9(d) hereof, shall be due
and payable in full on the date such Advance is refunded or converted. Except as
otherwise provided in Sections 3.1(d) and 3.8, the unpaid principal amount of
any Alternate Base Rate Loan shall bear interest at a fluctuating rate per annum
equal to the Alternate Base Rate plus the Applicable Alternate Base Rate Margin.
Each change in the interest rate under this Section 3.1(b) due to a change in
the Alternate Base Rate shall take effect simultaneously with the corresponding
change in the Alternate Base Rate.

 

60



--------------------------------------------------------------------------------

(c) Interest accrued on each Eurodollar Rate Loan shall be due and payable on
the last day of the related Eurodollar Period; provided, however, that if any
Eurodollar Period exceeds three (3) months, interest shall be paid on the
respective dates that fall every three (3) months after the beginning of such
Eurodollar Period. Except as otherwise provided in Sections 3.1(d) and 3.8, the
unpaid principal amount of any Eurodollar Rate Loan shall bear interest at a
rate per annum equal to the Eurodollar Rate for that Eurodollar Rate Loan plus
the Applicable Eurodollar Rate Margin.

(d) During the existence of an Event of Default, the Loans shall bear interest
at a rate per annum equal to the sum of (i) the interest rate specified in
Sections 3.1(b) or 3.1(c). whichever is applicable, plus (ii) two (2) percentage
points (the “Default Rate”).

(e) If not sooner paid, the aggregate principal amount of all Loans and Swing
Line Advances outstanding shall be payable as follows:

(i) the amount, if any, by which the sum of (a) the Outstanding Amount of all
Revolving Loans plus (b) the Outstanding Amount of the Swing Line Advances plus
(c) the Aggregate Effective Amount of all outstanding Letters of Credit at any
time exceeds the then applicable Revolving Commitment shall be payable
immediately;

(ii) the aggregate Outstanding Amount under all Revolving Loans and all Swing
Line Advances shall in any event be payable on the applicable Revolving Loan
Maturity Date;

(iii) any New Term Loans shall be payable in the installments and on the
Maturity Date set forth in the applicable New Term Facility Supplement pursuant
to which such Loans were made; and

(iv) any Extended Loans shall be payable in the installments and on the Maturity
Date set forth in the applicable Extended Facility Agreement pursuant to which
such Loans were made.

(f) The aggregate Outstanding Amount under all of the Revolving Loans and all
Swing Line Advances may, at any time and from time to time, voluntarily be paid
or prepaid in whole or in part without premium or penalty, except that with
respect to any voluntary prepayment under this Subsection, (i) any partial
prepayment of a Loan shall be not less than $500,000 and shall be an integral
multiple of $100,000 unless the entire outstanding amount of such Loan is being
prepaid, (ii) the Administrative Agent shall have received written notice of any
prepayment by 9:00 a.m. California time on the date that is one (1) Banking Day
before the date of prepayment (which must be a Banking Day) in the case of an
Alternate Base Rate Loan, and, in the case of a Eurodollar Rate Loan, three
(3) Banking Days before the date of prepayment, which notice shall identify the
date and amount of the prepayment and the Loan(s) being prepaid, (iii) each
prepayment of principal on any Eurodollar Rate Loan shall be accompanied by
payment of interest accrued to the date of payment on the amount of principal
paid, and (iv) any payment or prepayment of all or any part of any Eurodollar
Rate Loan on a day other than the last day of the applicable Eurodollar Period
shall be subject to Section 3.6(e).

 

61



--------------------------------------------------------------------------------

3.2 Closing Date Fees. On the Closing Date, Borrower shall pay each of the
following fees:

(a) to the Administrative Agent, for the account of each Lender, a one-time
upfront fee, based upon each Lender’s Pro Rata Share of the Revolving Commitment
on the Closing Date, as set forth in a separate agreement among Borrower and the
Arrangers;

(b) to the Administrative Agent, for the sole account of Union Bank, such fees
as are set forth in a separate agreement between Borrower and Union Bank.

3.3 Commitment Fee. From the Closing Date through the applicable Revolving Loan
Maturity Date for each Revolving Lender, Borrower shall pay to the
Administrative Agent, for the ratable accounts of the Revolving Lenders pro rata
according to their Pro Rata Share of the Revolving Commitment, a commitment fee
equal to the Applicable Commitment Fee Rate per annum times the average daily
amount by which the Revolving Commitment exceeds an amount equal to the sum of
(i) aggregate daily outstanding principal amount of all Revolving Loans plus
(ii) the Aggregate Effective Amount of all Letters of Credit then outstanding.
The commitment fee shall be payable quarterly in arrears as of each Quarterly
Payment Date within ten (10) days after receipt by Borrower of an invoice
therefor from the Administrative Agent.

3.4 Letter of Credit Fees. With respect to each Letter of Credit, Borrower shall
pay the following fees:

(a) with respect to the issuance of each Standby Letter of Credit, (x) to the
Administrative Agent, for the benefit of the Issuing Lender, an issuance fee of
0.125% of the face amount of such Standby Letter of Credit; and (y) for each day
during each Pricing Period that a Letter of Credit is outstanding, to the
Administrative Agent, for the Lenders ratably, in accordance with their
respective Pro Rata Shares of the Revolving Commitment, a standby letter of
credit fee in an amount equal to the Applicable Eurodollar Rate Margin per annum
times the face amount of such Standby Letter of Credit;

(b) with respect to the issuance of each Commercial Letter of Credit, to the
Administrative Agent a commercial letter of credit issuance fee in the amount
set forth from time to time as the Issuing Lender’s published scheduled fee for
the issuance of commercial letters of credit, which fee the Administrative Agent
shall promptly pay to the Lenders ratably, in accordance with their respective
Pro Rata Shares of the Revolving Commitment; and

(c) concurrently with each negotiation, drawing or amendment of each Commercial
Letter of Credit, to the Issuing Lender for the sole account of the Issuing
Lender, negotiation, drawing and amendment fees in the amounts set forth from
time to time as the Issuing Lender’s published scheduled fees for such services.

 

62



--------------------------------------------------------------------------------

Each of the fees payable with respect to Letters of Credit under this Section is
earned when due and is nonrefundable and, with respect to Sections 3.4(a) and
(b), shall be payable quarterly in arrears.

3.5 Increased Commitment Costs. If any Lender or Issuing Lender shall determine
in good faith that the introduction after the date hereof of any applicable law,
rule, regulation or guideline regarding capital adequacy or liquidity
requirements, or any change therein or any change in the interpretation or
administration thereof by any central bank or other Governmental Agency charged
with the interpretation or administration thereof (including, without
limitation, Dodd-Frank and Basel III, regardless of the date enacted, adopted or
issued), or compliance by such Lender or Issuing Lender (or its Eurodollar
Lending Office) or any corporation controlling such Lender or Issuing Lender,
with any request, guideline or directive regarding capital adequacy or liquidity
requirements (whether or not having the force of Law) of any such central bank
or other authority not imposed as a result of such Lender’s, such Issuing
Lender’s or such corporation’s failure to comply with any other Laws, affects or
would affect the amount of capital required or expected to be maintained by such
Lender, such Issuing Lender or any corporation controlling such Lender or
Issuing Lender and (taking into consideration such Lender’s, such Issuing
Lender’s or such corporation’s policies with respect to capital adequacy or
liquidity requirements and such Lender’s or such Issuing Lender’s desired return
on capital) determines in good faith that the amount of such capital is
increased, or the rate of return on capital is reduced, as a consequence of its
obligations under this Agreement, then, within five (5) Banking Days after
demand of such Lender or such Issuing Lender, Borrower shall pay to such Lender
or such Issuing Lender, from time to time as specified in good faith by such
Lender or such Issuing Lender, additional amounts sufficient to compensate such
Lender or such Issuing Lender in light of such circumstances, to the extent
reasonably allocable to such obligations under this Agreement, provided that
Borrower shall not be obligated to pay any such amount unless such Lender or
such Issuing Lender is charging similar amounts to similarly situated Borrowers
and provided further that Borrower shall not be obligated to pay any such amount
which arose prior to the date which is ninety (90) days preceding the date of
such demand or is attributable to periods prior to the date which is ninety
(90) days preceding the date of such demand (except to the extent of any
retroactive application of the law, rule, regulation or guideline (or similar)
giving rise to such demand). Borrower may replace such Lender or such Issuing
Lender by notifying such Lender or such Issuing Lender, within five (5) Banking
Days after demand of such Lender or such Issuing Lender, of Borrower’s intention
to replace such Lender or such Issuing Lender and Borrower shall then replace
such Lender or such Issuing Lender by causing such Lender or such Issuing Lender
to assign its Commitments to one or more other then-existing Lenders or to
another Eligible Assignee reasonably satisfactory to the Administrative Agent
within forty-five (45) days after demand of such Lender or such Issuing Lender.
Each Lender’s or Issuing Lender’s determination of such amounts shall be
conclusive in the absence of manifest error.

 

63



--------------------------------------------------------------------------------

3.6 Eurodollar Costs and Related Matters.

(a) In the event that any Governmental Agency imposes on any Lender any reserve
or comparable requirement (including any emergency, supplemental or other
reserve) with respect to the Eurodollar Obligations of that Lender, Borrower
shall pay that Lender within five (5) Banking Days after demand all amounts
necessary to compensate such Lender (determined as though such Lender’s
Eurodollar Lending Office had funded 100% of its Eurodollar Rate Advance in the
Designated Eurodollar Market) in respect of the imposition of such reserve
requirements (provided that Borrower shall not be obligated to pay any such
amount unless such Lender is charging similar amounts to similarly situated
Borrowers and provided further that Borrower shall not be obligated to pay any
such amount which arose prior to the date which is ninety (90) days preceding
the date of such demand or is attributable to periods prior to the date which is
ninety (90) days preceding the date of such demand (except to the extent of any
retroactive application of the law, rule, regulation or guideline (or similar)
giving rise to such demand)). The Lender’s determination of such amount shall be
conclusive in the absence of manifest error.

(b) If, after the date hereof, the existence or occurrence of any Special
Eurodollar Circumstance:

(1) shall subject any Lender or its Eurodollar Lending Office to any tax, duty
or other charge or cost with respect to any Eurodollar Rate Advance, any
Eurodollar Rate Loans or its obligation to make Eurodollar Rate Advances, or
shall change the basis of taxation of payments to any Lender attributable to the
principal of or interest on any Eurodollar Rate Advance or any other amounts due
under this Agreement in respect of any Eurodollar Rate Advance, any Eurodollar
Rate Loans or its obligation to make Eurodollar Rate Advances, excluding, in
each case, (i) any Indemnified Taxes (as to which Section 3.11 shall govern
exclusively), and (ii) any Taxes described in clause (a), (c) or (d) of the
definition of “Excluded Taxes”;

(2) shall impose, modify or deem applicable any reserve not applicable or deemed
applicable on the date hereof (including any reserve imposed by the Board of
Governors of the Federal Reserve System, special deposit, capital or similar
requirements against assets of, deposits with or for the account of, or credit
extended by, any Lender or its Eurodollar Lending Office); or

(3) shall impose on any Lender or its Eurodollar Lending Office or the
Designated Eurodollar Market any other condition affecting any Eurodollar Rate
Advance, any Eurodollar Rate Loans, its obligation to make Eurodollar Rate
Advances or this Agreement, or shall otherwise affect any of the same;

and the result of any of the foregoing, as determined in good faith by such
Lender, increases the cost to such Lender or its Eurodollar Lending Office of
making or maintaining any Eurodollar Rate Advance or in respect of any
Eurodollar Rate Advance, any Eurodollar Rate Loans or its obligation to make
Eurodollar Rate Advances or reduces the amount of any sum received or receivable
by such Lender or its Eurodollar Lending Office with respect to any Eurodollar
Rate Advance, any Eurodollar Rate Loans or its obligation to make Eurodollar
Rate Advances (assuming such Lender’s Eurodollar Lending Office had funded 100%
of its Eurodollar Rate Advance in the Designated Eurodollar Market), then,
within five (5) Banking Days after demand by such Lender (with a copy to the
Administrative Agent), Borrower shall pay to such Lender such

 

64



--------------------------------------------------------------------------------

additional amount or amounts as will compensate such Lender for such increased
cost or reduction (determined as though such Lender’s Eurodollar Lending Office
had funded 100% of its Eurodollar Rate Advance in the Designated Eurodollar
Market); provided that Borrower shall not be obligated to pay any such amount
unless such Lender is charging similar amounts to similarly situated Borrowers
and provided further that Borrower shall not be obligated to pay any such amount
which arose prior to the date which is ninety (90) days preceding the date of
such demand or is attributable to periods prior to the date which is ninety
(90) days preceding the date of such demand. A statement of any Lender claiming
compensation under this subsection shall be conclusive in the absence of
manifest error.

(c) If, after the date hereof, the existence or occurrence of any Special
Eurodollar Circumstance shall, in the good faith opinion of any Lender, make it
unlawful or impossible for such Lender or its Eurodollar Lending Office to make,
maintain or fund its portion of any Eurodollar Rate Loan, or materially restrict
the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the Designated Eurodollar Market, or to determine or charge interest
rates based upon the Eurodollar Rate, and such Lender shall so notify the
Administrative Agent, then such Lender’s obligation to make Eurodollar Rate
Advances shall be suspended for the duration of such illegality or impossibility
and the Administrative Agent forthwith shall give notice thereof to the other
Lenders and Borrower. Upon receipt of such notice, the outstanding principal
amount of such Lender’s Eurodollar Rate Advances, together with accrued interest
thereon, automatically shall be converted to Alternate Base Rate Advances on
either (1) the last day of the Eurodollar Period(s) applicable to such
Eurodollar Rate Advances if such Lender may lawfully continue to maintain and
fund such Eurodollar Rate Advances to such day(s) or (2) immediately if such
Lender may not lawfully continue to fund and maintain such Eurodollar Rate
Advances to such day(s), provided that in such event the conversion shall not be
subject to payment of a prepayment fee under Section 3.6(e). Each Lender agrees
to endeavor promptly to notify Borrower of any event of which it has actual
knowledge, occurring after the Closing Date, which will cause that Lender to
notify the Administrative Agent under this Section, and agrees to designate a
different Eurodollar Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender. In the event that any Lender is
unable, for the reasons set forth above, to make, maintain or fund its portion
of any Eurodollar Rate Loan, such Lender shall fund such amount as an Alternate
Base Rate Advance for the same period of time, and such amount shall be treated
in all respects as an Alternate Base Rate Advance. Borrower shall have the right
to replace such Lender by causing such Lender to assign its Commitments to one
or more other then-existing Lenders or to another Eligible Assignee reasonably
satisfactory to the Administrative Agent. Any Lender whose obligation to make
Eurodollar Rate Advances has been suspended under this Section shall promptly
notify the Administrative Agent and Borrower of the cessation of the Special
Eurodollar Circumstance which gave rise to such suspension.

(d) If, with respect to any proposed Eurodollar Rate Loan:

(1) the Administrative Agent reasonably determines that, by reason of
circumstances affecting the Designated Eurodollar Market generally that are
beyond the reasonable control of the Lenders, deposits in Dollars (in the
applicable amounts) are not being offered to any Lender in the Designated
Eurodollar Market for the applicable Eurodollar Period; or

 

65



--------------------------------------------------------------------------------

(2) the Requisite Lenders advise the Administrative Agent that the Eurodollar
Rate as determined by the Administrative Agent (i) does not represent the
effective pricing to such Lenders for deposits in Dollars in the Designated
Eurodollar Market in the relevant amount for the applicable Eurodollar Period,
or (ii) will not adequately and fairly reflect the cost to such Lenders of
making the applicable Eurodollar Rate Advances; then the Administrative Agent
forthwith shall give notice thereof to Borrower and the Lenders, whereupon until
the Administrative Agent notifies Borrower that the circumstances giving rise to
such suspension no longer exist, the obligation of the Lenders to make any
future Eurodollar Rate Advances shall be suspended.

(e) Upon payment or prepayment of any Eurodollar Rate Advance (other than as the
result of a conversion required under Section 3.6(c)) on a day other than the
last day in the applicable Eurodollar Period (whether voluntarily,
involuntarily, by reason of acceleration, or otherwise), or upon the failure of
Borrower (for a reason other than the breach by a Lender of its obligation
pursuant to Section 2.1(a) to make an Advance) to borrow on the date or in the
amount specified for a Eurodollar Rate Loan in any Request for Loan after such
Request for Loan has become irrevocable, Borrower shall pay to the appropriate
Lender within five (5) Banking Days after demand a prepayment fee or failure to
borrow fee, as the case may be (determined as though 100% of the Eurodollar Rate
Advance had been funded in the Designated Eurodollar Market) equal to the sum
of:

(1) $250; plus

(2) the amount, if any, by which (i) the additional interest would have accrued
on the amount prepaid or not borrowed at the Eurodollar Rate plus the Applicable
Eurodollar Rate Margin if that amount had remained or been outstanding through
the last day of the applicable Eurodollar Period exceeds (ii) the interest that
the Lender could recover by placing such amount on deposit in the Designated
Eurodollar Market for a period beginning on the date of the prepayment or
failure to borrow and ending on the last day of the applicable Eurodollar Period
(or, if no deposit rate quotation is available for such period, for the most
comparable period for which a deposit rate quotation may be obtained); plus

(3) all out-of-pocket expenses incurred by the Lender reasonably attributable to
such payment, prepayment or failure to borrow.

Each Lender’s determination of the amount of any prepayment fee payable under
this Section shall be conclusive in the absence of manifest error.

(f) Each Lender agrees to endeavor promptly to notify Borrower of any event of
which it has actual knowledge, occurring after the Closing Date, which will
entitle such Lender to compensation pursuant to clause (a) or clause (b) of this
Section, and agrees to designate a different Eurodollar Lending Office if such
designation will avoid the need for or reduce the amount of such compensation
and will not, in the good faith judgment of such Lender,

 

66



--------------------------------------------------------------------------------

otherwise be materially disadvantageous to such Lender. Any request for
compensation by a Lender under this Section shall set forth the basis upon which
it has been determined that such an amount is due from Borrower, a calculation
of the amount due, and a certification that the corresponding costs have been
incurred by the Lender. Borrower may replace such Lender by notifying such
Lender, within five (5) Banking Days after demand of such Lender, of Borrower’s
intention to replace such Lender and Borrower shall then replace such Lender by
causing such Lender to assign its Commitments to one or more other then-existing
Lenders or to another Eligible Assignee reasonably satisfactory to the
Administrative Agent within forty-five (45) days after demand of such Lender.

3.7 Late Payments. If any installment of principal or interest or any fee or
cost or other amount payable under any Loan Document to the Administrative Agent
or any Lender is not paid when due, it shall thereafter bear interest at the
Default Rate to the fullest extent permitted by applicable Laws. Accrued and
unpaid interest on past due amounts (including, without limitation, interest on
past due interest) shall be compounded monthly, on the last day of each calendar
month, to the fullest extent permitted by applicable Laws.

3.8 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) Computation of Interest and Fees. All computation of interest and fees under
this Agreement shall be calculated on the basis of a year of 360 days and the
actual number of days elapsed. Interest shall accrue on each Loan for the day on
which the Loan is made; interest shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid. Any Loan that is
repaid on the same day on which it is made shall bear interest for one day.
Notwithstanding anything in this Agreement to the contrary, interest in excess
of the maximum amount permitted by applicable Laws shall not accrue or be
payable hereunder or under the Notes, and any amount paid as interest hereunder
or under the Notes which would otherwise be in excess of such maximum permitted
amount shall instead be treated as a payment of principal.

(b) Financial Statement Adjustments or Restatements. If, as a result of any
restatement of or other adjustment to the financial statements of Borrower and
its Subsidiaries or for any other reason, Borrower, or the Lenders determine
that (i) the Total Leverage Ratio as calculated by Borrower as of any applicable
date was inaccurate and (ii) a proper calculation of the Total Leverage Ratio
would have resulted in higher pricing for such period, Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the Issuing Lender, as the case may
be, promptly on demand by the Administrative Agent (or, after the occurrence of
an actual or deemed entry of an order for relief with respect to Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or the Issuing Lender), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the Issuing Lender, as the case may be, under any other provision
of this Agreement to payment of any Secured Obligations hereunder at the Default
Rate. Borrower’s obligations under this paragraph shall survive the termination
of the Commitments and the repayment of all other Secured Obligations hereunder.

 

67



--------------------------------------------------------------------------------

3.9 Non-Banking Days. If any payment to be made by Borrower or any other Party
under any Loan Document shall come due on a day other than a Banking Day,
payment shall instead be considered due on the next succeeding Banking Day and
the extension of time shall be reflected in computing interest and fees.

3.10 Manner and Treatment of Payments.

(a) Each payment hereunder (except payments pursuant to Sections 3.5, 3.6, 11.3,
11.11 and 11.22) or on the Notes or under any other Loan Document shall be made
to the Administrative Agent at the Administrative Agent’s Office for the account
of each of the Lenders or the Administrative Agent, as the case may be, in
immediately available funds not later than 11:00 a.m. California time, on the
day of payment (which must be a Banking Day). All payments received after such
time, on any Banking Day, shall be deemed received on the next succeeding
Banking Day. The amount of all payments received by the Administrative Agent for
the account of each Lender shall be promptly paid by the Administrative Agent to
the applicable Lender in immediately available funds and, if such payment was
received by the Administrative Agent by 11:00 a.m., California time, on a
Banking Day and not so made available to the account of a Lender on that Banking
Day, the Administrative Agent shall reimburse that Lender for the cost to such
Lender of funding the amount of such payment at the Federal Funds Rate. All
payments shall be made in lawful money of the United States of America.

(b) Except to the extent provided in Sections 3.5 and 3.6(f), each payment or
prepayment on account of any Loan shall be applied pro rata according to the
outstanding Advances made by each Lender comprising such Loan.

(c) Each Lender shall use its best efforts to keep a record (in writing or by an
electronic data entry system) of Advances made by it and payments received by it
with respect to each of its Notes and, subject to Section 10.6(g). Such record
shall, as against Borrower, be presumptive evidence of the amounts owing.
Notwithstanding the foregoing sentence, the failure by any Lender to keep such a
record shall not affect Borrower’s obligation to pay the Obligations.

3.11 Taxes.

(a) Issuing Lender. For purposes of this Section 3.11, the term “Lender”
includes any Issuing Lender.

 

68



--------------------------------------------------------------------------------

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower under any Loan Document shall be made without deduction
or withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Agency in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

(c) Payment of Other Taxes by Borrower. Borrower shall timely pay to the
relevant Governmental Agency in accordance with applicable law, or at the option
of the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(d) Indemnification by Borrower. Borrower shall indemnify each Recipient, within
10 days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Agency. A certificate as to the amount of such payment or liability
delivered to Borrower by a Lender (with a copy to the Administrative Agent), or
by the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.8 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Agency. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
Borrower to a Governmental Agency pursuant to this Section 3.11, Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Agency evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

69



--------------------------------------------------------------------------------

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to Borrower and the Administrative Agent, at the time or
times reasonably requested by Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by Borrower
or the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by Borrower or the Administrative Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by
Borrower or the Administrative Agent as will enable Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or the Administrative Agent), executed originals
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or the Administrative Agent),
whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit N-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

 

70



--------------------------------------------------------------------------------

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit N-2 or
Exhibit N-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit N-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or the Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower or the Administrative
Agent as may be necessary for Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and the Administrative Agent
in writing of its legal inability to do so.

The Administrative Agent shall be subject to this Section 3.11(g), and shall
deliver to Borrower any required forms described above, as if it were a Lender.

 

71



--------------------------------------------------------------------------------

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.11 (including by
the payment of additional amounts pursuant to this Section 3.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Agency with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Agency) in the event that such indemnified party is required to repay such
refund to such Governmental Agency. Notwithstanding anything to the contrary in
this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 3.11 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all Obligations under any Loan
Document.

3.12 Funding Sources. Nothing in this Agreement shall be deemed to obligate any
Lender to obtain the funds for any Loan or Advance in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for any Loan or Advance in any particular place or manner.

3.13 Failure to Charge Not Subsequent Waiver. Any decision by the Administrative
Agent or any Lender not to require payment of any interest (including interest
arising under Section 3.7) fee, cost or other amount payable under any Loan
Document, or to calculate any amount payable by a particular method, on any
occasion shall in no way limit or be deemed a waiver of the Administrative
Agent’s or such Lender’s right to require full payment of any interest
(including interest arising under Section 3.7), fee, cost or other amount
payable under any Loan Document, or to calculate an amount payable by another
method that is not inconsistent with this Agreement, on any other or subsequent
occasion.

3.14 Administrative Agent’s Right to Assume Payments Will be Made. Unless the
Administrative Agent shall have been notified by Borrower prior to the date on
which any payment to be made by Borrower hereunder is due that Borrower does not
intend to remit such payment, the Administrative Agent may, in its discretion,
assume that Borrower

 

72



--------------------------------------------------------------------------------

has remitted such payment when so due and the Administrative Agent may, in its
discretion and in reliance upon such assumption, make available to each Lender
on such payment date an amount equal to such Lender’s share of such assumed
payment. If Borrower has not in fact remitted such payment to the Administrative
Agent, each Lender shall forthwith on demand repay to the Administrative Agent
the amount of such assumed payment made available to such Lender, together with
interest thereon in respect of each day from and including the date such amount
was made available by the Administrative Agent to such Lender to the date such
amount is repaid to the Administrative Agent at the Federal Funds Rate.

3.15 Fee Determination Detail. The Administrative Agent, and any Lender, shall
provide reasonable detail to Borrower regarding the manner in which the amount
of any payment to the Administrative Agent and the Lenders, or that Lender,
under Article 3 has been determined, concurrently with demand for such payment.

3.16 Survivability. All of Borrower’s obligations under Sections 3.5 and 3.6
shall survive for the ninety (90) day period following the date on which the
Commitments are terminated and all Loans hereunder are fully paid, and Borrower
shall remain obligated thereunder for all claims under such Sections made by any
Lender to Borrower prior to the expiration of such period to the extent provided
in such Sections.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to the Lenders that:

4.1 Existence and Qualification; Power; Compliance With Laws. Borrower is a
corporation duly formed, validly existing and in good standing under the Laws of
Delaware. Borrower is duly qualified or registered to transact business and is
in good standing in California and each other jurisdiction in which the conduct
of its business or the ownership or leasing of its Properties makes such
qualification or registration necessary, except where the failure so to qualify
or register and to be in good standing would not constitute a Material Adverse
Effect. Borrower has all requisite power and authority to conduct its business,
to own and lease its Properties and to execute and deliver each Loan Document to
which it is a party and to perform its Obligations. The chief executive offices
of Borrower are located in California. All outstanding shares of capital stock
of Borrower are duly authorized, validly issued, fully paid and non-assessable,
and no holder thereof has any enforceable right of rescission under any
applicable state or federal securities Laws. Borrower is in compliance with all
Laws and other legal requirements applicable to its business, has obtained all
authorizations, consents, approvals, orders, licenses and permits from, and has
accomplished all filings, registrations and qualifications with, or obtained
exemptions from any of the foregoing from, any Governmental Agency that are
necessary for the transaction of its business, except where the failure so to
comply, obtain authorizations, consents, approvals, orders, licenses and permits
or file, register, qualify or obtain exemptions does not constitute a Material
Adverse Effect.

 

73



--------------------------------------------------------------------------------

4.2 Authority; Compliance With Other Agreements and Instruments and Government
Regulations. The execution, delivery and performance by Borrower and the
Subsidiary Guarantors of the Loan Documents to which it is a party have been
duly authorized by all necessary corporate or limited liability company action,
and do not and will not:

(a) Require any consent or approval not heretofore obtained of any partner,
director, stockholder, security holder or creditor of such Party;

(b) Violate or conflict with any provision of such Party’s certificate of
incorporation or bylaws or equivalent charter documents, as applicable;

(c) Result in or require the creation or imposition of any Lien (other than
pursuant to the Loan Documents) or Right of Others (other than Permitted Rights
of Others) upon or with respect to any Property now owned or leased or hereafter
acquired by such Party;

(d) Violate any Requirement of Law applicable to such Party in any respect that
constitutes a Material Adverse Effect;

(e) Result in a breach of or constitute a default under, or cause or permit the
acceleration of any obligation owed under, any indenture or loan or credit
agreement or any other Contractual Obligation to which such Party is a party or
by which such Party or any of its Property is bound or affected in any respect
that constitutes a Material Adverse Effect; and such Party is not in violation
of, or default under, any Requirement of Law or Contractual Obligation, or any
indenture, loan or credit agreement described in Section 4.2(e), in any respect
that constitutes a Material Adverse Effect.

4.3 No Governmental Approvals Required. Except as previously obtained or made
and as provided in Section 9.2(e), no authorization, consent, approval, order,
license or permit from, or filing, registration or qualification with, any
Governmental Agency is or will be required to authorize or permit under
applicable Laws the execution, delivery and performance by Borrower or any
Subsidiary Guarantor of the Loan Documents to which it is a party (except where
the failure to do so does not constitute a Material Adverse Effect).

4.4 Subsidiaries.

(a) Schedule 4.4 hereto correctly sets forth the names, form of legal entity,
number of shares of capital stock issued and outstanding (where applicable),
number of capital shares owned by Borrower or a Subsidiary of Borrower
(specifying such owner) (where applicable) and jurisdictions of organization of
all Subsidiaries of Borrower as of the Closing Date and specifies which thereof,
as of the Closing Date is a Significant Subsidiary. As of the Closing Date,
except as described in Schedule 4.4, Borrower does not own any Equity Interest
or

 

74



--------------------------------------------------------------------------------

debt security which is convertible, or exchangeable, for Equity Interest in any
Person. As of the Closing Date, unless otherwise indicated in Schedule 4.4, all
of the outstanding Equity Interests of each Subsidiary are owned of record and
beneficially by Borrower, there are no outstanding options, warrants or other
rights to purchase Equity Interests of any such Subsidiary, and all issued and
outstanding Equity Interests that are so owned are duly authorized, validly
issued, fully paid and non-assessable, and were issued in compliance with all
applicable state and federal securities and other Laws, and are free and clear
of all Liens, except for Permitted Encumbrances and other Liens permitted under
Section 6.9.

(b) Each Subsidiary listed in Schedule 4.4 is a legal entity of the type
described in Schedule 4.4 duly formed, validly existing and in good standing
under the Laws of its jurisdiction of organization, is duly qualified to do
business as a foreign organization and is in good standing as such in each
jurisdiction in which the conduct of its business or the ownership or leasing of
its Properties makes such qualification necessary (except where the failure to
be so duly qualified and in good standing does not constitute a Material Adverse
Effect), and has all requisite power and authority to conduct its business and
to own and lease its Properties.

(c) Each Subsidiary is in compliance with all Laws and other requirements
applicable to its business and has obtained all authorizations, consents,
approvals, orders, licenses, and permits from, and each such Subsidiary has
accomplished all filings, registrations, and qualifications with, or obtained
exemptions from any of the foregoing from, any Governmental Agency that are
necessary for the transaction of its business, except where the failure to be in
such compliance, obtain such authorizations, consents, approvals, orders,
licenses, and permits, accomplish such filings, registrations, and
qualifications, or obtain such exemptions, does not constitute a Material
Adverse Effect.

4.5 Financial Statements. Borrower has furnished to the Lenders (a) the audited
consolidated financial statements of Borrower for the Fiscal Year ended April 3,
2011, and (b) the unaudited consolidated financial statements of Borrower for
the nine-month period ended December 30, 2011. The financial statements
described in the preceding sentence fairly present in all material respects the
financial condition, results of operations and changes in financial position of
Borrower as of such dates and for such periods in conformity with GAAP
consistently applied, subject, in the case of unaudited financial statements
only, to normal year-end accruals and audit adjustments.

4.6 No Other Liabilities; No Material Adverse Changes. As of the Closing Date,
Borrower and its Subsidiaries do not have any material liability or material
contingent liability required under GAAP to be reflected or disclosed, and not
reflected or disclosed, in the balance sheet described in Section 4.5(b), other
than liabilities and contingent liabilities arising in the ordinary course of
business since the date of such financial statements. No circumstance or event
has occurred that constitutes a Material Adverse Effect since April 3, 2011.

4.7 Intentionally Deleted.

 

75



--------------------------------------------------------------------------------

4.8 Intangible Assets. Borrower and its Subsidiaries own, or possess the right
to use to the extent necessary in their respective businesses, all material
trademarks, trade names, copyrights, patents, patent rights, computer software,
licenses and other Intangible Assets that are used in the conduct of their
businesses as now operated, and no such Intangible Asset, to the best knowledge
of Borrower, conflicts with the valid trademark, trade name, copyright, patent,
patent right or Intangible Asset of any other Person to the extent that such
conflict constitutes a Material Adverse Effect. Except as set forth in
Schedule 4.8, Borrower has not used any trade name, trade style or “dba” during
the five year period ending on the Closing Date.

4.9 Intentionally Deleted.

4.10 Litigation. Except for (a) any matter fully covered as to subject matter
and amount (subject to applicable deductibles and retentions) by insurance for
which the insurance carrier has not asserted lack of subject matter coverage or
reserved its right to do so, (b) any matter, or series of related matters,
involving a claim against Borrower or any of its Subsidiaries of less than
$10,000,000, (c) matters of an administrative nature not involving a claim or
charge against Borrower or any of its Subsidiaries and (d) matters set forth in
Schedule 4.10, there are no actions, suits, proceedings or investigations
pending as to which Borrower or any of its Subsidiaries have been served or have
received notice or, to the best knowledge of Borrower, threatened against or
affecting Borrower or any of its Subsidiaries or any Property of any of them
before any Governmental Agency which could reasonably be expected to have a
Material Adverse Effect.

4.11 Binding Obligations. Each of the Loan Documents to which Borrower and any
Subsidiary Guarantor is a party will, when executed and delivered by such party,
constitute the legal, valid and binding obligation of such party, enforceable
against such party in accordance with its terms, except as enforcement may be
limited by Debtor Relief Laws or equitable principles relating to the granting
of specific performance and other equitable remedies as a matter of judicial
discretion.

4.12 Intentionally Omitted.

4.13 ERISA.

(a) With respect to each Pension Plan:

(i) such Pension Plan complies in all material respects with ERISA and any other
applicable Laws to the extent that noncompliance constitutes a Material Adverse
Effect;

 

76



--------------------------------------------------------------------------------

(ii) such Pension Plan has not incurred any “accumulated funding deficiency” (as
defined in Section 302 of ERISA) that constitutes a Material Adverse Effect;

(iii) no “reportable event” (as defined in Section 4043 of ERISA, but excluding
such events as to which the PBGC has by regulation waived the requirement
therein contained that it be notified within thirty days of the occurrence of
such event) has occurred that constitutes a Material Adverse Effect; and

(iv) neither Borrower nor any of its Subsidiaries has engaged in any non-exempt
“prohibited transaction” (as defined in Section 4975 of the Code) that
constitutes a Material Adverse Effect.

(b) Neither Borrower nor any of its Subsidiaries has incurred or expects .to
incur any withdrawal liability to any Multiemployer Plan that constitutes a
Material Adverse Effect.

4.14 Regulation U; Investment Company Act. No part of the proceeds of any Loan
hereunder will be used to purchase or carry, or to extend credit to others for
the purpose of purchasing or carrying, any Margin Stock in violation of
Regulation U. Neither Borrower nor any of its Subsidiaries is or is required to
be registered as an “investment company” under the Investment Company Act of
1940.

4.15 Disclosure. No written agreement, documents, certificates, statements or
other correspondence made or executed by a Senior Officer and delivered,
provided or otherwise made available to the Administrative Agent or any Lender
in connection with this Agreement, or in connection with any Loan, as of the
date thereof contained any untrue statement of a material fact or omitted a
material fact necessary to make the statement made not misleading in light of
all the circumstances existing at the date the statement was made.

4.16 Tax Liability. Borrower and its Subsidiaries have filed all federal and
state income tax returns and any other material tax returns which are required
to be filed, and have paid, or made provision for the payment of, all taxes with
respect to the periods, Property or transactions covered by said returns, or
pursuant to any assessment received by Borrower or any of its Subsidiaries,
except (a) such taxes, if any, as are being contested in good faith by
appropriate proceedings and as to which adequate reserves have been established
and maintained and (b) immaterial taxes so long as no material Property of
Borrower or any of its Subsidiaries is at impending risk of being seized, levied
upon or forfeited.

 

77



--------------------------------------------------------------------------------

4.17 Projections. As of the Closing Date, to the best knowledge of Borrower, the
assumptions set forth in the Projections are reasonable and consistent with each
other and with all facts known to Borrower, and the Projections are reasonably
based on such assumptions. Nothing in this Section 4.17 shall be construed as a
representation or covenant that the Projections in fact will be achieved.

4.18 Hazardous Materials. Except as described in Schedule 4.18, (a) neither
Borrower nor any of its Subsidiaries at any time has disposed of, discharged,
released or threatened the release of any Hazardous Materials on, from or under
the Real Property in violation of any Hazardous Materials Law that would
individually or in the aggregate constitute a Material Adverse Effect, (b) to
the best knowledge of Borrower, no condition exists that violates any Hazardous
Material Law affecting any Real Property except for such violations that would
not individually or in the aggregate constitute a Material Adverse Effect,
(c) no Real Property or any portion thereof is or has been utilized by Borrower
or any of its Subsidiaries as a site for the manufacture of any Hazardous
Materials and (d) to the extent that any Hazardous Materials are used, generated
or stored by Borrower or any of its Subsidiaries on any Real Property, or
transported to or from such Real Property by Borrower or any of its
Subsidiaries, such use, generation, storage and transportation are in compliance
with all Hazardous Materials Laws except for such non-compliance that would not
constitute a Material Adverse Effect or be materially adverse to the interests
of the Lenders.

4.19 Security Interests. Except as otherwise provided in the Security
Agreements, (a) each Security Agreement will create a valid first priority
security interest in the Collateral described therein securing the Obligations
(subject only to Permitted Encumbrances, Permitted Rights of Others and other
matters permitted by Section 6.9 and to such qualifications and exceptions as
are contained in the Uniform Commercial Code with respect to the priority of
security interests perfected by means other than the filing of a financing
statement or with respect to the creation of security interests in Property to
which Division 9 of the Uniform Commercial Code does not apply), and (b) all
actions necessary to perfect the security interests so created have been taken
and completed, other than any filings and recordings to be made as of the
Closing Date (and upon the making of such filings and recordation the security
interests so created shall be perfected).

4.20 Solvency. After giving effect to this Agreement and the other Loan
Documents (including after giving effect to the initial Advances under this
Agreement), Borrower will be Solvent.

4.21 OFAC. Borrower (i) is not a person whose property or interest in property
is blocked or subject to blocking pursuant to Section 1 of Executive Order 13224
of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) does not engage in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any

 

78



--------------------------------------------------------------------------------

such person in any manner violative of such Section 2, or (iii) is not a person
on the list of Specially Designated Nationals and Blocked Persons or subject to
the limitations or prohibitions under any other U.S. Department of Treasury’s
Office of Foreign Assets Control regulation or executive order.

4.22 Patriot Act. Borrower and each Subsidiary is in compliance, in all material
respects, with the (i) the Trading with the Enemy Act, as amended, and each of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation
or executive order relating thereto, and (ii) the Uniting And Strengthening
America By Providing Appropriate Tools Required To Intercept And Obstruct
Terrorism (USA Patriot Act of 2001). No part of the proceeds of the Loans will
be used, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United Stats Foreign Corrupt Practices Act of 1977, as amended.

4.23 Communications Licenses. The list on Schedule 4.23 includes all material
Communications Licenses that are held by Borrower and its Subsidiaries and are
necessary for the provision of their consumer satellite broadband service in the
United States as of the Closing Date. Other than as specifically set forth on
Schedule 4.23, Borrower and its Subsidiaries hold all Communication Licenses
that they are required to hold for the provision of their consumer broadband
service in the United States as of the Closing Date, except for any
Communications Licenses the failure of which to be so held would not reasonably
be expected to have a Material Adverse Effect. Each Communications License
listed on Schedule 4.23 is in full force and effect, and neither Borrower nor
any such Subsidiary has received any written notice of proceedings relating to
the revocation or adverse modification of any such Communications License listed
on Schedule 4.23, except in either case for matters that would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
No event has occurred that, after notice or lapse of time, would reasonably be
expected to allow the revocation or adverse modification of any Communications
License listed on Schedule 4.23, except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Borrower
and its Subsidiaries have entered into all international frequency coordination
agreements necessary to operate ViaSat-1 as currently operated, except to the
extent the failure to enter into such agreements, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

ARTICLE 5

AFFIRMATIVE COVENANTS

(OTHER THAN INFORMATION AND REPORTING REQUIREMENTS)

So long as any Advance remains unpaid, or any other Obligation remains unpaid
(other than contingent indemnification obligations for which no claim has been
made), or any portion of any Commitment remains in force or any Letter of Credit
is outstanding, Borrower shall, and shall cause its Subsidiaries to:

 

79



--------------------------------------------------------------------------------

5.1 Payment of Taxes and Other Potential Liens. Pay and discharge promptly all
taxes, assessments and governmental charges or levies imposed upon any of them,
upon their respective Property or any part thereof and upon their respective
income or profits or any part thereof, except that Borrower and its Subsidiaries
shall not be required to pay or cause to be paid (a) any tax, assessment, charge
or levy that is not yet past due, or is being contested in good faith by
appropriate proceedings so long as the relevant entity has established and
maintains adequate reserves for the payment of the same or (b) any immaterial
tax so long as no material Property of Borrower or its Subsidiaries is at
impending risk of being seized, levied upon or forfeited.

5.2 Preservation of Existence. Preserve and maintain their respective existences
in the jurisdiction of their formation and all material authorizations, rights,
franchises, privileges, consents, approvals, orders, licenses, permits, or
registrations from any Governmental Agency that are necessary for the
transaction of their respective business and qualify and remain qualified to
transact business in each jurisdiction in which such qualification is necessary
in view of their respective business or the ownership or leasing of their
respective Properties except in each such case (a) a merger or consolidation
permitted by Section 6.3, a Disposition permitted by Section 6.2 or as otherwise
permitted by this Agreement and (b) where the failure to do so would not
constitute a Material Adverse Effect. Notwithstanding the foregoing, Borrower
may liquidate, wind up or dissolve any Subsidiary that does not constitute a
Significant Subsidiary if such liquidation, winding up or dissolution would not
have a Material Adverse Effect.

5.3 Maintenance of Properties. Maintain, preserve and protect all of their
respective Properties in good order and condition, subject to wear and tear in
the ordinary course of business, and not permit any waste of their respective
Properties, except that the failure to maintain, preserve and protect a
particular item of Property that is at the end of its useful life or obsolete or
that is not of significant value, either intrinsically or to the operations of
Borrower, shall not constitute a violation of this covenant.

5.4 Maintenance of Insurance.

(a) General. Maintain liability, casualty, workers’ compensation and other
insurance (subject to customary deductibles and retentions) with responsible
insurance companies in such amounts and against such risks as is carried by
responsible companies engaged in similar businesses and owning similar assets in
the general areas in which Borrower and its Subsidiaries operate. Schedule 5.4
lists all insurance of any nature maintained for current occurrences by Borrower
and each of its Subsidiaries, as well as a summary of the terms of such
insurance. Borrower shall deliver to Administrative Agent endorsements to all of
its and its Subsidiaries’ (a) “All Risk” and business interruption insurance
policies naming Collateral

 

80



--------------------------------------------------------------------------------

Agent, for the benefit of Collateral Agent and Lenders, as a loss payee, and
(b) general liability and other liability policies naming Collateral Agent, for
the benefit of Collateral Agent and Lenders, as an additional insured. All
policies of insurance on real and personal property will include an endorsement,
in form and substance acceptable to Collateral Agent, showing loss payable to
Collateral Agent, for the benefit of Collateral Agent and Lenders, (Form 438 BFU
or equivalent) and extra expense and business interruption endorsements. Such
endorsement, or an independent instrument furnished to Collateral Agent, will
provide that the insurer will give at least 30 days’ prior written notice to
Collateral Agent and Administrative Agent before any such policy or policies of
insurance shall be altered or canceled.

(b) Satellite Insurance.

(1) The Borrower will deliver an Officers’ Certificate to the Administrative
Agent within 30 days after the Closing Date and within 120 days after the end of
each fiscal year certifying that, subject to Section 5.4(b)(3), Borrower and
each of its Subsidiaries has obtained and has in full force and effect:

(i) with respect to each Covered Satellite for which the risk of loss passes to
Borrower or such Subsidiary at or before launch, launch insurance with respect
to each such Covered Satellite covering the launch of such Covered Satellite and
a period of time thereafter in an amount not less than the aggregate of the
purchase price of such Covered Satellite, the purchase price of launch services
therefor (other than for risks borne by the relevant satellite manufacturer or
by the relevant launch services provider pursuant to any launch risk guarantee)
and the premium payable for such insurance; provided that such launch insurance
is available for a price, in an amount and on other terms and conditions that
are, in the reasonable determination of Borrower, commercially reasonable; and

(ii) at all times subsequent to the later of (x) initial completion of in-orbit
testing and (y) the coverage period of launch insurance described in clause
(1) above, In-Orbit Insurance with respect to Covered Satellites other than
Excluded Satellites in an amount not less than the Aggregate In-Orbit Insurance
Amount (with the allocation of such insurance among such Covered Satellites
being in Borrower’s discretion).

(2) Insurance policies required by Section 5.4(b)(1), shall:

(i) contain no exclusions other than:

(A) Acceptable Exclusions, and

(B) such specific exclusions applicable to the performance of the Covered
Satellite being insured as are reasonably acceptable to Borrower in order to
obtain insurance for a price that is, and on other terms and conditions that
are, commercially reasonable;

(ii) provide coverage on an all-risks basis for loss of and damage to the
Covered Satellite, subject to the exclusions specified above; and

 

81



--------------------------------------------------------------------------------

(iii) name the Collateral Agent as an additional insured and loss payee.

(3) For any Covered Satellite, in lieu of In-Orbit Insurance, Borrower may, at
its option, maintain In-Orbit Spare Capacity in which event such Covered
Satellite (or portion, as applicable) shall be deemed to be insured for the
percentage of the Covered Satellite’s (or applicable portion’s) net book value
for which In-Orbit Spare Capacity is available. In the event of any loss, damage
or failure affecting a Covered Satellite or the expiration and non-renewal of an
insurance policy for a Covered Satellite resulting from a claim of loss under
such policy that causes a failure to comply with Section 5.4(b)(1)(ii), Borrower
and its Subsidiaries shall be deemed to be in compliance with
Section 5.4(b)(1)(ii) for the 120 days immediately following such loss, damage
or failure or policy expiration or non-renewal, provided that Borrower or a
Subsidiary, as the case may be, procures such In-Orbit Insurance or provides
such In-Orbit Spare Capacity as necessary to comply with Section 5.4(b)(1)(ii)
within such 120-day period.

5.5 Compliance With Laws. Comply with all Requirements of Law noncompliance with
which constitutes a Material Adverse Effect, except that Borrower and its
Subsidiaries need not comply with a Requirement of Law then being contested by
any of them in good faith by appropriate proceedings.

5.6 Inspection Rights. Upon reasonable notice, at any time during regular
business hours and as often as reasonably requested (but not so as to materially
interfere with the business of Borrower or any of its Subsidiaries) permit the
Administrative Agent, the Collateral Agent or any Lender, or any authorized
employee, agent or representative thereof, at their own cost and expense prior
to the occurrence of an Event of Default, to examine, audit and make copies and
abstracts from the records and books of account of, and to visit and inspect the
Properties of, Borrower and its Subsidiaries and to discuss the affairs,
finances and accounts of Borrower and its Subsidiaries with any of their
officers, key employees, internal accountants and, following the occurrence of
an Event of Default, independent accountants. The Administrative Agent, the
Collateral Agent or any Lender, or any authorized employee, agent or
representative shall (i) comply with all sign-in procedures for visitors,
(ii) observe all general and safety, security, and governmental regulations in
effect at the site, and (iii) observe all rules regarding restricted areas and
restricted information as required by the United States Department of Defense.

5.7 Keeping of Records and Books of Account. Keep adequate records and books of
account reflecting all financial transactions in conformity with GAAP,
consistently applied, and in material conformity with all applicable
requirements of any Governmental Agency having regulatory jurisdiction over
Borrower and its Subsidiaries.

 

82



--------------------------------------------------------------------------------

5.8 Compliance With Agreements. Promptly and fully comply with all Contractual
Obligations to which any one or more of them is a party, except for any such
Contractual Obligations (a) the performance of which would cause a Default or
Event of Default or (b) then being contested by any of them in good faith by
appropriate proceedings or (c) if the failure to comply does not constitute a
Material Adverse Effect.

5.9 Use of Proceeds. Use the proceeds of all Loans for working capital, capital
expenditures, and any other lawful corporate purposes permitted hereunder,
including, without limitation, refinancing or repayment of Indebtedness,
Satellite Activities and Permitted Acquisitions. Use each Letter of Credit for
the lawful corporate purposes of Borrower and its Subsidiaries.

5.10 Hazardous Materials Laws. Keep and maintain all Real Property and each
portion thereof in compliance in all material respects with all applicable
Hazardous Materials Laws, except to the extent that no Material Adverse Effect
could reasonably be expected to result therefrom, and promptly notify the
Administrative Agent in writing (attaching a copy of any pertinent written
material) of (a) any and all material enforcement, cleanup, removal or other
governmental or regulatory actions instituted, completed or threatened in
writing by a Governmental Agency pursuant to any applicable Hazardous Materials
Laws, (b) any and all material claims made or threatened in writing by any
Person against Borrower relating to damage, contribution, cost recovery,
compensation, loss or injury resulting from any Hazardous Materials and
(c) discovery by any Senior Officer of any of Borrower of any material
occurrence or condition on any real Property adjoining or in the vicinity of
such Real Property that could reasonably be expected to cause such Real Property
or any part thereof to be subject to any restrictions on the ownership,
occupancy, transferability or use of such Real Property under any applicable
Hazardous Materials Laws.

5.11 Syndication Process. Cooperate in such respects as may be reasonably
requested by the Arrangers in connection with the syndication of the credit
facilities under this Agreement, including the provision of information (in form
and substance acceptable to the Arrangers but subject to confidentiality
provisions) for inclusion in written materials furnished to prospective
syndicate members and the participation by Senior Officers in meetings with
prospective syndicate members. Nothing in this Section 5.11 shall obligate
Borrower to amend any Loan Document.

5.12 Future Subsidiaries; Additional Security Documentation. (a) Cause each
future Significant Domestic Subsidiary to promptly execute and deliver to the
Administrative Agent no later than 10 Banking Days after the first Determination
Date (as defined below) following the creation or acquisition of such
Significant Domestic Subsidiary, or in the case of a Significant Domestic
Subsidiary created or acquired in connection with a Permitted Acquisition, no
later than six (6) months after the consummation of such Permitted Acquisition,
(i) an appropriate joinder to the Subsidiary Guaranty, the Subsidiary Pledge
Agreement, the Subsidiary Security Agreement and, as may reasonably be requested
by the

 

83



--------------------------------------------------------------------------------

Administrative Agent, landlord/mortgagee waivers, and (ii) an opinion of counsel
from counsel and in form and substance reasonably acceptable to the
Administrative Agent, and (b) cause Borrower to pledge to the Administrative
Agent pursuant to the Borrower Pledge Agreement (i) 65% of the voting Equity
Interests of any Significant Foreign Subsidiary that is a first-tier Foreign
Subsidiary formed or acquired after the Closing Date and (ii) 100% of the Equity
Interests of the non-voting Equity Interests of such Foreign Subsidiary. In
addition to the foregoing, except to the extent set forth in the Borrower
Security Agreement, the Borrower Pledge Agreement, the Subsidiary Pledge
Agreement and the Subsidiary Security Agreement, respectively, Borrower, its
Significant Domestic Subsidiaries and each Subsidiary Guarantor shall cause such
documents and instruments as may be reasonably requested by the Administrative
Agent (or any Lender through the Administrative Agent) from time to time to be
executed and delivered and do such further acts and things as reasonably may be
required in order for the Administrative Agent, for the benefit of the Lenders,
to obtain a fully perfected first priority Lien on all Collateral, subject to
Permitted Encumbrances, Permitted Rights of Others and other matters permitted
by Section 6.9. For purposes of this Section 5.12, the “Determination Date”
shall be the date of delivery of the annual financial statements pursuant to
Section 7.1(c).

ARTICLE 6

NEGATIVE COVENANTS

So long as any Advance remains unpaid, or any other Obligation remains unpaid
(other than contingent indemnification obligations for which no claim has been
made), or any portion of any Commitments remains in force or any Letter of
Credit is outstanding, Borrower shall not, and shall not permit any of its
Subsidiaries to, unless the Administrative Agent (with the written approval of
the Requisite Lenders or, if required by Section 11.2, of all of the Lenders)
otherwise consents:

6.1 Payment of Subordinated Obligations. Other than in connection with a
refinancing, refunding, renewal, exchange or extension of any such Subordinated
Obligation to the extent permitted by Section 6.10(f), pay any (a) principal
(including sinking fund payments) or any other amount (other than scheduled
interest payments) with respect to any Subordinated Obligation, or purchase or
redeem (or offer to purchase or redeem) any Subordinated Obligation, or deposit
any monies, securities or other Property with any trustee or other Person to
provide assurance that the principal or any portion thereof of any Subordinated
Obligation will be paid when due or otherwise to provide for the defeasance of
any Subordinated Obligation (unless permitted pursuant to an Affiliate
Subordination Agreement) or (b) scheduled interest on any Subordinated
Obligation unless the payment thereof is then permitted pursuant to the terms of
the indenture or other agreement governing such Subordinated Obligation.

6.2 Disposition of Property. Make any Disposition of its Property, whether now
owned or hereafter acquired, except (a) a Disposition by Borrower to a
Wholly-Owned Subsidiary which is a Subsidiary Guarantor, or by a Subsidiary to
Borrower or another Subsidiary (provided that any Disposition by a

 

84



--------------------------------------------------------------------------------

Subsidiary Guarantor must be to another Subsidiary Guarantor or to Borrower),
(b) Investments permitted by Section 6.16 to the extent constituting
Dispositions, (c) Dispositions permitted by Section 6.15, (d) Dispositions of
(i) accounts receivable and (ii) collateral securing accounts receivable and
guarantees supporting accounts receivable, in each case set forth in clauses
(i) and (ii) as transferred in connection with a receivables financing permitted
under Section 6.10(k) (it being agreed that any lien releases to be executed by
the Collateral Agent in connection therewith shall be limited to Collateral not
exceeding $25,000,000 in the aggregate and shall otherwise be in form reasonably
acceptable to the Administrative Agent), and (e) Dispositions, of which the fair
market value (as reasonably determined in good faith by Borrower’s senior
management), when aggregated with the proceeds of all other Dispositions
incurred under this clause (e) within the same Fiscal Year, are less than or
equal to the greater of (i) $75,000,000 and (ii) 10% of Consolidated Total
Assets; provided that in the case of clause (d), no Default or Event of Default
then exists or would result from Dispositions made in connection with any new or
extended receivables financing and in the case of clause (e), no Default or
Event of Default then exists or would result from such Disposition.

6.3 Mergers.

Merge or consolidate with or into any Person, except (a) mergers and
consolidations of a Subsidiary of Borrower into Borrower or a Wholly-Owned
Subsidiary, or of Subsidiaries with each other, (b) a merger or consolidation of
any Subsidiary of Borrower to the extent in connection with a disposition not
prohibited by Section 6.2 and (c) a merger or consolidation of a Person into
Borrower or with or into a Wholly-Owned Subsidiary of Borrower which constitutes
a Permitted Acquisition; provided that, in each case set forth in clauses
(a) and (c) above, (i) Borrower is the surviving entity of any merger to which
it is a party, (ii) a Subsidiary Guarantor is the surviving entity of any merger
between a non- Subsidiary Guarantor and a Subsidiary Guarantor, (iii) no Default
or Event of Default then exists or would result therefrom and (iv) Borrower and
each of the Subsidiary Guarantors execute such amendments to the Loan Documents
as the Administrative Agent or the Collateral Agent may reasonably determine are
appropriate as a result of such merger in order to preserve the enforceability
of the Loan Documents on the parties thereto and their successors, if any, and
except to the extent set forth in the Security Agreements, maintain the
perfection of the Administrative Agent’s Liens on the Collateral.

6.4 Hostile Acquisitions. Use the proceeds of any Loan in connection with the
acquisition of part or all of a voting interest of five percent (5%) or more in
any corporation or other business entity if such acquisition is opposed by the
board of directors or equivalent governing body of such corporation or business
entity.

6.5 Acquisitions. Make any Acquisition other than a Permitted Acquisition.

 

85



--------------------------------------------------------------------------------

6.6 Distributions. Make any Distribution, whether from capital, income or
otherwise, and whether in Cash or other Property, except:

(a) Distributions by any Subsidiary to Borrower or to any other Subsidiary (and
if such Subsidiary is not a Wholly-Owned Subsidiary, to the other holders of its
Equity Interests, provided that Borrower or such other Subsidiary receives at
least its pro rata share of such Distribution);

(b) Distributions by any Subsidiary or Borrower involving the retirement,
redemption, purchase or other acquisition of Equity Interests under any stock
option or other equity compensation plan or any other agreement to compensate
employees, officers, directors, management or consultants of Borrower or its
Subsidiaries, not to exceed $5,000,000 in the aggregate in any Fiscal Year;

(c) stock dividends payable on Common Stock;

(d) Distributions not to exceed $10,000,000 in the aggregate in any Fiscal Year;
and

(e) any other Distributions if, immediately before and after giving effect
thereto, (x) the Senior Secured Leverage Ratio (calculated on a pro forma basis
after giving effect to any such Distribution) is not greater than 2.50 to 1.00
and (y) Liquidity is not less than $50,000,000.

6.7 ERISA. At any time, (a) permit any Pension Plan to: (i) engage in any
non-exempt “prohibited transaction” (as defined in Section 4975 of the Code);
(ii) fail to comply with ERISA or any other applicable Laws; (iii) incur any
material “accumulated funding deficiency” (as defined in Section 302 of ERISA);
or (iv) terminate in any manner, which, with respect to each event listed above,
could reasonably be expected to result in a Material Adverse Effect or
(b) withdraw, completely or partially, from any Multiemployer Plan if to do so
could reasonably be expected to result in a Material Adverse Effect.

6.8 Change in Nature of Business. Engage in any businesses other than the
Permitted Business.

6.9 Liens. Create, incur, assume or suffer to exist any Lien of any nature upon
or with respect to any of their respective Properties, whether now owned or
hereafter acquired, except:

(a) Liens existing on the Closing Date and disclosed in Schedule 6.9 and any
renewals/extensions or amendments thereof, provided that the obligations secured
or benefited thereby are not increased;

 

86



--------------------------------------------------------------------------------

(b) Liens in favor of the Collateral Agent pursuant to the Security Agreements;

(c) Permitted Encumbrances;

(d) Liens on personal property acquired by Borrower or any of its Subsidiaries
that were in existence at the time of the acquisition of such Property and were
not created in contemplation of such acquisition;

(e) Liens on real property acquired by Borrower or any of its Subsidiaries for
use in the business of Borrower or such Subsidiary;

(f) Liens on Property or Equity Interests of a Person at the time such Person,
as permitted by this Agreement, becomes a Subsidiary or is merged or
consolidated with or into Borrower or any of its Subsidiaries; provided,
however, that such Liens were in existence at the time such Person became a
Subsidiary or merged or consolidated with or into Borrower or any of its
Subsidiaries and were not created in contemplation of such event; provided
further, however, that any such Lien may not extend to any other property owned
by Borrower or any other Subsidiary thereof;

(g) Liens securing Indebtedness permitted by Sections 6.10(d); provided, that
(i) any such Lien shall attach only to the property or assets purchased,
(ii) the Indebtedness secured by any such Lien shall not exceed 100% of the
purchase price or fair market value (as determined at the time of the purchase
thereof), whichever is lower, of the property or assets purchased and (iii) any
such Lien shall be created concurrently with or within twelve (12) months
following the acquisition of such property or assets;

(h) Liens securing obligations of Borrower or any of its Subsidiaries under any
Secured Hedging Agreement;

(i) Liens securing Indebtedness permitted under Section 6.10(k); and

(j) other Liens securing Indebtedness or other obligations in an aggregate
principal amount not to exceed $25,000,000 at any time outstanding; provided
that such Liens shall not attach to any Collateral.

6.10 Indebtedness and Guaranty Obligations. Create, incur or assume any
Indebtedness or Guaranty Obligation except:

(a) Indebtedness and Guaranty Obligations existing on the Closing Date and
disclosed in Schedule 6.10, and refinancings, renewals, extensions or amendments
that do not increase the amount thereof;

(b) Indebtedness and Guaranty Obligations under the Loan Documents;

 

87



--------------------------------------------------------------------------------

(c) Subject to Section 6.16, unsecured Indebtedness (and unsecured Guaranty
Obligations with respect thereto) of any Subsidiary to Borrower or to any other
Subsidiary, or of Borrower to any Subsidiary;

(d) Indebtedness consisting of (i) Capital Lease Obligations or (ii) otherwise
incurred to finance all or any part of the (X) purchase, construction,
installation or improvement of any Property (including, without limitation, any
satellites or related gateway facilities, earth stations and other ground
infrastructure) or to (Y) design, repair or maintenance of any Satellite Project
(including, without limitation, any satellites or related gateway facilities,
earth stations and other ground infrastructure) or (Z) finance satellite launch
or in-orbit insurance premiums or launch services (so long as, in the case of
this clause (ii) (A) the Indebtedness incurred therewith shall not exceed one
hundred percent (100%) of the price or cost of the applicable purchase, design,
lease, construction, repair, maintenance, installation, improvement, premiums or
launch services and (B) such Indebtedness shall be incurred concurrently with or
within twelve (12) months following the purchase, design, lease, construction,
repair, maintenance, installation or improvement of such Property or incurrence
of such premiums or launch services, as applicable) or to refinance any such
Indebtedness under clause (i) or (ii); provided that, in the case of any
Indebtedness incurred under this clause (d), if immediately before or after
giving effect to the incurrence of any such Indebtedness, the Senior Secured
Leverage Ratio (calculated on a pro forma basis after giving effect to the
incurrence of such Indebtedness and the application of the proceeds therefrom)
is greater than 2.50 to 1.00, the outstanding principal amount of such
Indebtedness incurred at a time when the Senior Secured Leverage Ratio
(calculated on a pro forma basis after giving effect to the incurrence of such
Indebtedness and the application of the proceeds therefrom) is greater than 2.50
to 1.00, shall not exceed the sum of (x) $50,000,000 plus (y) 10% of Borrower’s
consolidated trailing twelve month EBITDA as of Borrower’s most recent Fiscal
Quarter end;

(e) Indebtedness incurred to finance the purchase or construction of real
property used in the business of Borrower or any of its Subsidiaries;

(f) Subordinated Obligations, and any Permitted Refinancing Indebtedness in
respect thereof;

(g) Indebtedness under Hedging Agreements permitted under Section 6.20;

(h) Subject to Section 6.16, unsecured Guaranty Obligations in support of the
obligations of a Wholly Owned Subsidiary or a Joint Venture; provided that such
obligations of a Wholly Owned Subsidiary or a Joint Venture are not prohibited
by this Agreement;

(i) Indebtedness of a Person acquired in a Permitted Acquisition which is
outstanding at the time of such acquisition (other than Indebtedness incurred
solely in contemplation of such acquisition);

(j) Indebtedness or Guaranty Obligations incurred in connection with Investments
permitted under clause (m) of Section 6.16;

 

88



--------------------------------------------------------------------------------

(k) Indebtedness incurred by Borrower or any Subsidiary arising from the
factoring or securitizing of accounts receivable in the ordinary course of
business in an aggregate principal amount outstanding at any one time not to
exceed $25,000,000;

(l) Permitted Additional Senior Indebtedness if, immediately before and after
giving effect to the incurrence thereof, the Total Leverage Ratio (calculated on
a pro forma basis after giving effect to the incurrence of such Indebtedness and
the application of the proceeds therefrom) would not be greater than 3.25 to
1.00; and

(m) other Indebtedness in a principal aggregate amount not to exceed $25,000,000
at any time outstanding

;provided that all Indebtedness owed by Borrower or a Subsidiary Guarantor to a
Subsidiary that is not a Subsidiary Guarantor shall be subordinated pursuant to
an Affiliate Subordination Agreement.

6.11 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of Borrower other than (a) employment, consulting, service,
termination, compensation, expense reimbursement or indemnification arrangements
with directors or officers, or loans or advances to officers, in each case in
the ordinary course of business and otherwise permitted under this Agreement,
(b) transactions that are fully disclosed to the board of directors (or a
committee thereof) of Borrower and expressly authorized by a resolution of the
board of directors (or committee) of Borrower which is approved by a majority of
the directors (or committee) not having an interest in the transaction,
(c) transactions between or among Borrower and its Subsidiaries,
(d) transactions on overall terms at least as favorable to Borrower or its
Subsidiaries as would be the case in an arm’s-length transaction between
unrelated parties of equal bargaining power and (e) transactions specifically
permitted by Sections 6.2(a) and (b), Section 6.6 and Sections 6.16(e), (f),
(j) and (k) and (f) payment by Borrower or any of its Subsidiaries of management
fees or fees for services not to exceed $500,000 in the aggregate in any fiscal
year (exclusive of reimbursements to Borrower by its Subsidiaries of actual
costs and allocable overhead), to Borrower or any Affiliate of Borrower (as such
amount may be increased with the prior written approval of the Administrative
Agent).

6.12 Negative Pledges. Agree with any Person other than Administrative Agent not
to grant a security interest in or otherwise encumber, any of its property, or
covenant to any other Person that Borrower or any Subsidiary Guarantor in the
future will refrain from creating, incurring, assuming or allowing any Lien with
respect to any of Borrower’s or such Subsidiary Guarantor’s property, in each
case, except (i) as set forth in the documents implementing any Permitted
Additional Senior Indebtedness, (ii) customary restrictions on assignment in
leases, license, contracts and other agreements, (iii) any agreement evidencing
Indebtedness secured by Liens permitted by Section 6.9, as to the assets
securing such Indebtedness, (iv) any agreement evidencing an asset sale or other
disposition permitted by this Agreement, as to the assets being sold or disposed
of, (v) restrictions or conditions contained in the documents governing the 2012
Notes, the documents

 

89



--------------------------------------------------------------------------------

governing the 2009 Notes and the documents governing any refinancing, renewal or
extension thereof permitted by Section 6.10(a) of any of the foregoing (provided
such restrictions in any documents governing any refinancing, renewal or
extension thereof permitted by Section 6.10(a) are not materially more
restrictive, taken as a whole and as determined in good faith and certified on
behalf of Borrower by a Responsible Official, than those in the Indebtedness
being refinanced), (vi) intellectual property licenses, (vii) government
licenses and (viii) customary provisions with respect to the creation or
assumption of any such Liens in joint venture agreements to the extent such
Joint Ventures are permitted hereunder.

6.13 Total Leverage Ratio. Permit the Total Leverage Ratio as of the last day of
any Fiscal Quarter to be greater than 3.50 to 1.00.

6.14 Interest Coverage Ratio. Permit the Interest Coverage Ratio as of the last
day of any Fiscal Quarter to be less than 3.50 to 1.00.

6.15 Sales and Lease-Backs. Enter into any Sale and Leaseback Transaction other
than with respect to (i) real property owned by Borrower or any Subsidiary and
(ii) customer premises equipment.

6.16 Investments. Make or suffer to exist any Investment, other than:

(a) Investments in existence or committed on the Closing Date and disclosed on
Schedule 6.16;

(b) Investments consisting of Cash Equivalents;

(c) Investments in a Person that is the subject of a Permitted Acquisition;

(d) Investments consisting of advances to officers, directors and employees of a
Borrower or of any Subsidiary for travel, entertainment, relocation, anticipated
bonus and analogous ordinary business purposes;

(e) Investments in a Subsidiary Guarantor;

(f) Investments in a Foreign Subsidiary that is a Wholly-Owned Subsidiary or a
Domestic Subsidiary that is a Wholly-Owned Subsidiary and not a Subsidiary
Guarantor; provided that (i) the aggregate of all such Investments in all
Foreign Subsidiaries and all such Domestic Subsidiaries made pursuant to this
clause (f) then outstanding, together with all Investments in Joint Ventures
made pursuant to clause (k) below that are then outstanding, does not exceed one
and one-half (1.50) times Borrower’s consolidated trailing twelve month EBITDA
as of Borrower’s most recent Fiscal Quarter end and (ii) Collateral Agent has
received

 

90



--------------------------------------------------------------------------------

a pledge of Equity Interests in such Foreign Subsidiary and such Domestic
Subsidiary to the extent required pursuant to Section 5.12, and Borrower is
otherwise in compliance with the deliveries contemplated by Section 5.12 with
respect to such Foreign Subsidiary and such Domestic Subsidiary;

(g) Investments consisting of the extension of credit to customers or suppliers
of Borrower and its Subsidiaries in the ordinary course of business and any
Investments received in satisfaction or partial satisfaction thereof;

(h) Investments received in connection with the settlement of a bona fide
dispute with another Person;

(i) Investments representing all or a portion of the sales price of Property
sold or services provided to another Person;

(j) Investments by Foreign Subsidiaries in any other Subsidiary of a Borrower
(whether a Domestic Subsidiary or a Foreign Subsidiary);

(k) Investments in a Joint Venture; provided (i) that the aggregate of all such
Investments in all Joint Ventures made pursuant to this clause (k) then
outstanding, together with all Investments in Foreign Subsidiaries and in
Domestic Subsidiaries made pursuant to clause (f) above that are then
outstanding, does not exceed one and one half (1.50) times Borrower’s
consolidated trailing twelve month EBITDA as of Borrower’s most recent Fiscal
Quarter end and (ii) Collateral Agent has received a pledge of Borrower or any
Subsidiary Guarantor’s Equity Interests in such Joint Venture, if any, to the
extent required pursuant to the Borrower Pledge Agreement or Subsidiary Pledge
Agreement, as the case may be;

(l) without duplication with (g), above, Investments consisting of the extension
of credit to customers of Borrower and its Subsidiaries for the purpose of
financing such customers’ purchases of Borrower’s and/or its Subsidiaries’
products, not to exceed $10,000,000 in the aggregate at any time during the term
of this Agreement;

(m) other Investments not to exceed, in any Fiscal Year (when taken together
with all other Investments then outstanding made under this clause (m) in such
Fiscal Year), an amount equal to $10,000,000; provided that such amount may be
exceeded by Borrower in any Fiscal Year (the “Excess Investment Amount”) by
using the proceeds of Equity Offering made within 180 days of the consummation
of any respective Investment so long as (i) Borrower provides the Administrative
Agent with at least five Banking Days’ prior written notice of any such
Investment using proceeds of an Equity Offering and (ii) the aggregate amount of
all Excess Investment Amounts does not exceed $40,000,000 during the term of
this Agreement; and

(n) any other Investments if, immediately before and after giving effect
thereto, (x) the Senior Secured Leverage Ratio (calculated on a pro forma basis
after giving effect thereto) is not greater than 2.50 to 1.00 and (y) Liquidity
is not less than $50,000,000.

 

91



--------------------------------------------------------------------------------

6.17 Capital Expenditures. Make any Capital Expenditure other than:

(a) Capital Expenditures in respect of the ViaSat-1 Satellite System, including
all Satellite Activities in connection with such Satellite Project, in an amount
not to exceed $40,000,000 in the aggregate;

(b) Capital Expenditures in respect of any Other Satellite Projects (“Satellite
Project Capex”), in an amount not to exceed $550,000,000 in the aggregate per
Satellite Project (provided, that, in the event that Satellite Project Capex
relates to or is used in connection with more than one Satellite or Satellite
Project, Satellite Project Capex allocated to one Satellite Project shall not
count towards any other Satellite Project);

(c) Capital Expenditures (including, for the avoidance of doubt, Satellite
Project Capex that is in excess of the amount of Capital Expenditures per
Satellite Project that is permitted pursuant to Section 6.17(a) and (b)) in an
amount not to exceed $125,000,000 in any Fiscal Year; provided that, (x) if at
the end of the applicable Fiscal Year, Capital Expenditures made pursuant to
this clause (c) are less than $125,000,000 in the aggregate in such Fiscal Year,
then the amount by which $125,000,000 exceeds the Capital Expenditures made in
such Fiscal Year pursuant to this clause (c) may be carried forward and included
in the aggregate amount of Capital Expenditures permitted to be made in
succeeding Fiscal Years pursuant to this clause (c) (including the application
of any carry-forward permitted by the preceding clause(x)) and (y) in no event
shall Capital Expenditures made pursuant to this clause (c) exceed $150,000,000
in any Fiscal Year; and

(d) any other Capital Expenditures if, immediately before and after giving
effect to the making thereof, (x) the Senior Secured Leverage Ratio (calculated
on a pro forma basis after giving effect to the making of any such Capital
Expenditure) is not greater than 2.50 to 1.00, (y) Liquidity is not less than
$50,000,000 and (z) Borrower is in compliance with the financial covenants set
forth in Sections 6.13 and 6.14 determined on a pro forma basis as of the Fiscal
Quarter most recently ended.

For purposes of this Section 6.17, expenditures by Borrower or the Subsidiaries
with respect to customer premises equipment shall not be deemed to be Capital
Expenditures.

6.18 Amendments to Subordinated Obligations. Amend or modify any term or
provision of any indenture, agreement or instrument evidencing or governing any
Subordinated Obligation in any respect that will or may have a Material Adverse
Effect, in each case, other than in connection with a refinancing, renewal,
exchange or extension of any such Subordinated Obligation to the extent
permitted by Section 6.10(f).

6.19 Changes in Officers, Name, Location of Chief Executive Offices, Etc.
Without providing notification to the Administrative Agent or the Collateral
Agent, make any change in the corporate name of Borrower, or without providing
ten (10) calendar days prior written notice to the Administrative Agent or the
Collateral Agent, make any change in the location of Borrower’s material assets,
principal place of business or chief executive office.

 

92



--------------------------------------------------------------------------------

6.20 Hedging Agreements. Enter into any Hedging Agreement, except
(a) non-speculative Hedging Agreements entered into to hedge or mitigate risks
to which Borrower or any Subsidiary has actual or anticipated exposure (other
than those in respect of Equity Interests of Borrower or any of its
Subsidiaries), and (b) non-speculative Hedging Agreements entered into in order
to effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of Borrower or any
Subsidiary.

ARTICLE 7

INFORMATION AND REPORTING REQUIREMENTS

7.1 Financial and Business Information. So long as any Advance remains unpaid,
any Letter of Credit is outstanding or any other Obligation remains unpaid
(other than contingent indemnification obligations for which no claim has been
made), or any portion of any Commitments remains in force, Borrower shall, at
Borrower’s sole expense, deliver to the Administrative Agent for distribution by
it to the Lenders:

(a) As soon as practicable, and in any event within 45 days after the end of
each Fiscal Quarter (other than the fourth Fiscal Quarter in any Fiscal Year),
the consolidated balance sheet of Borrower and its Subsidiaries as at the end of
such Fiscal Quarter and the consolidated statements of operations and cash flows
for such Fiscal Quarter, and the portion of the Fiscal Year ended with such
Fiscal Quarter, together with a backlog report of Borrower and its Subsidiaries,
all in reasonable detail. Such financial statements shall be certified by the
chief financial officer of Borrower or his or her designated representative as
fairly presenting the financial condition, results of operations and cash flows
of Borrower and its Subsidiaries in accordance with GAAP (other than footnote
disclosures), consistently applied, as at such date and for such periods,
subject only to normal year-end accruals and audit adjustments;

(b) As soon as practicable, and in any event before the commencement of a
Pricing Period, a Pricing Certificate for such Pricing Period setting forth a
calculation of the Total Leverage Ratio as of the last day of the Fiscal Quarter
immediately prior to such Pricing Period, and providing reasonable detail as to
the calculation thereof, which calculations in the case of the fourth Fiscal
Quarter in any Fiscal Year shall be based on the preliminary unaudited financial
statements of Borrower and its Subsidiaries for such Fiscal Quarter, and as soon
as practicable thereafter, in the event of any material variance in the actual
calculation of the Total Leverage Ratio from such preliminary calculation, a
revised Pricing Certificate setting forth the actual calculation thereof;

(c) As soon as practicable, and in any event within 90 days after the end of
each Fiscal Year, the consolidated balance sheet of Borrower and its
Subsidiaries as at the end of such Fiscal Year and the consolidated statements
of operations, stockholders’ equity and cash flows, in each case of Borrower and
its Subsidiaries for such Fiscal Year, together with a backlog report of
Borrower and its Subsidiaries, all in reasonable detail. Such financial
statements shall

 

93



--------------------------------------------------------------------------------

be prepared in accordance with GAAP, consistently applied, and such consolidated
financial statements shall be accompanied by a report of PricewaterhouseCoopers
LLP or other independent public accountants of recognized standing selected by
Borrower and reasonably satisfactory to the Requisite Lenders, which report
shall be prepared in accordance with GAAP as at such date, and shall not be
subject to any qualifications or exceptions as to the scope of the audit nor to
any other qualification or exception determined by the Requisite Lenders in
their good faith business judgment to be adverse to the interests of the
Lenders;

(d) As soon as practicable, and in any event within 120 days after the end of
each Fiscal Year, a budget and projections by Fiscal Quarter for the
then-current Fiscal Year (the “First Year”) and by Fiscal Year for each
succeeding Fiscal Year through the latest Maturity Date in effect (the
“Succeeding Years”), including for the First Year, projected consolidated
balance sheets, statements of operations and statements of cash flow of Borrower
and its Subsidiaries, forecast assumptions, and a budget for Capital
Expenditures, and, for the Succeeding Years, projected consolidated condensed
balance sheets and statements of operations and cash flows of Borrower and its
Subsidiaries, forecast assumptions, and a budget for Capital Expenditures, all
in reasonable detail;

(e) Promptly after request by the Administrative Agent or any Lender, copies of
any detailed audit reports by independent accountants in connection with the
accounts or books of Borrower or any of its Subsidiaries, or any audit of any of
them;

(f) Promptly, and in any event within five (5) Banking Days after receipt
thereof by Borrower or any Subsidiary thereof, copies of each material notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of Borrower or any Subsidiary thereof;

(g) Promptly after request by the Administrative Agent or any Lender, copies of
any other report or other document that was filed by Borrower with any
Governmental Agency, but excluding such reports or documents as are filed with
any Governmental Agency as part of Borrower’s ordinary course transactions with
any Governmental Agency;

(h) Promptly upon a Senior Officer becoming aware, and in any event within five
(5) Banking Days after becoming aware, of the occurrence of any (i) “reportable
event” (as such term is defined in Section 4043 of ERISA, but excluding such
events as to which the PBGC has by regulation waived the requirement therein
contained that it be notified within thirty days of the occurrence of such
event) or (ii) non-exempt “prohibited transaction” (as such term is defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Pension Plan or
any trust created thereunder, telephonic notice specifying the nature thereof,
and, no more than two (2) Banking Days after such telephonic notice, written
notice again specifying the nature thereof and specifying what action Borrower
is taking or proposes to take with respect thereto, and, when known, any action
taken by the Internal Revenue Service with respect thereto;

 

94



--------------------------------------------------------------------------------

(i) As soon as practicable, and in any event within five (5) Banking Days after
a Senior Officer becomes aware of the existence of any condition or event which
constitutes a Default or Event of Default, telephonic notice specifying the
nature and period of existence thereof, and, no more than five (5) Banking Days
after such telephonic notice, written notice again specifying the nature and
period of existence thereof and specifying what action Borrower is taking or
proposes to take with respect thereto;

(j) Promptly upon a Senior Officer becoming aware that (i) any Person has
commenced a legal proceeding with respect to a claim against Borrower that is
$10,000,000 or more in excess of the amount thereof that is fully covered by
insurance, (ii) any creditor under a credit agreement involving Indebtedness of
$10,000,000 or more or any lessor under a lease involving aggregate rent of
$10,000,000 or more has asserted a default thereunder on the part of Borrower
or, (iii) any Person has commenced a legal proceeding with respect to a claim
against Borrower under a contract that is not a credit agreement or material
lease with respect to a claim of in excess of $10,000,000 or which otherwise may
reasonably be expected to result in a Material Adverse Effect, a written notice
describing the pertinent facts relating thereto and what action Borrower is
taking or proposes to take with respect thereto; and

(k) Such other data and information as from time to time may be reasonably
requested by the Administrative Agent, the Collateral Agent, any Lender (through
the Administrative Agent) or the Requisite Lenders, to the extent reasonably
available to Borrower.

7.2 Intentionally Omitted.

7.3 Compliance Certificates. Borrower shall, at Borrower’s sole expense, deliver
to the Administrative Agent for distribution by it to the Lenders concurrently
with the financial statements required pursuant to Sections 7.1(a) and 7.1(c), a
Compliance Certificate signed by a Senior Officer or his or her designated
representative.

7.4 Electronic Communications/Platform.

(a) Reports required to be delivered pursuant to Sections 7.1(a) and 7.1(c) may
be delivered electronically and if so, shall be deemed to have been delivered on
the date on which Borrower posts such reports, or provides a link thereto, when
such report is posted electronically on IntraLinks, DebtX or such other similar
electronic platform (the “Platform”) as the Administrative Agent may select, the
Securities and Exchange Commission’s EDGAR database, or other relevant website
that each Lender and Administrative Agent have access to (whether a commercial,
third-party website or whether sponsored by the Administrative Agent), if any,
on Borrower’s behalf; provided, that: (a) Borrower shall deliver paper copies of
such reports to Administrative Agent or any Lender who requests Borrower to
deliver such paper copies until written request to cease delivering paper copies
is given by Administrative Agent or such Lender; (b) Borrower shall notify
(which may be by facsimile or electronic mail) Administrative Agent and each
Lender of the posting of any such reports and immediately following such
notification Borrower shall provide to Administrative Agent, by electronic mail,
electronic versions (i.e., soft copies) of such reports ; and (c) in each
instance Borrower shall provide paper copies of the Compliance Certificates
required by Section 7.2 to Administrative

 

95



--------------------------------------------------------------------------------

Agent. Except for such Compliance Certificates, Administrative Agent shall have
no obligation to request the delivery of or to maintain copies of the reports
referred to above, and in any event shall have no responsibility to monitor
compliance by Borrower with any such request for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such reports.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an electronic mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return electronic mail
address or other written acknowledgement), and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its electronic mail address as
described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

(b) Borrower hereby acknowledges that (A) the Administrative Agent and/or an
Affiliate thereof may, but shall not be obligated to, make available to the
Lenders and the Issuing Lender materials and/or information provided by or on
behalf of Borrower hereunder (collectively, “Borrower Materials”) by posting
Borrower Materials on the Platform and (B) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Borrower hereby agrees that so long as Borrower is the issuer of any
outstanding debt or Equity Interests that are registered or issued pursuant to a
private offering or is actively contemplating issuing any such securities it
will use commercially reasonable efforts to identify that portion of Borrower
Materials that may be distributed to the Public Lenders and that (1) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (2) by marking Borrower Materials “PUBLIC,” Borrower shall
be deemed to have authorized the Administrative Agent, any Affiliate thereof,
the Arrangers, the Issuing Lender and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to Borrower or its securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute confidential information,
they shall be treated as set forth in Section 11.14); (3) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (4) the Administrative Agent
and any Affiliate thereof and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”

 

96



--------------------------------------------------------------------------------

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF BORROWER MATERIALS
OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN
OR OMISSIONS FROM BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to Borrower, any Lender, the L/C Issuer or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of Borrower’s, any Subsidiary’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet.

ARTICLE 8

CONDITIONS

8.1 Initial Credit Issuance. The obligation of each Lender to make the initial
Credit Issuance, and to amend and restate the existing Loan Agreement on the
terms and conditions set forth herein, is subject to the following conditions
precedent, each of which shall be satisfied prior to the making of the initial
Advances (unless all of the Lenders, in their sole and absolute discretion,
shall agree otherwise):

(a) The Administrative Agent shall have received all of the following, each
(other than the documents referred to in clauses (7) and (9) below) properly
executed by a Responsible Official of each party thereto, each dated as of the
Closing Date and each in form and substance satisfactory to the Administrative
Agent and its legal counsel (unless otherwise specified or, in the case of the
date of any of the following, unless the Administrative Agent otherwise agrees
or directs):

(1) at least one (1) executed counterpart of this Agreement, together with
arrangements satisfactory to the Administrative Agent for additional executed
counterparts, sufficient in number for distribution to the Lenders and Borrower;

(2) to the extent requested by any Revolving Lender, Revolving Notes executed by
Borrower in favor of each Revolving Lender, each in a principal amount equal to
that Lender’s Pro Rata Share of the Revolving Commitment;

(3) the Borrower Security Agreement executed by Borrower;

(4) the Borrower Pledge Agreement executed by Borrower;

(5) the Subsidiary Guaranty executed by the Subsidiary Guarantors;

(6) the Subsidiary Security Agreement executed by the Subsidiary Guarantors;

(7) the Subsidiary Pledge Agreement executed by the Subsidiary Guarantors;

 

97



--------------------------------------------------------------------------------

(8) such financing statements on Form UCC-1 with respect to the Borrower
Security Agreement and the Subsidiary Security Agreement as the Collateral Agent
may request and searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of Borrower and each Subsidiary Guarantor;

(9) with respect to Borrower and the Subsidiary Guarantors, such documentation
as the Administrative Agent may reasonably require to establish the due
organization, valid existence and good standing of Borrower and the Subsidiary
Guarantors, their qualification to engage in business in each material
jurisdiction in which they are engaged in business or required to be so
qualified, their authority to execute, deliver and perform the Loan Documents to
which they are a party, the identity, authority and capacity of each Responsible
Official thereof authorized to act on their behalf, including certified copies
of articles or certificates of incorporation and amendments thereto, bylaws and
amendments thereto, certificates of good standing and/or qualification to engage
in business, tax clearance certificates, certificates of corporate resolutions,
incumbency certificates, Certificates of Responsible Officials, and the like;

(10) the Opinions of Counsel (and Borrower and each Subsidiary Guarantor hereby
instructs such counsel to deliver such opinions to the Administrative Agent and
the Lenders);

(11) a Certificate of Borrower, executed by the chief financial officer of
Borrower or his or her designated representative, certifying that the conditions
specified in Sections 8.1(e) and 8.1(f) have been satisfied; and

(12) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the Collateral Agent or the Requisite Lenders reasonably
may require.

(b) The fees payable on the Closing Date pursuant to Section 3.2, shall have
been paid.

(c) The Collateral Agent shall be reasonably satisfied that it holds (or has the
reasonable ability to hold) a first priority perfected Lien in the Collateral
(except to the extent permitted herein and except to the extent set forth in the
Security Agreements), for the ratable benefit of the Lenders, subject only to
Permitted Encumbrances and Liens permitted in Section 6.9.

(d) The reasonable costs and expenses of the Administrative Agent and the
Collateral Agent in connection with the preparation of the Loan Documents
payable pursuant to Section 11.3, and invoiced to Borrower prior to the Closing
Date (if applicable), shall have been (or shall concurrently be) paid.

(e) The representations and warranties of Borrower contained in Article 4 shall
be true and correct in all material respects (except that any representation and
warranty that is qualified by materiality shall be true and correct in all
respects).

 

98



--------------------------------------------------------------------------------

(f) After giving effect to the initial Credit Issuance and the amendment and
restatement of the Existing Loan Agreement contemplated hereby, no Default or
Event of Default shall have occurred and be continuing.

(g) All legal matters relating to the Loan Documents shall be reasonably
satisfactory to Pillsbury Winthrop Shaw Pittman LLP, counsel to the
Administrative Agent.

(h) The Collateral Agent shall have received a certificate from the Borrower or
applicable Subsidiary’s insurance broker or other evidence satisfactory to it
that all insurance required to be maintained pursuant to Section 5.4 is in full
force and effect, together with endorsements naming Collateral Agent, for the
benefit of Secured Parties, as additional insured and loss payee thereunder to
the extent required under Section 5.4.

For purposes of determining compliance with the conditions specified in this
Section, each Lender that has signed this Agreement shall be deemed to have
consented to, approved, or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the date hereof specifying its
objection thereto.

8.2 Any Advance. The obligation of each Lender to make any Advance, and the
obligation of the Issuing Lender to issue any Letter of Credit, is subject to
the following conditions precedent (unless the Requisite Lenders, in their
reasonable discretion, shall agree otherwise):

(a) except (i) for representations and warranties which expressly speak as of a
particular date or are no longer true and correct as a result of a change which
is permitted by this Agreement or (ii) as disclosed by Borrower and approved in
writing by the Requisite Lenders, the representations and warranties contained
in Article 4 (other than Sections 4.6 (with respect to the last sentence only)
and 4.17) shall be true and correct in all material respects (except that any
representation and warranty that is qualified by materiality shall be true and
correct in all respects) on and as of the date of the Advance as though made on
that date;

(b) no circumstance or event shall have occurred since the Closing Date that
constitutes a Material Adverse Effect;

(c) other than matters described in Schedule 4.10 or not required as of the
Closing Date to be therein described, there shall not be then pending or
threatened any action, suit, proceeding or investigation against or affecting
Borrower or any of its Subsidiaries or any Property of any of them before any
Governmental Agency that constitutes a Material Adverse Effect;

(d) the Administrative Agent shall have timely received a Request for Loan (or
telephonic or other request for Loan referred to in the second sentence of
Section 2.1(c), if applicable), or a Request for Letter of Credit (as
applicable), in compliance with Article 2; and

(e) no Default or Event of Default shall have occurred and be continuing.

 

99



--------------------------------------------------------------------------------

ARTICLE 9

EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT

9.1 Events of Default. The existence or occurrence of any one or more of the
following events, whatever the reason therefor and under any circumstances
whatsoever, shall constitute an Event of Default:

(a) Borrower fails to pay any principal of any Loan, or any portion thereof,
within two (2) Banking Days after the date when due; or

(b) Borrower fails to pay any interest on any Loan, or any fees under
Sections 3.3, 3.4 or 3.5, or any portion thereof, within two (2)Banking Days
after the date when due; or fails to pay any other fee or amount payable to the
Administrative Agent or the Lenders under any Loan Document, or any portion
thereof, within two (2)Banking Days after demand therefor, or

(c) Borrower fails to comply with any of the covenants contained in Article 6
(other than Sections 6.8, 6.11 or 6.16); or

(d) Borrower fails to comply with Section 7.1(i) in any respect that has a
Material Adverse Effect and the related Default or Event of Default continues
for longer than any applicable cure or grace period permitted hereunder for such
Default or Event of Default; or

(e) Borrower or any other Party fails to perform or observe any other covenant
or agreement (not specified in clause (a), (b), (c) or (d) above) contained in
any Loan Document on its part to be performed or observed within twenty
(20) Banking Days after the giving of notice by the Administrative Agent on
behalf of the Requisite Lenders of such Default or, if such Default is not
reasonably susceptible of cure within such period, within such longer period as
is reasonably necessary to effect a cure so long as such Borrower or such Party
continues to diligently pursue cure of such Default but not in any event in
excess of forty (40) Banking Days; or

(f) Any representation or warranty of Borrower or any other Party made in any
Loan Document, or in any certificate or other writing delivered by Borrower or
such Party pursuant to any Loan Document, proves to have been incorrect when
made or reaffirmed in any material respect; or

(g) (i) Borrower or any Subsidiary (A) fails to pay the principal, or any
principal installment, of any present or future Indebtedness or any guaranty of
present or future Indebtedness in the aggregate amount of $10,000,000 or more,
on its part to be paid, when due (or within any stated grace period), whether at
the stated maturity, upon acceleration, by reason of required prepayment or
otherwise or (B) fails to perform or observe any other term, covenant or
agreement on its part to be performed or observed, or suffers any event of
default to occur, in connection with any present or future Indebtedness in the
aggregate amount of $10,000,000 or more, or of any guaranty of present or future
Indebtedness in the aggregate amount of $10,000,000 or more, if as a result of
such failure or sufferance any holder or holders thereof (or an agent or trustee
on its or their behalf) has the right to declare such Indebtedness due before
the

 

100



--------------------------------------------------------------------------------

date on which it otherwise would become due or the right to require Borrower or
any Subsidiary to redeem or purchase, or offer to redeem or purchase, all or any
portion of such Indebtedness; or (ii) there occurs under any Secured Hedging
Agreement an Early Termination Date (as defined in such Secured Hedging
Agreement) resulting from (A) any event of default under such Secured Hedging
Agreement as to which Borrower or any Subsidiary thereof is the Defaulting Party
(as defined in such Secured Hedging Agreement) or (B) any Termination Event (as
so defined) under such Secured Hedging Agreement as to which Borrower or any
Subsidiary thereof is an Affected Party (as defined in such Secured Hedging
Agreement) and, in either event, the Hedge Termination Value owed by Borrower or
such Subsidiary as a result thereof is greater than $10,000,000; or

(h) Any Loan Document, at any time after its execution and delivery and for any
reason other than the agreement or action (or omission to act) of the
Administrative Agent, the Collateral Agent or the Lenders or satisfaction in
full of all the Obligations, ceases to be in full force and effect or is
declared by a court of competent jurisdiction to be null and void, invalid or
unenforceable in any respect which has a Material Adverse Effect; or any Loan
Document purporting to grant a Lien in favor of the Collateral Agent ceases
(other than by action or inaction of the Collateral Agent or any Lender or as
permitted under any Loan Document) to create a valid and effective Lien in any
material portion of the Collateral; or any Party thereto denies in writing that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind same; or

(i) A final judgment against Borrower or any Subsidiary is entered for the
payment of money in excess of $10,000,000 in the aggregate (not covered by
insurance or for which an insurer has reserved its rights) and, absent
procurement of a stay of execution, such judgment remains unsatisfied for thirty
(30) calendar days after the date of entry of judgment, or in any event later
than five (5) days prior to the date of any proposed sale thereunder; or any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the Property of Borrower or any
Subsidiary and is not released, vacated or fully bonded within thirty
(30) calendar days after its issue or levy; or

(j) Borrower or any Subsidiary institutes or consents to the institution of any
proceeding under a Debtor Relief Law relating to it or to all or any material
part of its Property, or is unable or admits in writing its inability to pay its
debts as they mature, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its Property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of that Person and the appointment continues
undischarged or unstayed for sixty (60) consecutive calendar days; or any
proceeding under a Debtor Relief Law relating to any such Person or to all or
any part of its Property is instituted without the consent of that Person and
continues undismissed or unstayed for sixty (60) consecutive calendar days; or

(k) The occurrence of an Event of Default (as such term is or may hereafter be
specifically defined in any other Loan Document) under any other Loan Document;
or

 

101



--------------------------------------------------------------------------------

(l) Any Pension Plan maintained by Borrower is finally determined by the PBGC to
have a material “accumulated funding deficiency” as that term is defined in
Section 302 of ERISA in excess of an amount equal to 5% of the Consolidated
Total Assets as of the most-recently ended Fiscal Quarter, or

(m) A Change in Control occurs.

9.2 Remedies Upon Event of Default. Without limiting any other rights or
remedies of the Administrative Agent, the Collateral Agent or the Lenders
provided for elsewhere in this Agreement, or the other Loan Documents, or by
applicable Law, or in equity, or otherwise:

(a) Upon the occurrence, and during the continuance, of any Event of Default
other than an Event of Default described in Section 9.1(j):

(1) the Commitments to make Advances and all other obligations of the
Administrative Agent or the Lenders, and all rights of Borrower and any other
Parties under the Loan Documents, shall be suspended without notice to or demand
upon Borrower, which are expressly waived by Borrower;

(2) the Issuing Lender may, with the approval of the Administrative Agent on
behalf of the Requisite Lenders, demand immediate payment by Borrower of an
amount equal to the aggregate amount of all outstanding Letters of Credit to be
held by the Issuing Lender in an interest-bearing cash collateral account as
collateral hereunder; and

(3) the Requisite Lenders may request the Administrative Agent to, and the
Administrative Agent thereupon shall, terminate the Commitments and/or declare
all or any part of the unpaid principal of all Loans, all interest accrued and
unpaid thereon and all other amounts payable under the Loan Documents to be
forthwith due and payable, whereupon the same shall become and be forthwith due
and payable, without protest, presentment, notice of dishonor, demand or further
notice of any kind, all of which are expressly waived by Borrower.

(b) Upon the occurrence of any Event of Default described in Section 9.1(j):

(1) the Commitments to make Advances and all other obligations of the
Administrative Agent, the Collateral Agent, the Issuing Lender and the Lenders,
and all rights of Borrower and any other Parties under the Loan Documents, shall
terminate without notice to or demand upon Borrower, which are expressly waived
by Borrower;

(2) an amount equal to the aggregate amount of all outstanding Letters of Credit
shall be immediately due and payable to the Issuing Lender without notice to or
demand upon Borrower, which are expressly waived by Borrower, to be held by the
Issuing Lender in an interest-bearing cash collateral account as collateral
hereunder; and

 

102



--------------------------------------------------------------------------------

(3) the unpaid principal of all Loans, all interest accrued and unpaid thereon
and all other amounts payable under the Loan Documents shall be forthwith due
and payable, without protest, presentment, notice of dishonor, demand or further
notice of any kind, all of which are expressly waived by Borrower.

(c) Upon the occurrence of any Event of Default, the Lenders, the Administrative
Agent and the Collateral Agent, or any of them, without notice to (except as
expressly provided for in any Loan Document) or demand upon Borrower, which are
expressly waived by Borrower (except as to notices expressly provided for in any
Loan Document), may proceed (but only with the consent of the Requisite Lenders)
to protect, exercise and enforce their rights and remedies under the Loan
Documents against Borrower and any other Party and such other rights and
remedies as are provided by Law or equity, subject to Section 9.2(e) hereto.

(d) After the exercise of remedies by the Administrative Agent or the Collateral
Agent provided for in Section 9.2 (or after the Advances have automatically
become immediately due and payable and the Letters of Credit have automatically
been required to be cash collateralized as set forth above) or if at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all Secured Obligations then due hereunder, any amounts received on
account of the Secured Obligations shall be applied by the Administrative Agent
in the following order :

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and the Collateral Agent
and amounts payable under Section 3.5 and 3.6) payable to the Administrative
Agent and/or the Collateral Agent in its respective capacity as such;

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit fees) payable to the Lenders and the Issuing Lender (including fees,
charges and disbursements of counsel to the respective Lenders and Issuing
Lender arising under the Loan Documents and amounts payable under Section 3.5
and 3.6, ratably among them in proportion to the respective amounts described in
this clause Second payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit fees and interest on the Advances and other
Secured Obligations arising under the Loan Documents, ratably among the Lenders
and the Issuing Lender in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the Secured Obligations constituting
(i) unpaid principal of the Advances and other Secured Obligations then owing
under Secured Hedging Agreements and Bank Products and (ii) any amounts needed
to cash collateralize Borrower’s obligations with respect to Letters of Credit
in an amount equal to 103% of aggregate undrawn amount of outstanding Letters of
Credit to the extent not otherwise cash collateralized by Borrower pursuant to
the terms of this Agreement, ratably among the Lenders, the Issuing Lender, the
Hedge Banks party thereto and those Bank Product Lenders in proportion to the
respective amounts described in clauses (a) and (b) of this clause Fourth held
by them; and

 

103



--------------------------------------------------------------------------------

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to Borrower or as otherwise required by Law.
Notwithstanding the foregoing, Secured Obligations arising under Bank Products
and Secured Hedging Agreements shall be excluded from the application described
above if the Administrative Agent has not received a written notice, in form
acceptable to the Administrative Agent, from the holder of such Secured
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Bank Product Lender or Hedge Bank, as the
case may be. Each Bank Product Lender or Hedge Bank not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article 10 for
itself and its Affiliates as if a “Lender” party hereto.

No application of payments will cure any Event of Default (other than an Event
of Default caused by a failure to pay), or prevent acceleration, or continued
acceleration, of amounts payable under the Loan Documents, or prevent the
exercise, or continued exercise, of rights or remedies of the Lenders hereunder
or thereunder or at Law or in equity.

Notwithstanding the foregoing, Secured Obligations arising under the Secured
Hedging Agreements shall be excluded from the application described above if the
Administrative Agent has not received a Secured Party Designation Notice,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Hedge Bank, as the case may be. Each Hedge Bank not
a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article10 for itself and its Affiliates as if a “Lender” party hereto.

(e) Notwithstanding anything to the contrary contained in this Agreement, but
without waiving or limiting any obligation of Borrower hereunder, neither the
Administrative Agent nor the Collateral Agent will take any action pursuant to
this Agreement or any other Loan Document that would constitute or result in any
assignment of any Communications License or any transfer of control of the
holder of any Communications License, within the meaning of Section 310(d) of
the Communications Act or other Communications Laws, if such assignment of such
Communications License or such transfer of control would require thereunder the
prior approval of the FCC or other Governmental Agency, without first obtaining
such approval. The Administrative Agent and the Collateral Agent each agrees
that (a) voting rights in the Equity Interests of each Subsidiary Guarantor, but
solely to the extent any such Subsidiary Guarantor is the holder of any
Communications License, will remain with the holders of such voting rights upon
and following the occurrence of an Event of Default until any required prior
approvals of the FCC or other Governmental Agency, as applicable, shall have
been obtained; (b) to the extent required by law, upon and following the
occurrence of any Event of Default and foreclosure upon the Equity Interests of
any Subsidiary of Borrower holding any Communications License by the
Administrative Agent or the Collateral Agent, there will be

 

104



--------------------------------------------------------------------------------

either an arm’s length private or public sale of such Equity Interests; and
(c) prior to the exercise of stockholder rights by the purchaser at any such
sale, the prior consent of the FCC pursuant to Section 310(d) of the
Communications Act, and of any other Governmental Agency pursuant to applicable
Communications Laws, will be obtained.

ARTICLE 10

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

10.1 Appointment and Authority.

(a) Appointment. Each of the Lenders and the Issuing Lender hereby irrevocably
appoints Union Bank, N.A. to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. Other than
Borrower’s consent rights set forth in Section 10.6, the provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the Issuing Lender, and neither Borrower nor any other Subsidiary shall have
rights as a third-party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

(b) Collateral Agent. The Administrative Agent shall also act as the “collateral
agent” under the Loan Documents, and each of the Lenders (including in its
capacities as a potential Hedge Bank or potential Bank Product Lender) and the
Issuing Lender hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender and the Issuing Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Borrower or Subsidiary Guarantors to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 10.5 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Agreements, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent), shall be entitled to the benefits of all
provisions of this Article 10, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise

 

105



--------------------------------------------------------------------------------

requires, include the Person serving as the Administrative Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

10.3 Exculpatory Provisions. (a) The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Requisite Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Requisite Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.2 and 9.2, or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by Borrower, a Lender or an Issuing Lender.

 

106



--------------------------------------------------------------------------------

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article 8 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have

been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or Issuing Lender
unless the Administrative Agent shall have received notice to the contrary from
such Lender or Issuing Lender prior to the making of such Loan or the issuance
of such Letter of Credit. The Administrative Agent may consult with legal
counsel (who may be counsel for Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

10.5 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

10.6 Resignation of Administrative Agent. (a) The Administrative Agent may at
any time give notice of its resignation to the Lenders, the Issuing Lender and
Borrower. Upon receipt of any such notice of resignation, the Requisite Lenders
shall have the right, with the consent (if no Event of Default pursuant to

 

107



--------------------------------------------------------------------------------

Section 9.1(a), (b) or (j) then exists and not to be unreasonably withheld or
delayed), of Borrower, to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Requisite Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Requisite Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the Issuing Lender, appoint a
successor Administrative Agent meeting the qualifications set forth above and
reasonably acceptable to Borrower. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Requisite Lenders may, to
the extent permitted by applicable law, by notice in writing to Borrower and
such Person remove such Person as Administrative Agent and, with the consent
(not to be unreasonably withheld or delayed) of Borrower, appoint a successor.
If no such successor shall have been so appointed by the Requisite Lenders and
shall have accepted such appointment within 30 days (or such earlier day as
shall be agreed by the Requisite Lenders) (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and Issuing Lender directly, until
such time, if any, as the Requisite Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor. After
the retiring or removed Administrative Agent’s resignation or removal hereunder
and under the other Loan Documents, the provisions of this Article and Sections
11.2 and 11.11 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 

108



--------------------------------------------------------------------------------

10.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
Issuing Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
Issuing Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

10.8 No Other Duties, etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers, Syndication Agents or Documentation Agents listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Lender
hereunder.

10.9 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to Borrower or any Subsidiary Guarantor, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
Borrower) shall be entitled and empowered (but not obligated) by intervention in
such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lender and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lender and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lender and the Administrative
Agent under Sections 3.4, 11.3 and 11.11) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Lender to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Lender, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 11.3
and 11.11.

 

109



--------------------------------------------------------------------------------

10.10 Collateral and Guaranty Matters. (a) Each of the Lenders (including in its
capacities as a potential Hedge Bank or potential Bank Product Lender) and the
Issuing Lender irrevocably authorize the Administrative Agent, at its option and
in its discretion,

(i) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (x) upon termination of all Commitments and
payment in full of all Secured Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the applicable Issuing Lender shall have been
made), (y) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted under the Loan Documents, or (z) subject to Section 11.2, if approved,
authorized or ratified in writing by the Requisite Lenders;

(ii) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.9(g); and

(iii) to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if such Person ceases to be a Subsidiary Guarantor as a
result of a transaction permitted under the Loan Documents.

Upon request by the Administrative Agent at any time, the Requisite Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 10.10. In each case as specified in this Section 10.10, the
Administrative Agent will, at Borrower’s expense, execute and deliver to
Borrower or any Subsidiary Guarantor, as applicable, such documents as Borrower
or such Subsidiary Guarantor may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Security Agreements or to subordinate its interest in such item, or to
release such Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty, in each case in accordance with the terms of the Loan Documents and
this Section 10.10.

(b) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by Borrower or any Subsidiary Guarantor in connection therewith, nor
shall the Administrative Agent be responsible or liable to the Lenders for any
failure to monitor or maintain any portion of the Collateral.

10.11 Secured Hedging Agreements; Bank Products. Except as otherwise expressly
set forth herein, no Hedge Bank or Bank Product Lender that obtains the benefit
of the provisions of Section 9.2, the Subsidiary Guaranty or any

 

110



--------------------------------------------------------------------------------

Collateral by virtue of the provisions hereof or any Security Agreements shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) (or to notice
of or to consent to any amendment, waiver or modification of the provisions
hereof or of the Subsidiary Guaranty or any Security Agreements) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article 10 to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Obligations arising under Secured Hedging Agreements or
Bank Products except to the extent expressly provided herein and unless the
Administrative Agent has received a Secured Party Designation Notice of such
Secured Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Hedge Bank or Bank Product
Lender, as the case may be. The Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Obligations arising under Secured Hedging Agreements or
Bank Products in the case of a Maturity Date.

ARTICLE 11

MISCELLANEOUS

11.1 Cumulative Remedies; No Waiver. The rights, powers, privileges and remedies
of the Administrative Agent, the Collateral Agent, the Issuing Lender and the
Lenders provided herein or in any Note or other Loan Document are cumulative and
not exclusive of any right, power, privilege or remedy provided by Law or
equity. No failure or delay on the part of the Administrative Agent, Collateral
Agent or any Lender in exercising any right, power, privilege or remedy may be,
or may be deemed to be, a waiver thereof; nor may any single or partial exercise
of any right, power, privilege or remedy preclude any other or further exercise
of the same or any other right, power, privilege or remedy. The terms and
conditions of Article 8 hereof are inserted for the sole benefit of the
Administrative Agent, the Collateral Agent and the Lenders; the same may be
waived in whole or in part, with or without terms or conditions, in respect of
any Loan without prejudicing the Administrative Agent’s or the Collateral
Agent’s or the Lenders’ rights to assert them in whole or in part in respect of
any other Loan.

11.2 Amendments; Consents. Other than (i) as provided in Section 2.8 with
respect to any New Term Loans or New Revolving Commitments and (ii) as provided
in Section 2.12 with respect to an Extended Facility Agreement, no amendment,
modification, supplement, extension, termination or waiver of any provision of
this Agreement or any other Loan Document, no approval or consent thereunder,
and no consent to any departure by Borrower or any other Party therefrom, may in
any event be effective unless in writing signed by the Administrative Agent with
the written approval of the Requisite Lenders (and, in the case of any
amendment, modification or supplement of or to any Loan Document to which
Borrower is a party, signed by Borrower, and, in the case of any amendment,
modification or supplement to Article 10, signed by the Administrative Agent),
and then only in the specific instance and for the specific purpose given;

 

111



--------------------------------------------------------------------------------

provided that no such amendment, modification, supplement, termination, waiver
or consent may be effective (in each case, other than (i) as provided in
Section 2.8 with respect to any New Term Loans or New Revolving Commitments and
(ii) as provided in Section 2.12 with respect to an Extended Facility
Agreement):

(a) to (i) reduce the principal of or the rate of interest payable on, any Loan
(provided that no amendment resulting in the payment of a higher rate of
interest to any Lender or group of Lenders within the same class than the rate
of interest payable to the other Lenders of the same class hereunder shall be
permitted without the written consent of all Lenders of such class),
(ii) increase the amount of the Commitments, (iii) (subject to the last 2
paragraphs of this Section 11.2) amend or modify the Pro Rata Share of any
Lender, (iv) reduce the amount of any fee or amount payable to any Lender under
the Loan Documents or (v) waive an Event of Default consisting of the failure of
Borrower to pay when due principal, interest or any fee owing under any Loan
Document, without the written consent of each Lender directly affected thereby;

(b) to postpone any date fixed for any payment or prepayment of principal of or
any installment of interest on, any Loan or any installment of any fee, or to
extend the applicable “Maturity Date,” or to extend the term of the Commitments,
without the written consent of each Lender directly affected thereby;

(c) except as set forth in the last paragraph of this Section 11.2, to amend the
definition of “Requisite Lenders” without the written consent of each Lender;

(d) to release any Subsidiary Guarantor from its Subsidiary Guaranty if the
assets and net income of such Subsidiary as of the most recently-ended Fiscal
Year, together with the assets and net income of each other Subsidiary Guarantor
released on or after the Closing Date (in each case as of the Fiscal Year
most-recently ended prior to such release), would exceed 40% of (i) Borrower’s
Net Income or (ii) Borrower’s total net assets, in each case on a consolidated
basis as at the end of such Fiscal Year, without the written consent of each
Lender; or to release all or substantially all of the Collateral from the Lien
of the Loan Documents without the written consent of each Lender;

(e) to amend or waive Section 8.1 or this Section 11.2 without the written
consent of each Lender;

(f) change Sections 3.10(b) or 9.2(d) in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly affected thereby;

(g) to amend any provision of this Agreement that expressly requires the consent
or approval of all or a specified portion of the Lenders without the written
consent of all Lenders or such specified portion of the Lenders, as applicable.

Notwithstanding anything to the contrary in this Section 11.2, in the event that
Borrower awards any agent or other titles under this Agreement to Lenders,
whether existing Lenders or New Lenders, the Administrative Agent and Borrower
may enter into amendments to this Agreement to the extent necessary to reflect
such title(s).

 

112



--------------------------------------------------------------------------------

Any amendment, modification, supplement, termination, waiver or consent pursuant
to this Section 11.2 shall apply equally to, and shall be binding upon, all the
Lenders, the Administrative Agent and the Collateral Agent.

Notwithstanding anything to the contrary in this Section 11.2, (i) Section 2.4
shall not be amended without the consent of the Issuing Lender and (ii) Article
10 shall not be amended without the consent of the Administrative Agent and the
Collateral Agent.

Notwithstanding anything to the contrary in this Section 11.2, each of the
Administrative Agent and the Collateral Agent is authorized by the Lenders to
enter into amendments or supplements to this Agreement, or any other Loan
Document to which it is a party, with Borrower or the applicable Subsidiary
Guarantor for the purpose of curing any typographical error, incorrect
cross-reference, defect in form, inconsistency, omission or ambiguity herein or
therein (without any consent or approval by the Lenders).

Notwithstanding anything to the contrary in this Section 11.2, (i) the
Administrative Agent, the Collateral Agent and Borrower or applicable Subsidiary
Guarantor may enter into amendments, supplements or modifications to the Loan
Documents or additional Loan Documents to reflect additional Collateral provided
under the Loan Documents or effect releases of Collateral or guarantees
permitted by the Loan Documents, or to take such further actions in respect of
the Security Documents as contemplated hereunder and thereunder and (ii) the
Administrative Agent and Borrower may make amendments and supplements to the
Loan Documents to add New Lenders, Extending Revolving Lenders and Extending
Term Loan Lenders to the Credit Agreement, including the definitions of
“Requisite Lenders” and “Pro Rata Share.”

11.3 Costs and Expenses. Borrower shall pay within five (5) Banking Days after
demand, accompanied by an invoice therefor, the reasonable costs and expenses of
the Administrative Agent incurred in connection with the negotiation,
preparation, syndication, execution and delivery of the Loan Documents and of
the Issuing Lender in connection with the issuance of Letters of Credit.
Borrower shall also pay on demand, accompanied by an invoice therefor, the
reasonable costs and expenses of the Administrative Agent, the Collateral Agent,
the Issuing Lender and the Lenders in connection with each amendment of or
waiver relating to the Loan Documents and in connection with the refinancing,
restructuring, reorganization (including a bankruptcy reorganization) and
enforcement or attempted enforcement of the Loan Documents, and any matter
related thereto. The foregoing costs and expenses shall include filing fees,
recording fees, title insurance fees, appraisal fees, search fees, and other
out-of-pocket expenses, and the reasonable fees and out-of-pocket expenses of
any legal counsel (including reasonably allocated costs of legal counsel
employed by the Administrative Agent, the Collateral Agent, the Issuing Lender
or any Lender), independent public accountants and other outside experts
retained by the Administrative Agent, the Collateral Agent, the Issuing Lender
or any Lender, whether or not such costs and expenses are incurred or suffered
by the Administrative Agent, the Collateral Agent, the Issuing Lender or any
Lender in connection with or during the course of any bankruptcy or insolvency
proceedings of Borrower or any of its Subsidiaries. Borrower shall pay all
costs, expenses, fees and charges payable or determined to be payable in
connection with

 

113



--------------------------------------------------------------------------------

the filing or recording of this Agreement, any other Loan Document or any other
instrument or writing to be delivered hereunder or thereunder, or in connection
with any transaction pursuant hereto or thereto, and shall reimburse, hold
harmless and indemnify on the terms set forth in Section 11.11 the
Administrative Agent, the Collateral Agent, the Issuing Lender and the Lenders
from and against any and all loss, liability or legal or other expense with
respect to or resulting from any delay in paying or failure to pay any such
cost, expense, fee or charge or that any of them may suffer or incur by reason
of the failure of Borrower or any Subsidiary Guarantor to perform any of its
Obligations. Any amount payable to the Administrative Agent, the Collateral
Agent, the Issuing Lender or any Lender under this Section 11.3 shall bear
interest from the fifth Banking Day following the date of demand for payment at
the Default Rate. This Section 11.3 shall survive termination of this Agreement.

11.4 Nature of Lenders’ Obligations. The obligations of the Lenders hereunder
are several and not joint or joint and several. Nothing contained in this
Agreement or any other Loan Document and no action taken by the Administrative
Agent, the Collateral Agent, or the Lenders or any of them pursuant hereto or
thereto may, or may be deemed to, make the Lenders a partnership, an
association, a joint venture or other entity, either among themselves or with
Borrower or any Affiliate of Borrower.

11.5 Survival of Representations and Warranties. All representations and
warranties contained herein or in any other Loan Document, or in any certificate
or other writing delivered by or on behalf of any one or more of the Parties to
any Loan Document, will survive the making of the Loans hereunder and the
execution and delivery of the Notes, and have been or will be relied upon by the
Administrative Agent, the Collateral Agent, and each Lender, notwithstanding any
investigation made by the Administrative Agent, the Collateral Agent, or any
Lender or on their behalf.

11.6 Notices. Except as otherwise expressly provided in the Loan Documents, all
notices, requests, demands, directions and other communications provided for
hereunder or under any other Loan Document must be in writing and must be
mailed, telegraphed, faxed, dispatched by commercial courier or delivered to the
appropriate party at the address set forth on the signature pages of this
Agreement or other applicable Loan Document or, as to any party to any Loan
Document, at any other address as may be designated by it in a written notice
sent to all other parties to such Loan Document in accordance with this Section.
Except as otherwise expressly provided in any Loan Document, if any notice,
request, demand, direction or other communication required or permitted by any
Loan Document is given by mail it will be effective on the earlier of receipt or
the fourth Banking Day after deposit in the United States mail with first class
or airmail postage prepaid; if given by facsimile, when sent; if dispatched by
commercial courier, on the scheduled delivery date; or if given by personal
delivery, when delivered. Notices and other communications to the Lenders and
Issuing Lender hereunder may be delivered electronically as set forth in
Section 7.4.

 

114



--------------------------------------------------------------------------------

11.7 Execution of Loan Documents. Unless the Administrative Agent otherwise
specifies with respect to any Loan Document, (a) this Agreement and any other
Loan Document may be executed in any number of counterparts and any party hereto
or thereto may execute any counterpart, each of which when executed and
delivered will be deemed to be an original and all of which counterparts of this
Agreement or any other Loan Document, as the case may be, when taken together
will be deemed to be but one and the same instrument and (b) execution of any
such counterpart may be evidenced by a facsimile or electronic transmission of
the signature of such party. The execution of this Agreement or any other Loan
Document by any party hereto or thereto will not become effective until
counterparts hereof or thereof, as the case may be, have been executed by all
the parties hereto or thereto.

11.8 Binding Effect; Assignment.

(a) This Agreement and the other Loan Documents to which Borrower is a party
will be binding upon and inure to the benefit of Borrower, the Administrative
Agent, the Collateral Agent, each of the Lenders, and their respective
successors and assigns, except that Borrower may not assign its rights hereunder
or thereunder or any interest herein or therein without the prior written
consent of all the Lenders. Each Lender represents that it is not acquiring its
Advances and other Obligations hereunder with a view to the distribution thereof
within the meaning of the Securities Act of 1933, as amended (subject to any
requirement that disposition of such Note must be within the control of such
Lender). Any Lender may at any time pledge its Note or any other instrument
evidencing its rights as a Lender under this Agreement to a Federal Reserve
Bank, but no such pledge shall release that Lender from its obligations
hereunder or grant to such Federal Reserve Bank the rights of a Lender hereunder
absent foreclosure of such pledge.

(b) From time to time following the Closing Date, each Lender may assign to one
or more Eligible Assignees all or any portion of its respective Commitments and
the Loans; provided that (i) such Eligible Assignee, if not then a Lender or an
Affiliate of the assigning Lender, shall be approved by the Administrative Agent
and the Issuing Lender and (if no Event of Default pursuant to Section 9.1(a),
(b) or (j) then exists) Borrower (neither of which approvals shall be
unreasonably withheld or delayed); provided that the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 10 Banking Days after having received
notice thereof, (ii) no such assignment shall be made to (A) Borrower or any of
Borrower’s Affiliates or Subsidiaries or (B) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), (iii) such
assignment shall be evidenced by an Assignment and Acceptance, a copy of which
shall be furnished to the Administrative Agent as hereinbelow provided,
(iv) except in the case of an assignment to an Affiliate of the assigning
Lender, to another Lender or of the entire remaining Commitments and/or Loans of
the assigning Lender, the assignment shall not assign any portion of any
Commitment and/or Loans that is equivalent to less than $5,000,000 and (v) the
effective date of any such assignment shall be as specified in the Assignment
and Acceptance, but not earlier than the date which is five (5) Banking Days
after the date the Administrative Agent has received the Assignment and
Acceptance. Upon the effective date of such Assignment and Acceptance, the
Eligible Assignee named therein shall be a Lender for all purposes of this
Agreement, with the Pro Rata Share of the Commitments and/or Loans therein set
forth and, to

 

115



--------------------------------------------------------------------------------

the extent of such Pro Rata Share, the assigning Lender shall be released from
its further obligations under this Agreement; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Borrower
agrees that, to the extent requested by any such Lender, it shall execute and
deliver (against delivery by the assigning Lender to Borrower of its Notes) to
such assignee Lender, Notes evidencing that assignee Lender’s respective
Commitments and/or Loans, and to the assigning Lender, Notes evidencing the
remaining balance of its respective Commitments and/or Loans. In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of Borrower and
the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lender, the Swing Line Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

(c) By executing and delivering an Assignment and Acceptance, the Eligible
Assignee thereunder acknowledges and agrees that: (i) other than the
representation and warranty that it is the legal and beneficial owner of the
Commitments and/or Loans being assigned thereby free and clear of any adverse
claim, the assigning Lender has made no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or the execution, legality,
validity, enforceability, genuineness or sufficiency of this Agreement or any
other Loan Document; (ii) the assigning Lender has made no representation or
warranty and assumes no responsibility with respect to the financial condition
of Borrower or the performance by Borrower of the Obligations; (iii) it has
received a copy of this Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.1 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) it will,
independently and without reliance upon the Administrative Agent, the Collateral
Agent or any Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) it appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action and to
exercise such powers under this Agreement as are delegated to the Administrative
Agent and the Collateral Agent by this Agreement; and (vi) it will perform in
accordance with their terms all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

 

116



--------------------------------------------------------------------------------

(d) The Administrative Agent shall maintain at the Administrative Agent’s Office
a copy of each Assignment and Acceptance delivered to it and a register (the
“Register”) of the names and address of each of the Lenders and the Pro Rata
Share of the Commitments and/or Loans held by each Lender, giving effect to each
Assignment and Acceptance. The Register shall be available during normal
business hours for inspection by Borrower or any Lender upon reasonable prior
notice to the Administrative Agent. After receipt of a completed Assignment and
Acceptance executed by any Lender and an Eligible Assignee, and receipt of an
assignment fee of $3,500 from such Lender or Eligible Assignee, the
Administrative Agent shall, promptly following the effective date thereof,
provide to Borrower and the Lenders a revised Schedule 1.1 giving effect
thereto. Borrower, the Administrative Agent, the Collateral Agent and the
Lenders shall deem and treat the Persons listed as Lenders in the Register as
the holders and owners of the Commitments and/or Loans listed therein for all
purposes hereof, and no assignment or transfer of any such Commitments and/or
Loans shall be effective, in each case unless and until an Assignment and
Acceptance effecting the assignment or transfer thereof shall have been accepted
by the Administrative Agent and recorded in the Register as provided above.
Prior to such recordation, all amounts owed with respect to the Commitments
and/or Loans shall be owed to the Lender listed in the Register as the owner
thereof, and any request, authority or consent of any Person who, at the time of
making such request or giving such authority or consent, is listed in the
Register as a Lender shall be conclusive and binding on any subsequent holder,
assignee or transferee of the corresponding Commitments and/or Loans.

(e) Each Lender may from time to time grant participations to one or more banks
or other financial institutions (other than a Defaulting Lender or Borrower or
any of Borrower’s Affiliates or Subsidiaries) in a portion of the Commitments
and/or Loans; provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participating banks or other financial institutions shall not be a
Lender hereunder for any purpose except, if the participation agreement so
provides, for the purposes of Sections 3.6, 3.7, 11.11 and 11.22 but only to the
extent that the cost of such benefits to Borrower does not exceed the cost which
Borrower would have incurred in respect of such Lender absent the participation,
(iv) Borrower, the Administrative Agent, the Collateral Agent, and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement,
(v) the participation interest shall be expressed as a percentage of the
granting Lender’s Commitments and/or Loans as it then exists and shall not
restrict an increase in the Commitments and/or Loans, or in the granting
Lender’s Commitments and/or Loans, so long as the amount of the participation
interest is not affected thereby, (vi) the holder of the participation interest
shall abide by the confidentiality provisions set forth herein and (vii) the
consent of the holder of such participation interest shall not be required for
amendments or waivers of provisions of the Loan Documents other than those which
(a) extend the applicable Maturity Date or any other date upon which any payment
of money is due to the Lenders, (b) reduce the rate of interest on the Loan, any
fee or any other monetary amount payable to the Lenders, (c) reduce the amount
of any installment of principal due with respect to the Loan, (d) release any
Subsidiary Guaranty, or (e) release all or substantially all of the Collateral
from the Lien of the Collateral Documents, except if such release of Collateral
occurs in connection with a Disposition permitted under Section 6.2 or grant of
a purchase-money Lien of the type specified in clause (s) of the definition of
“Permitted Encumbrances” (unless the holder of such Lien does not prohibit a
subordinate Lien on the

 

117



--------------------------------------------------------------------------------

acquired property or assets, in which case the Collateral Agent shall
subordinate its Lien on such acquired property or assets in a manner acceptable
to the holder of the purchase-money Lien without the need for the consent of any
Lender), in which case such release shall not require the consent of any of the
Lenders or of any holder of a participation interest in the Commitments and/or
Loans. In the event that a participation has been granted pursuant to this
Section 11.8(e) to a financial institution that is not a U.S. Person, then, upon
request made by Borrower or the Administrative Agent to the Lender which granted
such participation, such Lender shall cause such participant financial
institution to deliver the same documents and information to Borrower and the
Administrative Agent as would be required under Section 3.11(g) if such
financial institution were a Lender. Each Lender that grants a participation
shall, acting solely for this purpose as a non-fiduciary agent of Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loan or other obligations under the Loan Documents (the “Participant
Register”). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

11.9 Right of Setoff. If an Event of Default has occurred and is continuing, the
Administrative Agent, the Issuing Lender, the Collateral Agent, any Lender or
any Affiliate of any Lender (but in each case only with the consent of the
Requisite Lenders) may exercise its rights under Article 9 of the Uniform
Commercial Code and other applicable Laws and, to the extent permitted by
applicable Laws, apply any funds in any deposit account maintained with it by
Borrower and/or any Property of Borrower in its possession against the
Obligations; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.10 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lender, the Swing
Line Lender and the Lenders, and (y) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. The rights of each Lender, the Issuing Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, the Issuing Lender
or their respective Affiliates may have. Each Lender and the Issuing Lender
agrees to notify Borrower and the Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.

11.10 Sharing of Setoffs. Each Lender severally agrees that if it, through the
exercise of any right of setoff, banker’s lien or counterclaim against Borrower,
or otherwise receives payment of the Obligations held by it that is ratably more
than any other Lender, through any means, receives in payment of the Obligations
held by that Lender (in each case, other than (x) payment made by or on behalf
of Borrower pursuant to and in accordance with the express terms of this
Agreement

 

118



--------------------------------------------------------------------------------

(including the application of funds arising from the existence of a Defaulting
Lender), (y) the application of cash collateral provided for in Section 2.11 or
(z) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or subparticipations in L/C
Obligations or Swing Line Loans to any assignee or participant (other than an
assignment to Borrower or any Subsidiary thereof, as to which the provisions of
this Section shall apply), then, subject to applicable Laws: (a) the Lender
exercising the right of setoff, banker’s lien or counterclaim or otherwise
receiving such payment shall purchase, and shall be deemed to have
simultaneously purchased, from each of the other Lenders a participation in the
Obligations held by the other Lenders and shall pay to the other Lenders a
purchase price in an amount so that the share of the Obligations held by each
Lender after the exercise of the right of setoff, banker’s lien or counterclaim
or receipt of payment shall be in the same proportion that existed prior to the
exercise of the right of setoff, banker’s lien or counterclaim or receipt of
payment; and (b) such other adjustments and purchases of participations shall be
made from time to time as shall be equitable to ensure that all of the Lenders
share any payment obtained in respect of the Obligations ratably in accordance
with each Lender’s share of the Obligations immediately prior to, and without
taking into account, the payment; provided that, if all or any portion of a
disproportionate payment obtained as a result of the exercise of the right of
setoff, banker’s lien, counterclaim or otherwise is thereafter recovered from
the purchasing Lender by Borrower or any Person claiming through or succeeding
to the rights of Borrower, the purchase of a participation shall be rescinded
and the purchase price thereof shall be restored to the extent of the recovery,
but without interest. Each Lender that purchases a participation in the
Obligations pursuant to this Section 11.10 shall from and after the purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased. Borrower expressly consents to
the foregoing arrangements and agrees that any Lender holding a participation in
an Obligation so purchased pursuant to this Section 11.10 may exercise any and
all rights of setoff, banker’s lien or counterclaim with respect to the
participation as fully as if the Lender were the original owner of the
Obligation purchased.

11.11 Indemnity by Borrower. Borrower agrees to indemnify, save and hold
harmless the Administrative Agent, the Collateral Agent, the Issuing Lender, the
Swing Line Lender, the Arrangers and each Lender and their respective
Affiliates, directors, officers, agents, attorneys and employees (collectively
the “Indemnitees”) from and against: (a) any and all claims, demands, actions or
causes of action if the claim, demand, action or cause of action arises out of
or relates to any act or omission (or alleged act or omission) of Borrower, its
Affiliates or any of its officers, directors or stockholders relating to the
Commitment, the use or contemplated use of proceeds of any Loan, or the
relationship of Borrower and the Lenders under this Agreement; (b) any
administrative or investigative proceeding by any Governmental Agency arising
out of or related to a claim, demand, action or cause of action described in
clause (a) above; and (c) any and all liabilities, losses, reasonable costs or
expenses (including reasonable attorneys’ fees and the reasonably allocated
costs of attorneys employed by any Indemnitee and disbursements of such
attorneys and other professional services) that any Indemnitee suffers or incurs
as a result of the assertion of any foregoing claim, demand, action or cause of
action; provided that no Indemnitee shall be entitled to indemnification for any
loss caused by its own gross negligence or willful misconduct

 

119



--------------------------------------------------------------------------------

(determined to be so by a final determination of a court of competent
jurisdiction) or for any loss asserted against it by another Indemnitee. If any
claim, demand, action or cause of action is asserted against any Indemnitee,
such Indemnitee shall promptly notify Borrower, but the failure to so promptly
notify Borrower shall not affect Borrower’s obligations under this
Section unless such failure materially prejudices Borrower’s right to
participate in the contest of such claim, demand, action or cause of action, as
hereinafter provided. Such Indemnitee may (and shall, if requested by Borrower
in writing) contest the validity, applicability and amount of such claim,
demand, action or cause of action and shall permit Borrower to participate in
such contest. Such Indemnitee shall act reasonably and in good faith in dealing
with such claim, demand, action or cause of action, including in electing
whether to offer or accept any settlement or compromise of such claim, demand,
action or cause of action. Borrower shall have the burden of establishing the
lack of good faith or reasonableness of such Indemnitee. Any Indemnitee that
proposes to settle or compromise any claim or proceeding for which Borrower may
be liable for payment of indemnity hereunder shall give Borrower written notice
of the terms of such proposed settlement or compromise reasonably in advance of
settling or compromising such claim or proceeding and shall obtain Borrower’s
prior written consent (which shall not be unreasonably withheld or delayed). In
connection with any claim, demand, action or cause of action covered by this
Section 11.11 against more than one Indemnitee, all such Indemnitees shall be
represented by the same legal counsel (which may be a law firm engaged by the
Indemnitees or attorneys employed by an Indemnitee or a combination of the
foregoing) selected by the Indemnitees and reasonably acceptable to Borrower;
provided, that if such legal counsel determines in good faith that representing
all such Indemnitees would or could result in a conflict of interest under Laws
or ethical principles applicable to such legal counsel, then to the extent
reasonably necessary to avoid such a conflict of interest or to permit
unqualified assertion of such a defense or counterclaim, each affected
Indemnitee shall be entitled to separate representation by legal counsel
selected by that Indemnitee and reasonably acceptable to Borrower, with all such
legal counsel using reasonable efforts to avoid unnecessary duplication of
effort by counsel for all Indemnitees; and further provided that the
Administrative Agent (as an Indemnitee) shall at all times be entitled to
representation by separate legal counsel (which may be a law firm or attorneys
employed by the Administrative Agent or a combination of the foregoing). Any
obligation or liability of Borrower to any Indemnitee under this Section 11.11
shall survive the expiration or termination of this Agreement and the repayment
of all Loans and the payment and performance of all other Secured Obligations
owed to the Lenders. Notwithstanding anything to the contrary herein, Borrower
shall not be liable under this Section 11.11 for any amounts in respect of
Indemnified Taxes, which shall be governed exclusively by Section 3.11, or any
amounts in respect of Excluded Taxes.

11.12 Nonliability of the Lenders. Borrower acknowledges and agrees that:

(a) Any inspections of any Property of Borrower made by or through the
Administrative Agent, the Collateral Agent, the Issuing Lender or the Lenders
are for purposes of administration of the Loan only and Borrower is not entitled
to rely upon the same (whether or not such inspections are at the expense of
Borrower);

 

120



--------------------------------------------------------------------------------

(b) By accepting or approving anything required to be observed, performed,
fulfilled or given to the Administrative Agent, the Collateral Agent, the
Issuing Lender or the Lenders pursuant to the Loan Documents, neither the
Administrative Agent, the Collateral Agent, the Issuing Lender nor the Lenders
shall be deemed to have warranted or represented the sufficiency, legality,
effectiveness or legal effect of the same, or of any term, provision or
condition thereof, and such acceptance or approval thereof shall not constitute
a warranty or representation to anyone with respect thereto by the
Administrative Agent, the Collateral Agent, the Issuing Lender or the Lenders;

(c) The relationship between Borrower and the Administrative Agent, the
Collateral Agent, the Issuing Lender and the Lenders is, and shall at all times
remain, solely that of borrowers and lenders; neither the Administrative Agent,
the Collateral Agent, the Issuing Lender nor the Lenders shall under any
circumstance be construed to be partners or joint venturers of Borrower or its
Affiliates; neither the Administrative Agent, the Collateral Agent, the Issuing
Lender nor the Lenders shall under any circumstance be deemed to be in a
relationship of confidence or trust or a fiduciary relationship with Borrower or
its Affiliates, or to owe any fiduciary duty to Borrower or its Affiliates;
neither the Administrative Agent, the Collateral Agent, the Issuing Lender nor
the Lenders undertake or assume any responsibility or duty to Borrower or its
Affiliates to select, review, inspect, supervise, pass judgment upon or inform
Borrower or its Affiliates of any matter in connection with their Property or
the operations of Borrower or its Affiliates; Borrower and its Affiliates shall
rely entirely upon their own judgment with respect to such matters; and any
review, inspection, supervision, exercise of judgment or supply of information
undertaken or assumed by the Administrative Agent, the Collateral Agent, the
Issuing Lender or the Lenders in connection with such matters is solely for the
protection of the Administrative Agent, the Collateral Agent, the Issuing Lender
and the Lenders and neither Borrower nor any other Person is entitled to rely
thereon; and

(d) The Administrative Agent, the Collateral Agent, the Issuing Lender and the
Lenders shall not be responsible or liable to any Person for any loss, damage,
liability or claim of any kind relating to injury or death to Persons or damage
to Property caused by the actions, inaction or negligence of Borrower and/or its
Affiliates and Borrower hereby indemnifies and holds the Administrative Agent,
the Collateral Agent, the Issuing Lender and the Lenders harmless on the terms
set forth in Section 11.11 from any such loss, damage, liability or claim.

11.13 No Third Parties Benefited. This Agreement is made for the purpose of
defining and setting forth certain obligations, rights and duties of Borrower,
the Administrative Agent, the Collateral Agent and the Lenders in connection
with the Loans, and is made for the sole benefit of Borrower, the Administrative
Agent, the Collateral Agent and the Lenders, and the Administrative Agent’s, the
Collateral Agent’s and the Lenders’ successors and assigns. Except as provided
in Sections 11.8 and 11.11, no other Person shall have any rights of any nature
hereunder or by reason hereof.

 

121



--------------------------------------------------------------------------------

11.14 Confidentiality. Each Lender agrees to hold any confidential information
that it may receive from Borrower pursuant to this Agreement in confidence,
except for disclosure: (a) to other Lenders or Affiliates of a Lender; (b) to
legal counsel and accountants for Borrower or any Lender; (c) to other
professional advisors to Borrower or any Lender, provided that the recipient has
accepted such information subject to a confidentiality agreement substantially
similar to this Section 11.14; (d) to regulatory officials having jurisdiction
over that Lender (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (e) as required by Law or legal
process, provided that each Lender agrees to notify Borrower of any such
disclosures unless prohibited by applicable Laws, or in connection with any
legal proceeding to which that Lender and Borrower are adverse parties; (f) to
another financial institution in connection with a disposition or proposed
disposition to that financial institution of all or part of that Lender’s
interests hereunder or a participation interest in its Loan, or to a prospective
Lender pursuant to Section 2.8(c), provided that the recipient has accepted such
information subject to a confidentiality agreement substantially similar to this
Section 11.14, (g) in connection with the exercise of remedies under any of the
Loan Documents, (h) on a confidential basis to any rating agency in connection
with rating Borrower or its Subsidiaries or the credit facilities provided
hereunder and (i) on a confidential basis to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
or other market identifiers with respect to the credit facilities provided
hereunder. For purposes of the foregoing, “confidential information” shall mean
any information respecting Borrower or its Subsidiaries reasonably considered by
Borrower to be confidential, other than (i) information previously filed with
any Governmental Agency and available to the public, (ii) information previously
published in any public medium from a source other than, directly or indirectly,
that Lender, and (iii) information previously disclosed by Borrower to any
Person not associated with Borrower which does not owe a professional duty of
confidentiality to Borrower or which has not executed an appropriate
confidentiality agreement with Borrower. Nothing in this Section shall be
construed to create or give rise to any fiduciary duty on the part of the
Administrative Agent, the Collateral Agent or the Lenders to Borrower.

11.15 Further Assurances. Borrower shall, at its expense and without expense to
the Lenders, the Administrative Agent, or the Collateral Agent, do, execute and
deliver such further acts and documents as the Requisite Lenders, the
Administrative Agent, or the Collateral Agent from time to time reasonably
require for the assuring and confirming unto the Lenders, the Administrative
Agent, or the Collateral Agent of the rights hereby created or intended now or
hereafter so to be, or for carrying out the intention or facilitating the
performance of the terms of any Loan Document

11.16 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and supersedes all prior agreements, written or oral, on the
subject matter hereof, including the Existing Loan Agreement and all Loan
Documents referred to therein. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control and govern; provided that the
inclusion of supplemental rights or remedies in favor of the Administrative
Agent, the Collateral Agent or the Lenders in any other Loan Document shall not
be deemed a conflict with this Agreement. Each Loan Document was drafted with
the joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.

 

122



--------------------------------------------------------------------------------

11.17 GOVERNING LAW; VENUE. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE
LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS
ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES
THEREOF REGARDING CONFLICTS OF LAWS, AND ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA. BORROWER HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN SAN DIEGO COUNTY, CALIFORNIA SHALL HAVE EXCLUSIVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN BORROWER AND ANY SECURED
PARTY PERTAINING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS;
PROVIDED, THAT EACH SECURED PARTY AND BORROWER ACKNOWLEDGE THAT ANY APPEALS FROM
THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF SAN DIEGO
COUNTY, CALIFORNIA; AND FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL
BE DEEMED OR OPERATE TO PRECLUDE ANY SECURED PARTY FROM BRINGING SUIT OR TAKING
OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO
REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF AGENT FOR THE BENEFIT OF
ITSELF AND THE OTHER SECURED PARTIES. BORROWER EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT,
AND BORROWER HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF
PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT. BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO BORROWER AT THE ADDRESS SET FORTH IN
SECTION 11.6 AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER
OF BORROWER’S ACTUAL RECEIPT THEREOF OR THREE DAYS AFTER DEPOSIT IN THE UNITED
STATES MAILS, PROPER POSTAGE PREPAID.

 

123



--------------------------------------------------------------------------------

11.19 Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable or invalid as to any party or in any
jurisdiction shall, as to that party or jurisdiction, be inoperative,
unenforceable or invalid without affecting the remaining provisions or the
operation, enforceability or validity of that provision as to any other party or
in any other jurisdiction, and to this end the provisions of all Loan Documents
are declared to be severable. Without limiting the foregoing provisions of this
Section, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the Issuing Lender or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

11.20 Headings. Article and Section headings in this Agreement and the other
Loan Documents are included for convenience of reference only and are not part
of this Agreement or the other Loan Documents for any other purpose.

11.21 Time of the Essence. Time is of the essence of the Loan Documents.

11.22 Hazardous Material Indemnity. Borrower hereby agrees to indemnify, hold
harmless and defend (by counsel reasonably satisfactory to the Administrative
Agent) the Administrative Agent, the Collateral Agent and each of the Lenders
and their respective directors, officers, employees, agents, successors and
assigns from and against any and all claims, losses, damages, liabilities,
fines, penalties, charges, administrative and judicial proceedings and orders,
judgments, remedial action requirements, enforcement actions of any kind, and
all reasonable costs and expenses incurred in connection therewith (including
but not limited to reasonable attorneys’ fees and the reasonably allocated costs
of attorneys employed by the Administrative Agent or any Lender, and expenses to
the extent that the defense of any such action has not been assumed by
Borrower), arising directly or indirectly out of (i) the presence on, in, under
or about any Real Property of any Hazardous Materials, or any releases or
discharges of any Hazardous Materials on, under or from any Real Property and
(ii) any activity carried on or undertaken on or off any Real Property by
Borrower or any of its predecessors in title, whether prior to or during the
term of this Agreement, and whether by Borrower or any predecessor in title or
any employees, agents, contractors or subcontractors of Borrower or any
predecessor in title, or any third persons at any time occupying or present on
any Real Property, in connection with the handling, treatment, removal, storage,
decontamination, clean-up, transport or disposal of any Hazardous Materials at
any time located or present on, in, under or about any Real Property. The
foregoing indemnity shall further apply to any residual contamination on, in,
under or about any Real Property, or affecting any natural resources, and to any
contamination of any Property or natural resources arising in connection with
the generation, use, handling, storage, transport or disposal of any such
Hazardous Materials, and irrespective of whether any of such activities were or
will be undertaken in accordance with applicable Laws, but the foregoing
indemnity shall not apply to Hazardous Materials on any Real Property, the
presence of which is caused by the

 

124



--------------------------------------------------------------------------------

Administrative Agent or the Lenders. Borrower hereby acknowledges and agrees
that, notwithstanding any other provision of this Agreement or any of the other
Loan Documents to the contrary, the obligations of Borrower under this
Section shall be unlimited corporate obligations of Borrower and shall not be
secured by any Lien on any Real Property. Any obligation or liability of
Borrower to any Indemnitee under this Section 11.22 shall survive the expiration
or termination of this Agreement and the repayment of all Loans and the payment
and performance of all other Obligations owed to the Lenders.

11.23 DISPUTES TO THE EXTENT PERMITTED BY LAW, IN CONNECTION WITH ANY CLAIM,
CAUSE OF ACTION, PROCEEDING OR OTHER DISPUTE CONCERNING THE LOAN DOCUMENTS (EACH
A “CLAIM”), THE PARTIES TO THIS AGREEMENT EXPRESSLY, INTENTIONALLY, AND
DELIBERATELY WAIVE ANY RIGHT EACH MAY OTHERWISE HAVE TO TRIAL BY JURY. IN THE
EVENT THAT THE WAIVER OF JURY TRIAL SET FORTH IN THE PREVIOUS SENTENCE IS NOT
ENFORCEABLE UNDER THE LAW APPLICABLE TO THIS AGREEMENT, THE PARTIES TO THIS
AGREEMENT AGREE THAT ANY CLAIM, INCLUDING ANY QUESTION OF LAW OR FACT RELATING
THERETO, SHALL, AT THE WRITTEN REQUEST OF ANY PARTY, BE DETERMINED BY JUDICIAL
REFERENCE PURSUANT TO THE STATE LAW APPLICABLE TO THIS AGREEMENT. THE PARTIES
SHALL SELECT A SINGLE NEUTRAL REFEREE, WHO SHALL BE A RETIRED STATE OR FEDERAL
JUDGE. IN THE EVENT THAT THE PARTIES CANNOT AGREE UPON A REFEREE, THE COURT
SHALL APPOINT THE REFEREE. THE REFEREE SHALL REPORT A STATEMENT OF DECISION TO
THE COURT. NOTHING IN THIS PARAGRAPH SHALL LIMIT THE RIGHT OF ANY PARTY AT ANY
TIME TO EXERCISE SELF-HELP REMEDIES, FORECLOSE AGAINST COLLATERAL OR OBTAIN
PROVISIONAL REMEDIES. THE PARTIES SHALL BEAR THE FEES AND EXPENSES OF THE
REFEREE EQUALLY, UNLESS THE REFEREE ORDERS OTHERWISE. THE REFEREE SHALL ALSO
DETERMINE ALL ISSUES RELATING TO THE APPLICABILITY, INTERPRETATION, AND
ENFORCEABILITY OF THIS PARAGRAPH. THE PARTIES ACKNOWLEDGE THAT IF A REFEREE IS
SELECTED TO DETERMINE THE CLAIMS, THEN THE CLAIMS WILL NOT BE DECIDED BY A JURY.

11.24 Purported Oral Amendments. BORROWER EXPRESSLY ACKNOWLEDGES THAT THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY ONLY BE AMENDED OR MODIFIED, OR THE
PROVISIONS HEREOF OR THEREOF WAIVED OR SUPPLEMENTED, BY AN INSTRUMENT IN WRITING
THAT COMPLIES WITH SECTION 11.2. BORROWER AGREES THAT IT WILL NOT RELY ON ANY
COURSE OF DEALING, COURSE OF PERFORMANCE, OR ORAL OR WRITTEN STATEMENTS BY ANY
REPRESENTATIVE OF THE ADMINISTRATIVE AGENT OR ANY BANK THAT DOES NOT COMPLY WITH
SECTION 11.2 TO EFFECT AN AMENDMENT, MODIFICATION, WAIVER OR SUPPLEMENT TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS.

 

125



--------------------------------------------------------------------------------

11.25 Patriot Act. Bank is subject to the Patriot Act and hereby notifies
Borrower that, pursuant to the requirements of the Patriot Act, Bank is required
to obtain, verify and record information that identifies Borrower, which
information includes the name and address of Borrower and other information that
will allow Bank to identify Borrower in accordance with the Patriot Act.

11.26 Effect of Amendment and Restatement. Except as otherwise set forth herein,
this Agreement is intended to and does completely amend and restate, without
novation, the Existing Loan Agreement. All security interests granted under the
Collateral Documents executed in connection with the Existing Loan Agreement are
hereby confirmed and ratified and shall continue to secure all Obligations under
this Agreement.

11.27 Replacement of Non-Consenting Lenders. If any Lender is a Defaulting
Lender or if any Lender has failed to consent to a proposed amendment or waiver
which pursuant to the terms of Section 11.2 requires the consent of all of the
Lenders or all of the affected Lenders and with respect to which the Requisite
Lenders shall have granted their consent, then Borrower shall have the right
(unless such Lender grants such consent), upon three (3) Banking Days’ prior
notice (or such lesser period of notice as such Lender and the Administrative
Agent may agree to) to such Lender and the Administrative Agent, to replace such
Lender by requiring such Lender to assign, in accordance with Section 11.8, all
of its Loans, participations in Letters of Credit and Commitment hereunder to
one or more other then-existing Lenders or to another Eligible Assignee
reasonably satisfactory to the Administrative Agent; provided that: (a) Borrower
shall pay to such Lender being replaced all Secured Obligations owing to it and
any amount payable pursuant to Section 3.6(e), (b) the replacement Lender shall
pay the assignment fee referred to in Section 11.8(d) and (c) the replacement
Lender shall grant its consent with respect to the applicable proposed amendment
or waiver.

[Signature Pages Follow]

 

126



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

VIASAT, INC. By:   /s/ Ronald G. Wangerin  

Ronald G. Wangerin

Chief Financial Officer

Address:

 

ViaSat, Inc.

6155 El Camino Real

Carlsbad, California 92009

Attn:    Ronald G. Wangerin

Chief Financial Officer

 

Facsimile: (760) 929-3926

Telephone: (760) 476-2200

 

UNION BANK, N.A.,

as Administrative Agent

By:  

/s/ Mark Adelman

 

Mark Adelman

Vice President

Address:

 

UNION BANK, N.A.

San Diego Commercial Banking Office

530 “B” Street, 4th Floor, S-420

San Diego, California 92101-4407

Attn: Mark Adelman

 

Facsimile: (619) 230-3766

Telephone: (619) 230-3516

 

[Signature Page to Fifth Amended and Restated Revolving Loan Agreement]

[Signatures Continued Next Page]

 

S-1



--------------------------------------------------------------------------------

UNION BANK, N.A.,

as Collateral Agent

By:   /s/ Mark Adelman  

Mark Adelman

Vice President

Address:

 

UNION BANK, N.A.

San Diego Commercial Banking Office

530 “B” Street, 4th Floor, S-420

San Diego, California 92101-4407

Attn: Mark Adelman

 

Facsimile: (619) 230-3766

Telephone: (619) 230-3516

 

UNION BANK, N.A.,

as a Lender and Swing Line Lender

By:  

/s/ Mark Adelman

 

Mark Adelman

Vice President

Address:

 

UNION BANK, N.A.

San Diego Commercial Banking Office

530 “B” Street, 4th Floor, S-420

San Diego, California 92101-4407

Attn: Mark Adelman

 

Facsimile: (619) 230-3766

Telephone: (619) 230-3516

 

[Signature Page to Fifth Amended and Restated Revolving Loan Agreement]

[Signatures Continued Next Page]

 

S-2



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:   /s/ Christopher D. Pannacciulli

Name:

Title:

 

Christopher D. Pannacciulli

Senior Vice President

 

[Signature Page to Fifth Amended and Restated Revolving Loan Agreement]

[Signatures Continued Next Page]

 

S-3



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:   /s/ Anna C. Araya

Name:

Title:

 

Anna C. Araya

Vice President

 

[Signature Page to Fifth Amended and Restated Revolving Loan Agreement]

[Signatures Continued Next Page]

 

S-4



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender

By:   /s/ Irie Dadabhoy

Name:

Title:

 

Irie Dadabhoy

Vice President

 

[Signature Page to Fifth Amended and Restated Revolving Loan Agreement]

[Signatures Continued Next Page]

 

S-5



--------------------------------------------------------------------------------

COMPASS BANK,

as a Lender

By:   /s/ Erik Velastegy

Name:

Title:

 

Erik Velastegy

Senior Vice President

 

[Signature Page to Fifth Amended and Restated Revolving Loan Agreement]

[Signatures Continued Next Page]

 

S-6



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender

By:   /s/ Shaheen Malik

Name:

Title:

 

Shaheen Malik

Vice President

By:   /s/ Vipul Dhadda

Name:

Title:

 

Vipul Dhadda

Associate

 

[Signature Page to Fifth Amended and Restated Revolving Loan Agreement]

[Signatures Continued Next Page]

 

S-7



--------------------------------------------------------------------------------

BANK OF THE WEST,

as a Lender

By:   /s/ Jason Antrim

Name:

Title:

 

Jason Antrim

Vice President

Bank of the West

 

[Signature Page to Fifth Amended and Restated Revolving Loan Agreement]

[Signatures Continued Next Page]

 

S-8



--------------------------------------------------------------------------------

COMERICA BANK,

as a Lender

By:   /s/ Don R. Carruth

Name:

Title:

 

Don R. Carruth

Vice President

 

[Signature Page to Fifth Amended and Restated Revolving Loan Agreement]

[Signatures Continued Next Page]

 

S-9



--------------------------------------------------------------------------------

CALIFORNIA BANK & TRUST,

as a Lender

By:   /s/ Steve DeLong

Name:

Title:

 

Steve DeLong

Senior Vice President/Manager

 

[Signature Page to Fifth Amended and Restated Revolving Loan Agreement]

[Signatures Continued Next Page]

 

S-10



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

as a Lender

By:   /s/ Sherrese Clarke

Name:

Title:

 

Sherrese Clarke

Authorized Signatory

[Signature Page to Fifth Amended and Restated Revolving Loan Agreement]

 

S-11